   Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 1 of 107




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM L. BURRELL, JR., et al., :
                                 :
          Plaintiffs,            :
                                 :
    v.                           :     No. 3:14-cv-1891-RDM
                                 :
LACKAWANNA RECYCLING             :     Honorable Robert D. Mariani
CENTER, INC., et al.,            :
                                 :
          Defendants,            :     (Electronically Filed)

        REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
          BY LACKAWANNA RECYCLING CENTER, INC.




David R. Overstreet                  Jeffrey Belardi
Pa. Id. No. 68950                    Pa. Id. No. 71826
Christopher R. Nestor                Belardi Law Offices
Pa. Id. No. 82400                    TekRidge Center
Overstreet & Nestor, LLC             50 Alberigi Drive, Suite 114
461 Cochran Road, Box 237            Jessup, PA 18434
Pittsburgh, PA 15228                 (570) 342-4555
(717) 645-1861                       jeff@belardilegal.com
david.overstreet@palawgroup.com
christopher.nestor@palawgroup.com
                                                           May 14, 2020
       Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 2 of 107




                             TABLE OF CONTENTS

I.       Improper “Group Pleading” Allegations Must Be Disregarded            1

II.      Plaintiffs Were Not “Coerced” In Violation Of The TVPA               2

III.     Plaintiffs’ Response Confirms LRCI’s Contention That Plaintiffs
         Have Not Properly Alleged A Civil Action Under Section 1595(a)
         Of The TVPA                                                          6

IV.      Even If Plaintiffs Lacked A Choice, There Is No TVPA Violation       8

V.       Plaintiffs Are Not FLSA Covered Employees                            10

VI.      Plaintiffs Ignore The Operating Agreement, Which Contradicts Their
         Allegations That LRCI Is An FLSA Employer                            11

VII. Equitable Tolling Is Not Warranted Here                                  12

VIII. Plaintiffs Have Not Properly Pled Facts To Support A Finding That
      They Were Party To An Implied Contract With LRCI                        14

IX.      Plaintiffs Fail To Plead The Requisite “Conduct” For Their RICO
         Claim                                                                15

X.       LRCI Was Not Unjustly Enriched                                       16




                                          i
    Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 3 of 107




                          TABLE OF AUTHORITIES

                                  Federal Cases

A.B. v. Marriott Int’l, Inc., 2020 U.S. Dist. LEXIS 70644
(E.D. Pa. April 22, 2020)                                                    7
Archer v. Sullivan County, Tenn., 1997 U.S. App. LEXIS 33052
(6th Cir. 1997)                                                             14
Burrell v. Loungo, 750 Fed. Appx. 149 (3d Cir. 2018)                         5
Claypool v. Boyd, 1990 U.S. App. LEXIS 16873 (4th Cir. Sept. 24, 1990)   9, 10
Dolan v. PHL Variable Ins. Co., 2016 U.S. Dist. LEXIS 161414
(M.D. Pa. Nov. 22, 2016)                                                     1
Grabowski v. Dietz & Watson, Inc., 2017 U.S. Dist. LEXIS 159517
(E.D. Pa. Sept. 27, 2017)                                                   14
Hicks v. Feiock, 485 U.S. 624 (1987)                                        10
Irecyclenow.com v. Starr Indem. & Liab. Co., 674 Fed. Appx. 161
(3d Cir. 2017)                                                              17
In re Ins. Brokerage Antitrust Litig., 618 F.3d 300 (3d Cir. 2010)          16
Maldonado v. Karnes, 2014 U.S. Dist. LEXIS 143560
(M.D. Pa. Oct. 8, 2014)                                                      4
Martinez v. Fed. Corr. Inst., 2019 U.S. Dist. LEXIS 193325
(C.D. Cal. Sept. 25, 2019)                                               8, 10
McClinton v. Alabama By-Products Corp., 743 F.2d 1483 (11th Cir. 1984)      14
McGarry v. Pallito, 687 F.3d 505 (2d. Cir. 2012)                           8, 9
Mills v. Ethicon, Inc., 406 F.Supp.3d 363 (D.N.J. 2019)                      1
Mix v. Rosalez, 2016 U.S. Dist. LEXIS 65626 (E.D. Cal. May 18, 2016)        11
Podobnik v. U.S. Postal Serv., 409 F.3d 584 (3d Cir. 2005)                  13
Sköld v. Galderma Labs., L.P., 99 F. Supp. 3d 585 (E.D. Pa. 2015)           17
Tae In Kim v. Dongbu Tour & Travel, Inc., 2013 U.S. Dist. LEXIS 148549
(D.N.J. Oct. 16, 2013)                                                      13
United States v. Ballek, 170 F.3d 871 (9th Cir. 1999)                        9
United States v. Kozminski, 487 U.S. 931 (1988)                             10

                                         ii
    Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 4 of 107




Vorchheimer v. Philadelphian Owners Ass’n, 903 F.3d 100 (3d Cir. 2018)      12
Wallace v. Kato, 549 U.S. 384 (2007)                                        12
Williams v. Coleman, 2012 U.S. Dist. LEXIS 181874
(E.D Ca. Dec. 26, 2012)                                                  9, 11

                                   State Cases

Barrett v. Barrett, 368 A.2d 616 (Pa. 1977)                                  4
Elias v. Elias, 237 A.2d 215 (Pa. 1968)                                     17
Godfrey v. Godfrey, 894 A.2d 776 (Pa. Super. 2006)                         3, 4
Hyle v. Hyle, 868 A.2d 601 (Pa. Super. 2005)                               3, 4
Muraco v. Pitulski, 368 A.2d 624 (Pa. 1977)                                  4

                            Federal Statutes & Rules

18 U.S.C. § 1595                                                           6, 7
Fed. R. Civ. P. 8                                                            1




                                          iii
     Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 5 of 107




       Lackawanna Recycling Center, Inc. (“LRCI”), submits this reply brief in

further support of its motion to dismiss (Doc. 101).

I.     Improper “Group Pleading” Allegations Must Be Disregarded.

       As LRCI explained in its opening brief, before evaluating the legal merit of

Plaintiffs’ claims, the Court must parse the operative complaint to identify properly

pleaded facts. This must be done for each Defendant separately rather than for all

Defendants lumped together as an amorphous whole.1 Appreciating that it is the

parties’ obligation to assist with this process, LRCI identified the allegations with

respect to it that were pled in conformance with Rule 8. See Doc. 105 at 2-3.

       Instead of addressing the inherent deficiency in their pleading by, for example,

disputing LRCI’s identification of properly pleaded facts, in their response, the

Plaintiffs double-down. They frame the vast majority of legal arguments with

reference to “Defendants” as a undivided whole. By using this approach, Plaintiffs

attempt to attribute the alleged conduct, status or knowledge of one Defendant to all

Defendants.

       The Court should reject Plaintiffs’ attempt to paint with a single, broad brush.

The claims against each Defendant, and the associated legal theories, must be


1
       “Group pleading” i.e., allegations lumping unspecified defendants together
without setting forth what the moving defendant is alleged to have done, are
insufficient under Rule 8(a) and should be disregarded. See Dolan v. PHL Variable
Ins. Co., 2016 U.S. Dist. LEXIS 161414, at *21-*22 (M.D. Pa. Nov. 22, 2016); see
also Mills v. Ethicon, Inc., 406 F.Supp.3d 363, 386-87 (D.N.J. 2019).
                                           1
      Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 6 of 107




evaluated separately in light of only those facts that are properly alleged against each

Defendant. With respect to LRCI, once this is done, the claims against it should be

dismissed. See Doc. 105.

II.     Plaintiffs Were Not “Coerced” In Violation Of The TVPA.

        Plaintiffs’ response reveals their house of cards. It is clear now that Plaintiffs’

theory is that they had a right to participate in work release in order to earn money

to pay their support obligations and, that by conditioning the exercise of that alleged

right on laboring at the Center, “Defendants” (as an undivided whole) violated the

TVPA. Thus revealed, the linchpin of Plaintiffs’ TVPA claim is that work release

is the key to their jail cells that would be handed to them only after they labored at

the Center. Their theory is that, by withholding the key until after they labored at

the Center, the “Defendants” coerced Plaintiffs’ labor in violation of the TVPA.

        The linchpin of Plaintiffs’ TVPA claim builds on a completely false premise.

Work-release was not the key to their jail cells. Plaintiffs were not sent to prison in

order to participate in work release so that they could earn money to pay their

overdue support obligations. They were sent to prison because, at the time of their

respective contempt hearings, the court found that they could, but were refusing to,

make support payments. Plaintiffs had the keys to their cells in hand at the time they

went to prison. They simply chose not to use them.




                                             2
    Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 7 of 107




      Under Pennsylvania law, participation in work release cannot be a key to a

civil contemnor’s prison cell. It cannot be the key, as a matter of Pennsylvania law,

because, inherent in the fact that a contemnor is imprisoned is a finding by the court

that the contemnor had the ability to make support payments at the time of the

contempt hearing. “The law in this Commonwealth is ... that the trial court must set

the conditions for a purge in such a way as the contemnor has the present ability to

comply with the order.” Hyle v. Hyle, 868 A.2d 601, 605 (Pa. Super. 2005)

(emphasis added). The contemnor had the present ability to comply with the

underlying support order, but simply chose to ignore his support obligations. See

Hyle, 868 A.2d at 605. See also Doc. 107-1 (indicating the court’s express finding

the Plaintiff Burrell had the “ability to pay” before incarcerating him for contempt).2

Civil contemnors do not get incarcerated in order to earn money through work

release. See Hyle, 868 A.2d at 605 (holding the trial court erred in setting the purge

amount at $2,500.00 and ordering Hyle eligible for work release to earn the purge

money, as the evidence did not show that he had the present ability to pay $2,500.00).

See also Godfrey v. Godfrey, 894 A.2d 776, 783 (Pa. Super. 2006) (trial court erred



2
       In this regard, the Court must reject Plaintiffs allegations that they lacked the
funds necessary to pay the purge. See Doc. 115 at 13. Those allegations are contrary
to the record, see, e.g., Doc. 107-1, and contrary to the necessary finding, as a matter
of law, that Plaintiffs had the “present ability” to comply with the respective
contempt orders issued by the state court. Plaintiffs cannot be permitted to
collaterally attack the underlying state court contempt orders in this proceeding.
                                           3
    Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 8 of 107




in imposing as a condition for a purge the requirement that father secure employment

as such a condition will only be met sometime in the future). To the contrary, they

are incarcerated with an opportunity to “purge” their contempt by turning over

money they already had. See, e.g., Barrett v. Barrett, 368 A.2d 616, 622 (Pa. 1977)

(reversing a contempt order where the alleged contemnor had no present ability to

pay the purge amount set by the court); Muraco v. Pitulski, 368 A.2d 624, 626 (Pa.

1977) (reversing a contempt order where there was no evidence that the alleged

contemnor had the present ability to pay the purge amount on the day of the contempt

hearing).3

      In sum, Plaintiffs’ participation in the prison work-release program was not,

and indeed could not be, the “purge,” or key to their jail cells, as such a condition

could only be met sometime in the future. See Hyle, Godfrey, supra. The “purge,”

instead, was Plaintiffs’ payment of the amount set forth in their respective contempt

orders. See, e.g., Doc. 107-1. It follows, therefore, that Plaintiffs had no right to

right to participate in the prison work-release program and, consequently, they

cannot claim that they were unlawfully coerced to provide labor or services at the

Center.


3
       It is otherwise well-established that Plaintiffs’ had no right to participate in
the prison work release program. See Maldonado v. Karnes, 2014 U.S. Dist. LEXIS
143560, at *12 (M.D. Pa. Oct. 8, 2014). Work release is a privilege, not a right, and
entry into a work release program is discretionary. Id.

                                          4
    Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 9 of 107




      The Court should, moreover, reject Plaintiffs contention that the Third Circuit

“recognized” in the prior appeal of this case, that forcing a civil detainee to chose

between work and continued imprisonment “is” coercion in violation of the TVPA.

Doc. 115 at 13. Plaintiffs overstate the Third Circuit’s prior decision. The Third

Circuit concluded only that it was improper for this Court to sua sponte dismiss

Plaintiff’s TVPA claim at the screening stage, prior to service, noting that it may be

that Burrell had a sufficient “choice” so that any alleged coercion to work in the

Center did not convert that work into involuntary servitude. See Burrell v. Loungo,

750 F. App’x 149, 160 (3d Cir. 2018). The Third Circuit noted, moreover, that some

would find that as a “civil contemnor who would be released once he paid his child

support obligations, Burrell “carr[ied] the keys of [his] prison in [his] own pockets,”

expressly leaving it to this Court “to consider such an argument.” 750 F. App’x at

160, n.7 (citing Turner v. Rogers, 564 U.S. 431, 441-42 (2011)).

      As this Court previously concluded, and because participation in the work-

release program was not the purge, Plaintiffs had a sufficient “choice,” however

“painful” or “unpleasant” they claim, such that any alleged coercion to work in the

Center did not convert that work into involuntary servitude. Doc. 34 at 33-36

(discussing cases). The facts have not changed with the filing of Plaintiffs’ second

amended complaint.




                                          5
   Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 10 of 107




       Finally, whether Plaintiffs had a “choice” is not a “factual” dispute that

requires discovery, Doc. 115 at 21, but a legal determination to be made by this

Court based upon the facts as alleged. All of the facts the Court needs to make that

determination are pleaded by Plaintiffs’ second amended complaint.

III.   Plaintiffs’ Response Confirms LRCI’s Contention That Plaintiffs Have
       Not Properly Alleged A Civil Action Under Section 1595(a) Of The
       TVPA.

       Section 1595(a) of the TVPA, 18 U.S.C. § 1595(a), as explained in LRCI’s

opening brief, provides that civil actions may be brought against “perpetrators” and

against those who “benefit[]” from a “venture” that the defendant “knew or should

have know has engaged in violation of this chapter.” Doc. 105 at 8.

       Plaintiffs response, Doc. 115, fails to address, at all, the causal defect

identified by LRCI with respect to their TVPA claims against it as a “perpetrator.”

Doc. 105 at 8-10. Each of those “perpetrator” claims requires a causal connection;

that is, Plaintiffs must plead that LRCI knowingly obtained the labor of Plaintiffs by

one of Section 1589’s prohibited means. Id. But Plaintiffs’ response does not

address where, in their complaint, they have alleged facts that, taken as true, would

tend establish, or allow an inference, that LRCI obtained Plaintiffs’ labor through

any of those prohibited means. Plaintiffs do not point the Court to those facts

because they cannot. That is because, as demonstrated by LRCI’s opening brief, in

each case there is break in the causal chain. Id. For example, Plaintiffs complaint


                                          6
   Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 11 of 107




fails to plead, and cannot be amended to plead, facts establishing that any “physical

restraint” suffered by Plaintiffs was caused by LRCI. Id. That is because, as

Plaintiffs’ complaint admits, the alleged forced labor was an opportunity presented

to Plaintiffs by prison officials, not by LRCI, and only after Plaintiffs had already

been lawfully imprisoned to such “physical restraint.” Id. This same causal defect,

which Plaintiffs’ response does not address, is present with respect to each of

Plaintiffs’ “perpetrator” claims against LRCI. Id.

      With respect to claimed beneficiary liability, Plaintiffs misconstrue Section

1595(a) in order to assert they were not obligated to plead the existence of a

“venture.” Doc. 115 at 16. But the plain language of Section 1595(a), as interpreted

by the courts, requires pleading the existence of a “venture” under a beneficiary

theory of liability. Doc. 105 at 10. See also A.B. v. Marriott Int’l, Inc., 2020 U.S.

Dist. LEXIS 70644, at *16 (E.D. Pa. April 22, 2020). Plaintiffs tacitly admit that

they have failed to plead the required “venture” element of their claim, Doc. 115 at

17 n.8, but suggest they have nonetheless pleaded facts establishing a venture, Doc.

115 at 17. LRCI contends otherwise. Doc. 105 at 11. But even if Plaintiffs’

allegations, taken together, establish a “venture,” which LRCI disputes, there are no

well-pleaded facts would support an allegation or inference by Plaintiffs that LRCI

participated in the alleged venture, knowingly benefited, financially or by receiving

anything of value, from participating in the alleged venture, or knew or should have


                                         7
   Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 12 of 107




known that the alleged venture has engaged in an act in violation of the TVPA. Doc.

105 at 2, 11.

IV.     Even If Plaintiffs Lacked A Choice, There Is No TVPA Violation.

      The Court, in this case and for the reasons above, need not reach the issue of

whether being forced into a prison work assignment violates the TVPA. See Doc.

105 at 6, citing Martinez v. Fed. Corr. Inst., 2019 U.S. Dist. LEXIS 193325, at *13-

*14 (C.D. Cal. Sept. 25, 2019), adopted by, Martinez v. Fed. Corr. Inst., 2019 U.S.

Dist. LEXIS 193345 (C.D. Cal. Nov. 4, 2019) (rejecting prisoner’s claim that being

forced into prison work assignment violates federal criminal laws prohibiting

peonage, slavery, and trafficking in persons, particularly 18 U.S.C. § 1589).

      In Martinez, the district court concluded that the TVPA cannot be read to

proscribe requiring prisoners to work in accordance with prison rules, conduct which

does not offend the Thirteenth Amendment. Id. at *14. But Plaintiffs claim that

LRCI is improperly relying upon Martinez and other cases involving convicted

prisoners, because Plaintiffs are civil detainees and not criminal convicts. See Doc.

115 at 10-12. Plaintiffs contend that because they are civil detainees, and, therefore,

“not outside the ambit of the Thirteenth Amendment’s involuntary servitude

provision,” the cases cited by LRCI do not apply. See Doc. 115 at 11, quoting

McGarry v. Pallito, 687 F.3d 505, 511 (2d. Cir. 2012).




                                          8
   Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 13 of 107




      But Plaintiffs are not “pretrial detainees” who remain “clothed in the

presumption of innocence,” as were the plaintiffs in McGarry. Plaintiffs, rather,

have been adjudicated in civil contempt, with all due process rights afforded to them

by law, and imprisoned lawfully for that contempt, even if such punishment is

remedial or coercive. Thus, quite unlike “pretrial detainees,” Plaintiffs are subject

to the post-adjudicative conditions of imprisonment just like any other post-

conviction prisoner. Such enforcement of child support obligations, as this Court

previously concluded, does not violate the Thirteenth Amendment. See Doc. 34 at

32-34; United States v. Ballek, 170 F.3d 871, 874 (9th Cir. 1999), cert. denied, 528

U.S. 853 (1999) (holding that child support “fall[s] within that narrow class of

obligations that may be enforced by means of imprisonment without violating the

constitutional prohibition against slavery”); Claypool v. Boyd, 1990 U.S. App.

LEXIS 16873, at *4 (4th Cir. Sept. 24, 1990) (rejecting argument that a civil

detainee’s Thirteenth Amendment rights are violated by being required to work

while imprisoned for civil contempt for failure to pay child support); Williams v.

Coleman, 2012 U.S. Dist. LEXIS 181874, at *7 (E.D. Cal. Dec. 26, 2012), aff’d,

2013 U.S. App. LEXIS 16019 (9th Cir. Cal., Aug. 2, 2013) (prisoners may be

required to work and “there is no authority to justify a digression from this well-

established law when the case involves a civil detainee rather than a prisoner.”).

Further, contempt proceedings for voluntary failure to comply with court orders


                                         9
     Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 14 of 107




constitute a proper exercise of state power. See Hicks v. Feiock, 485 U.S. 624, 638

(1987). And the Thirteenth Amendment does not prohibit involuntary servitude as

part of proper imprisonment. See Doc. 34 at 32-34; Martinez, 2019 U.S. Dist.

LEXIS 193325, at *13-*14; Claypool, 1990 U.S. App. LEXIS 16873, at *4. See

also United States v. Kozminski, 487 U.S. 931, 943 (1988).

       It follows, therefore, that requiring a civil contemnor to serve out his full,

lawfully-imposed imprisonment if he chooses not to meet the work requirements

upon which access to a prison work-release program is conditioned does amount to

creating slave labor (for which prison officials themselves can be sent to prison for

up to 20 years). See Doc. 34 at 32-34; Martinez, supra.

V.     Plaintiffs Are Not FLSA Covered Employees.

       Plaintiffs claim that LRCI is improperly relying upon cases involving

convicted prisoners in examining the issue of whether Plaintiffs are “employees”

covered by the FLSA. Doc. 115 at 26-28. They contend Plaintiffs are civil detainees

and not criminal convicts and, consequently, the cases examining the FLSA in the

context of incarcerated criminals are not applicable. Id. Plaintiffs, of course, do not

cite to a single case in support of the proposition that the Court should not look to

FLSA cases involving incarcerated criminals for guidance. Id. That is because, as

explained above, it is distinction without a difference for purposes of Plaintiffs’

claims in this case. See Section IV., supra.


                                          10
   Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 15 of 107




      The “economic realty” is, moreover, the same with respect to those criminally

or civilly incarcerated. That is, just like those criminally incarcerated,

      [t]he proper starting point in a case such as this is the state’s control
      over its civil detainees. Where the state provides the detainees’ food,
      shelter, and clothing, gives permission for a detainee to be allowed the
      privilege of working, the state’s absolute power over the detainee is a
      power that is not a characteristic of, but inconsistent with, the
      bargained-for exchange of labor which occurs in a true employer-
      employee relationship.

Williams, 2012 U.S. Dist. LEXIS 181874, at *6 (emphasis original) (rejecting civil

detainee’s wage claim under the FLSA). See also Mix v. Rosalez, 2016 U.S. Dist.

LEXIS 65626, at *4-*5 (E.D. Cal. May 18, 2016) (rejecting civil detainee’s wage

claim under the FLSA). As previously stated, Plaintiffs allege that in order to

“qualify” for work release, they were required by prison “staff,” or by the “court,”

to first work at the Center. Plaintiffs have not alleged any facts suggesting that their

relationship with prison “staff” or the “court” was anything but custodial. That

relationship is entirely inconsistent with the bargained-for exchange of labor which

occurs in a true employer-employee relationship. Accordingly, Plaintiffs’ case falls

within those cases holding that prisoner plaintiffs are not “employees” within the

meaning of the FLSA. Doc. 105 at 14-15.

VI.   Plaintiffs Ignore The Operating Agreement, Which Contradicts Their
      Allegations That LRCI Is An FLSA Employer.

      LRCI demonstrates why the Operating Agreement contradicts, and therefore,

trumps the allegations of Plaintiffs’ complaint that LRCI was Plaintiffs’ employer.
                                          11
   Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 16 of 107




Doc. 105 at 15-16. Plaintiffs response simply parrots back the allegations of their

complaint, ignoring the contradicting Operating Agreement upon which those

allegations purportedly rely. Doc. 115 at 31-32.

       Where, as here, Plaintiffs’ own exhibits contradict the allegations of their

complaint, the exhibits control. See Vorchheimer v. Philadelphian Owners Ass’n,

903 F.3d 100, 112 (3d Cir. 2018). The Court should, therefore, look to the Operating

Agreement. Based upon the Operating Agreement, upon which Plaintiffs rely, and

applying the Enterprise test, LRCI was not Plaintiffs’ employer and did not jointly

employee Plaintiffs with other co-Defendants. Doc. 105 at 16.

VII.    Equitable Tolling Is Not Warranted Here.

       Plaintiffs, by invoking equitable tolling, acknowledge that the FLSA

collective action was otherwise, and regardless of whether the two- or three-year

limitations period applies, not timely commenced as to Plaintiffs Burrell and

Huzzard. Doc. 115 at 128; Doc. 105 at 16. But equitable tolling should not be

applied here.

       “Equitable tolling is a rare remedy to be applied in unusual circumstances, not

as a cure-all for an entirely common state of affairs.” Wallace v. Kato, 549 U.S. 384,

396 (2007). There are three principal situations in which equitable tolling is

appropriate, one of which is where the defendant has actively misled the plaintiff

respecting the plaintiffs cause of action, and that deception causes non-compliance


                                         12
   Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 17 of 107




with an applicable limitations provision. See also Podobnik v. U.S. Postal Serv., 409

F.3d 584, 591 (3d Cir. 2005), abrogated in part on other grounds by Rotkiske v.

Klemm, 890 F.3d 422 (3d Cir. 2018) (identifying principal situations in which

equitable tolling is appropriate). The plaintiff bears the burden of showing that

equitable tolling is warranted. Id.

      Here, Plaintiffs argue that the statute of limitations must be tolled because

Defendants mislead them as to their status as employees by failing to post statutorily

required FLSA notices where Plaintiffs were likely to see them. Doc. 115 at 30.

      The Third Circuit has not decided that an employer’s failure to post the notices

required under the FLSA, by itself, necessarily tolls the statute of limitations. And

Plaintiffs’ cited cases suggest what type of defendant conduct – not present here – is

actually misleading or extraordinary in this context. See Doc. 115 at 29, citing, e.g.,

Tae In Kim v. Dongbu Tour & Travel, Inc., 2013 U.S. Dist. LEXIS 148549, at *11-

*12 (D.N.J. Oct. 16, 2013). It Tae In Kim, the district court granted tolling when the

defendants failed to post notice, misrepresenting the employees’ status after the

court had determined as a matter of law that they were employees and not

independent contractors, bringing a frivolous appeal, and retaliating against the

plaintiffs. Id. “Th[ose] acts and omissions,” combined, were enough to warrant

equitable tolling. Id. Cases from other circuits, moreover, suggest that more is

required to equitable toll the FLSA limitations beyond mere (alleged) failure to post


                                          13
   Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 18 of 107




required notices. See, e.g., Archer v. Sullivan County, Tenn., 1997 U.S. App. LEXIS

33052, at *13 (6th Cir. 1997) (employer’s failure to provide required Department of

Labor notice of employee’s rights under FLSA does not alone provide a basis for

equitable tolling); McClinton v. Alabama By-Products Corp., 743 F.2d 1483, 1486

n.5 (11th Cir. 1984) (“Although the failure of the employer to display the poster may

toll the 180-day notification period, it will not normally toll the two-year statute of

limitations for bringing the action in court, which continues to run from the date of

the alleged wrongful act.”). The Court should conclude that, under the facts as

alleged, equitable tolling does not apply.

VIII. Plaintiffs Have Not Properly Pled Facts To Support A Finding That They
      Were Party To An Implied Contract With LRCI.

      Plaintiffs do not dispute that in order to state a claim under the Pennsylvania

Wage Payment and Collection Law (“WPCL”) against LRCI, they must allege the

existence of an employment contract between Plaintiffs and LRCI. Doc. 115 at 36.

Acknowledging there is no express employment contract between Plaintiffs and

LRCI, Plaintiffs, describing their work at the Center, attempt to suggest that they

have alleged an implied contract with LRCI. Id.

      Under Pennsylvania law, a promise to pay for services can only be implied in

circumstances under which the party rendering the services would be justified in

entertaining a reasonable expectation of being compensated by the party receiving

the benefit of those services. See Grabowski v. Dietz & Watson, Inc., 2017 U.S.
                                          14
   Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 19 of 107




Dist. LEXIS 159517, at *5 (E.D. Pa. Sept. 27, 2017). The requirement that an

implied contract carry with it a “reasonable expectation” for compensation

commands that the agreement actually concern the wages sought in the action. Id.

at *8.

         Plaintiffs’ allegations regarding their work at the Center fail to establish the

existence of an implied contract between Plaintiffs and LRCI.             There are no

allegations that would support that the alleged agreement between Plaintiffs and

LRCI actually concerned the wages sought by Plaintiffs. Plaintiffs’ complaint

alleges that the Authority and County set Plaintiffs’ pay for work at the Center,

which was deposited into their prison commissary accounts. Doc. 77 at ¶¶ 142, 158.

Those commissary accounts are “tightly controlled” by the Prison. Id. at ¶ 160.

There are no allegations from which it can be inferred that LRCI set the wage, paid

the wage, had any ability to control how the wage was paid to Plaintiffs, or had

access to, or ability to make deposits into, Plaintiffs’ prison commissary accounts.

Absent such allegations, it cannot be inferred that that there was an implied contract,

as required by the WPCL, between Plaintiffs and LRCI.

IX.      Plaintiffs Fail To Plead The Requisite “Conduct” For Their RICO
         Claim.

         Because Plaintiffs’ TVPA claims fails as a matter of law, its RICO claim,

which is predicated on that claim, likewise fails. While the Court, then, need not

reach the issue, Plaintiffs assert that because they have pleaded that LRCI violated
                                            15
     Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 20 of 107




the TVPA, they have pleaded enough to satisfy the “conduct” element of their RICO

claim. Doc. 115 at 42. Plaintiffs are wrong. Third Circuit precedent, which

Plaintiffs ignore, requires that, in order to properly allege that a particular defendant

“conducted” the affairs of an enterprise in violation or RICO, the plaintiff must

allege that the particular defendant engaged in the predicate acts of racketeering

activity. In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 372 & n.69 (3d Cir.

2010).      It is not enough, therefore, that Plaintiffs have pleaded: “LRCI [and

DeNaples] … participate in the conduct of the Enterprise’s affairs by operating the

Center through the use of labor performed by prisoners, including Debtors.” Doc.

77 at ¶ 191. Absent an allegation that LRCI engaged in the alleged predicate acts of

racketeering activity (here, the alleged conditioning of access to work-release on

first laboring at the center), the claim fails. At no point have Plaintiffs properly

alleged (inadequate group-pleadings set aside), that LRCI played any role in

creating, or implementing, the hurdle to work release upon which their RICO claim

is based.

X.     LRCI Was Not Unjustly Enriched.

       As a matter of law, LRCI cannot be unjustly enriched because, based on

Plaintiffs’ own complaint, they worked at the Center pursuant to an implied-in-fact




                                           16
    Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 21 of 107




contract between them and persons or entities other than LRCI.4 “A contract implied

in fact is an actual contract which arises where the parties agree upon the obligations

to be incurred, but their intention, instead of being expressed in words, is inferred

from acts in the light of the surrounding circumstances.” Elias v. Elias, 237 A.2d

215, 217 (Pa. 1968). Plaintiffs’ assertion, therefore, of an implied contract in

connection with their WPCL claim (Count V) precludes their claim for unjust

enrichment (Count VII). See Sköld v. Galderma Labs., L.P., 99 F. Supp. 3d 585,

599 (E.D. Pa. 2015) (unjust enrichment is a quasi-contractual doctrine; if a valid

contract exists, then there is no claim for unjust enrichment).

      Even if Count V and Count VII were pleaded in the alternative, Count VII still

fails as to LRCI. Under Pennsylvania law, a third party, like LRCI, that benefits

from a contract between two other parties, Plaintiffs and the Authority/County who

set Plaintiffs pay at $5/day for work at the Center, is not unjustly enriched unless the

third party requested the benefit or misled the plaintiff into performing the contract.

See Irecyclenow.com v. Starr Indem. & Liab. Co., 674 Fed. Appx. 161, 163 (3d Cir.

2017) (applying Pennsylvania law).        Plaintiffs complaint contains not a word




4
      As discussed above, Plaintiffs have not alleged facts sufficient to support a
finding that they were parties to a contract with LRCI. This does not mean, however,
that Plaintiffs have not pled facts sufficient to support a finding of a contract
governing their labor entered into between Plaintiffs and others.
                                          17
   Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 22 of 107




alleging that LRCI requested a benefit from Plaintiffs or misled them in any way.

Plaintiffs’ claim for unjust enrichment should, therefore, be dismissed.


                                       Respectfully submitted,

      May 14, 2020                     s/Christopher R. Nestor
                                       David R. Overstreet
                                       PA 68950
                                       OVERSTREET & NESTOR, LLC
                                       461 Cochran Road, Box 237
                                       Pittsburgh, PA 15228
                                       (717) 645-1861
                                       david.overstreet@palawgroup.com

Jeffrey Belardi                        Christopher R. Nestor
PA 71826                               PA 82400
BELARDI LAW OFFICES                    OVERSTREET & NESTOR, LLC
The TekRidge Center                    1425 Crooked Hill Road #62066
50 Alberigi Drive, Suite 114           Harrisburg, PA 17106-2066
Jessup, PA 18434                       (717) 350-5939
(570) 342-4555                         christopher.nestor@palawgroup.com
jeff@belardilaw.com

Attorneys for Defendants Lackawanna Recycling Center, Inc., Louis DeNaples and
Dominick DeNaples




                                         18
   Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 23 of 107




                      CERTIFICATE OF COMPLIANCE

      I hereby certify that this Brief contains less than 5,000 words as calculated by

the word count feature on the word processing program used to prepare this Brief

and, therefore, complies with M.D. Local Rule 7.8.

                                              s/Christopher R. Nestor
                                              Christopher R. Nestor



                         CERTIFICATE OF SERVICE

      I certify that, on May 14, 2020, I filed the foregoing REPLY BRIEF IN

SUPPORT OF MOTION TO DISMISS with the Court’s ECF system such that

counsel of record for all parties should receive service automatically.

                                              s/Christopher R. Nestor
                                              Christopher R. Nestor
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 24 of 107


No Shepard’s Signal™
As of: May 8, 2020 7:38 PM Z


                                          A.B. v. Marriott Int'l, Inc.
                         United States District Court for the Eastern District of Pennsylvania
                                     April 22, 2020, Decided; April 22, 2020, Filed
                                              CIVIL ACTION NO. 19-5770

Reporter
2020 U.S. Dist. LEXIS 70644 *


A.B. v. MARRIOTT INTERNATIONAL, INC.
                                                              MEMORANDUM

                                                              KEARNEY, J.

Core Terms                                                    April 22, 2020

                                                              Approximately twelve years ago, Congress added
trafficking, hotels, sex, venture, alleges, knowingly,
                                                              language to its prohibition on sex trafficking law allowing
argues, district court, benefits, Airport, rooms, motion to
                                                              victims to seek a monetary remedy from a person or
dismiss, cases, civil remedy, staff, facilitating, fails,
                                                              legitimate business which knowingly benefitted,
amended complaint, alleged facts, franchisee, pleads,
                                                              financially or by receiving anything of value, from
apparent agency, civil liability, participated, servitude,
                                                              participating in a venture which it knew or should have
advertises, sexual, discovery, marketed, harbor
                                                              known engaged in sex trafficking. In the last several
                                                              months, sex trafficking victims have filed over twenty
                                                              cases around the country against hotels. We today
                                                              address A.B.'s claims against Marriott International
Counsel: [*1] For A.B., AN INDIVIDUAL, Plaintiff:
                                                              arising from trafficking of her at three Philadelphia
JERRY KRISTAL, LEAD ATTORNEY, WEITZ &
                                                              airport hotels from 2009 to 2011. She sues under both
LUXENBERG, CHERRY HILL, NJ.
                                                              the federal law and Pennsylvania's human trafficking
                                                              statute which requires knowledge. Marriott is the
For MARRIOTT INTERNATIONAL, INC., Defendant:                  franchisor; it does not own these three hotels. It now
MICHAEL P. O'DAY, LEAD ATTORNEY, DLA PIPER                    moves to dismiss arguing the sex [*2] trafficking laws
LLP, BALTIMORE, MD; COURTNEY G. SALESKI, DLA                  cannot, as a matter of law, apply to it. We agree A.B.
PIPER LLP, PHILADELPHIA, PA; ELLEN E. DEW,                    does not plead facts after two attempts allowing us to
MICHAEL BAKHAMA, DLA PIPER LLP US,                            reasonably infer Marriott knew of sex trafficking
BALTIMORE, MD.                                                victimizing her. But A.B. sufficiently pleads specific facts
                                                              from which we can reasonably infer Marriott, under an
                                                              actual agency theory subject to discovery, knowingly
                                                              benefitted from participating in a venture which it should
Judges: KEARNEY, J.                                           have known engaged in her trafficking. This is all
                                                              Congress requires a victim to plead. But she does not
                                                              timely plead her Pennsylvania claim, nor does she plead
                                                              facts allowing us to infer Marriott's knowledge under
Opinion by: KEARNEY                                           Pennsylvania's human trafficking statute. We proceed to
                                                              discovery on Marriott's potential liability if a jury finds it
                                                              should have known of the sex trafficking in the three
                                                              airport hotels.
Opinion
                                                              I. Alleged Facts
              Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 25 of 107
                                                                                                                      Page 2 of 22
                                                  2020 U.S. Dist. LEXIS 70644, *2

In 2009, eighteen year old A.B. met a sex trafficker                   hotel with little, if any, luggage and she did not have a
online who convinced her to travel from her home in                    phone, wallet, or any form of identification.8 The
Florida to New York under the guise of a romantic                      hotel [*4] rooms where she performed commercial sex
relationship.1 After arriving in New York, A.B. alleges                acts "were littered with multiple broken objects, used
her trafficker beat and raped her, and forced her into                 condoms, and other sex paraphernalia left behind in the
commercial sex trafficking in New York for                             rooms."9 The staff at each of the three hotels saw signs
approximately three to four weeks when another                         of her visible injury and were aware of frequent "loud
trafficker "bought" her. [*3] 2 From 2009 to 2011, the                 altercations" as well as "constant" attacks on her by her
second trafficker forced A.B. into commercial sex acts                 trafficker loud enough for staff and hotel patrons to
for days at a time at Marriott International owned hotels              hear.10
at the Philadelphia Airport: the Fairfield Inn by Marriott
— Philadelphia Airport; Renaissance Philadelphia                       Her trafficker continued to force her into commercial sex
Airport Hotel; and Four Points by Sheraton Philadelphia                for five years.11 A.B. avers Marriott through hotel video
Airport.3 A.B.'s trafficker forced her to sexually service             surveillance and complaints regarding "suspicious
paying strangers in the form of "in call[s]" and "out                  activity" had actual or constructive notice of drug
call[s]" at Marriott's Philadelphia Airport hotels.4                   dealing, prostitution, "and/or general safety concerns at
                                                                       its hotels."12 If Marriott paid attention to these activities
Between 2009 and 2011, her traffickers forced her into                 at its hotels, including the "red flags" surrounding A.B.'s
"in calls" at the three Marriott owned Philadelphia Airport            trafficking, she believes "it would have been impossible
hotels by as many as six men an evening.5 Each man                     for them not to notice [her] victimization."13
entered and exited rooms at the three Philadelphia
Airport hotels, and a "constant stream of male visitors"
went to her room "straight from the main lobby and front               The hospitality industry's participation in sex
doors so that the foot traffic was both voluminous and                 trafficking.
obvious."6 Her traffickers frequently paid for rooms at all
three hotels for at least a week at a time with a prepaid              The hospitality industry generally knows of its role in
credit card and hotel staff were aware of A.B.'s                       securing the private rooms for the sex trafficking
presence there.7 A.B.'s traffickers brought her to each                industry in exchange for room rentals.14 The Polaris
                                                                       Project, a national organization combating sex
                                                                       trafficking, issued reports beginning [*5] in 2015
                                                                       regarding the role of hotels and motels in sex
1 ECF   Doc. No. 21 at ¶¶ 5-6, 81. We granted in part A.B.'s           trafficking.15 Marriott executives, directors, and
Motion for a protective order to proceed anonymously
conditioned upon filing the Complaint under seal identifying
her full correct name as well as the identity of a witness whose       7 Id.   at ¶¶ 88, 94, 99.
true name is altered in the original Complaint; service of our
Order and sealed Complaint upon Marriott International; and            8 Id.   at ¶¶ 89, 95, 101.
the parties' discussion of possible multi-district litigation. See
ECF Doc. No. 3. We ordered Marriott International shall not            9 Id.   at ¶¶ 90, 96, 102.
disclose or publish information identified solely in the sealed
Complaint absent further order. Id.                                    10 Id.   at ¶¶ 91-92, 97-98, 103-104.

2 Id.   at ¶¶ 81-83.                                                   11 Id.   at ¶ 105.

3 Id.   at ¶¶ 86-87, 93, 99.                                           12 Id.   at ¶ 106.

4 Id.at ¶¶ 34-36. A.B. alleges traffickers use hotels as the hub       13 Id.   at ¶¶ 106-107.
of operations where victims are harbored and forced into
                                                                       14 Id.   at ¶¶ 24-61.
service for buyers who come to the hotel to purchase sex,
referred to as an "in call." Id. Traffickers also deliver victims to
                                                                       15 Id.at ¶ 24 n.4. The Polaris Project is a non-profit
hotel rooms rented by buyers for sexual services, referred to
as an "out call." Id.                                                  organization committed to confronting and ending sex and
                                                                       labor trafficking in North American and operates the United
5 Id.   at ¶¶ 87, 93, 99.                                              States National Human Trafficking Hotline. See Polaris
                                                                       Project: About Us, polarisproject.org/about-us (last visited Apr.
6 Id.                                                                  13, 2020).
              Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 26 of 107
                                                                                                               Page 3 of 22
                                               2020 U.S. Dist. LEXIS 70644, *5

managers received and reviewed Polaris Project                     hotels where traffickers housed A.B. pay approximately
reports.16 From 2009 to 2014, Marriott executives,                 ten percent of their total revenue to Marriott.23 Each
directors, and managers also reviewed other information            franchisee owner is contractually required to develop
from publicly available sources regarding sex trafficking          and maintain the property in accordance with Marriott's
in hotels and met to discuss sex trafficking in their              brand standards required by the franchise agreement.24
hotels.17                                                          Marriott may enforce its standards through periodic
                                                                   inspection, and even termination of the agreement if its
Marriott "permitted anonymity to the buyers and non-               hotels are found to be inadequate.25
traceability, making them ideal venues for sex traffickers
to sell [A.B.] for sex."18 A.B. asserts Marriott knew or
should have known such anonymity "made their hotels                Marriott's actual and/or apparent agency
ideal venues" for sex trafficking and knew or should               relationship with its Philadelphia Airport hotels and
have known hotels are "the top-reported venue where                willful blindness of sex trafficking at their hotels.
sex trafficking acts occur."19
                                                                   A.B. alleges Marriott has or had an agency
A.B. specifically pleads Marriott knew or should have              relationship [*7] with each of the three Philadelphia
known sex trafficking in their Philadelphia Airport hotels         Airport hotels created by Marriott's "exercise of an
between 2009 and 2014, including the practices of "in              ongoing and systematic right of control" over the three
calls" and "out calls" and failed to adopt and enforce             hotels including: hosting online bookings on Marriott's
anti-trafficking policies from the corporate level to the          domain; requiring the three hotels to use Marriott's
"property level," failed to train staff on how to detect and       customer rewards program; setting employee wages;
respond to sex trafficking, failed to establish safe and           making employment decisions and advertising for
secure reporting mechanisms at local hotels, and failed            employment; sharing profits; standardizing employee
to [*6] take measures to prevent sex trafficking at its            training; building and maintaining the facility as specified
hotels to conceal sex trafficking occurring at its hotels.20       by Marriott; standardized rules of operation; regulation
Despite its knowledge of sex trafficking in its hotels,            site inspections; fixing pricings, and other actions
Marriott did nothing to stop it, and, when Marriott                depriving the three hotels from any independence in
eventually began to adopt policies to combat sex                   their business operations.26 A.B. alleges an actual
trafficking, "it did so in appearance only."21                     and/or apparent agency exists between Marriott and the
                                                                   three hotels because Marriott holds out the three hotels
                                                                   as possessing authority to act on its behalf.27
Marriott's control over the three Airport hotels.
                                                                   A.B. alleges Marriott knew or should have known its
Marriott sells its brand name and marketing power to               three Philadelphia Airport hotels were in areas known
third-party owners for use for building and operations             for high incidences of crime and prone to sex trafficking
run by a franchisee or third-party management company              during the time of A.B.'s victimization.28 Despite having
under Marriott's control.22 The three Philadelphia Airport         actual or constructive knowledge of sex trafficking at
                                                                   their hotels, A.B. alleges Marriott repeatedly failed to
16 ECF     Doc. No. 21 at ¶ 25.
                                                                   Franchise Agreement between Marriott International, Inc. and
17 Id.   at ¶¶ 26-28.                                              Apple Seven Services, L.P. in Brownsville, Texas. A.B. does
                                                                   not explain how this franchise agreement has anything to do
18 Id.   at ¶ 30.                                                  with her alleged trafficking.
19 Id.   at ¶¶ 29-32.                                              23 Id.   at ¶ 65.
20 Id.   at ¶¶ 39-42.                                              24 Id.


21 Id.   at ¶¶ 59-60.                                              25 Id.   at ¶¶ 66-68.
22 Id.at ¶ 62. In response to Marriott's motion to dismiss, A.B.   26 Id.   at ¶¶ 70, 76.
argues Marriott exercises day-today today control over its
franchisees through franchise agreements. A.B. cites a link to     27 Id.   at ¶ 77.
a Securities and Exchange Commission filing which, if
followed, links to a 2006 Courtyard by Marriott Relicensing        28 Id.   at ¶ 73.
              Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 27 of 107
                                                                                                                  Page 4 of 22
                                               2020 U.S. Dist. LEXIS 70644, *7

thwart this activity and its [*8] apathy to the risk of sex        trafficking, Marriott failed to act and instead financially
trafficking and willful blindness to the role its hotels play      benefitted from the business brought by traffickers to its
in sex trafficking facilitated A.B.'s trafficking at its three     hotels.34
Philadelphia Airport hotels.29

A.B. alleges Marriott "breached its duties" by failing,            A.B. sued Marriott on December 9, 2019 while the
altogether or adequately, to "distribute information to            Judicial Panel on Multidistrict Litigation considered
assist employees in identifying human trafficking;"                centralizing similar litigation.
"provide a process for escalating human trafficking
concerns within the organization;" require "managers,              On December 9, 2019, A.B. sued Marriott for physical
employees, or owners attend training relating to human             and psychological injuries resulting from sex trafficking
trafficking;" "provide new hire orientation on human               and exploitation under section 1595 of the William
rights and corporate responsibility;" "provide training            Wilberforce         Trafficking      Victims     Protection
and education on human trafficking through webinars,               Reauthorization Act of 2008 providing [*10] victims of
seminars, conferences, and online portals;" "develop               sex trafficking with a civil remedy for damages against
and hold or require ongoing training sessions on human             their traffickers and "whoever" knowingly benefits from
trafficking;" and/or "provide checklists, escalation               participation in a venture the person knew or should
protocols and information to property management staff             have known engaged in sex trafficking.35 She also
or tracking performance indicators and key metrics on              alleged      Marriott's     knowing      conduct    violated
human trafficking prevention."30 A.B. alleges Marriott             Pennsylvania's human trafficking statute, 18 Pa. Cons.
should have known about sex trafficking in its                     Stat. § 3051.36 The same day, plaintiffs in six similar
Philadelphia Airport hotels because of six incidents of            actions moved before the United States Judicial Panel
trafficking in 2012 through 2018 in Marriott International         on Multidistrict Litigation in In re: Hotel Industry Sex
owned         hotels     in     California,       Kansas,          Trafficking Litigation to centralize a proposed
Massachusetts, [*9] and Texas.  31                                 multidistrict litigation in the United States District Court
                                                                   for the Southern District of Ohio.37 Plaintiffs sought to
                                                                   centralize twenty-one actions pending in twelve district
Marriott facilitated A.B.'s trafficking.                           courts, including A.B.'s action in this District. Of the
                                                                   twenty actions in addition to this case, six are in the
A.B. alleges Marriott profited from A.B.'s sex trafficking         United States District Court for the Southern District of
and knowingly or negligently aided and engaged her                 Ohio and five in the United States District Court for the
trafficker in his venture by leasing rooms to her trafficker       Northern District of Georgia, with the remaining cases in
when it knew, or should have known, the rooms were                 the United States District Courts for the District of
being used for sexual servitude.32 A.B. alleges Marriott
knew or should have known about A.B.'s trafficking
because of the trafficker's frequent use of the hotels;            33 Id.   at ¶¶ 109-112.
constant traffic in the hotels; the trafficker's assistance in
checking-in A.B. but not proceeding to the room; and               34 Id.   at ¶¶ 112-120.
A.B.'s appearance without luggage, her avoidance of
eye contact, and prominent bruising and injury on her              35 William  Wilberforce    Trafficking   Victims    Protection
body.33 A.B. alleges despite these signs of sex                    Reauthorization Act of 2008, 18 U.S.C. § 1595 (the "Act").
                                                                   36 ECF    Doc. No. 1.

                                                                   37 MDL   2928, ECF Doc. No. 1. The law firm representing A.B.
29 Id.
                                                                   filed the motion to centralize the proposed multidistrict
         at ¶¶ 74, 78-79.
                                                                   litigation. The same firm, in addition to representing A.B.,
30 Id.   at ¶ 78.                                                  represents plaintiffs making similar claims against hotels under
                                                                   the Act in the Northeast and Mid-Atlantic: Doe C.D. v. R-Roof
31 Id. at ¶ 79. If A.B.'s trafficking occurred at Philadelphia     Asset, LLC, No. 19-11192 (D. Mass.); V.G. v. G6 Hospitality,
Airport hotels from 2009 to 2011, it is unclear how instances of   LLC, No. 19-6071 (N.D.N.Y.); H.G. v. Marriott International,
trafficking in other hotels from 2012 to 2018 put Marriott on      Inc., No. 19-13622 (E.D. Mich.); K.B. v. Inter-Continental
notice.                                                            Hotels Corp., No. 19-1213 (D.N.H.); Doe S.W. v. Lorain-Elyria
                                                                   Motel, Inc., No. 19-1194 (S.D. Ohio); A.D. v. Wyndham Hotels
32 Id.   at ¶ 108.                                                 and Resorts, Inc., No. 19-120 (E.D. Va.).
             Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 28 of 107
                                                                                                                    Page 5 of 22
                                               2020 U.S. Dist. LEXIS 70644, *10

Massachusetts, the Eastern District of Michigan, District            showing that the pleader is entitled to relief" to "give the
of New Hampshire, Eastern District of New York,                      defendant fair notice of what the ... claim is and the
Northern District of New York, District of Oregon,                   grounds upon which it rests."45 A complaint making
Southern District [*11] of Texas, Eastern District of                "[t]hreadbare recitals of the elements of a cause [*12]
Virginia, and Western District of Washington.38                      of action, supported by mere conclusory statements" is
                                                                     insufficient.46
On February 5, 2020, the Panel denied centralization.39
Marriott moved to dismiss A.B.'s complaint on February               Marriott moves to dismiss A.B.'s amended complaint
20, 2020.40 A.B. filed an amended complaint.41 Marriott              arguing: (1) A.B. fails to state a claim under section
now moves to dismiss A.B.'s amended complaint.42                     1595 of the Act; (2) A.B. fails to allege facts to support
                                                                     Marriott's vicarious liability for the actions of the
                                                                     Philadelphia hotels where A.B. alleges trafficking
II. Analysis 43                                                      occurred; (3) A.B.'s "shotgun" pleading fails to satisfy
                                                                     Federal Rule of Civil Procedure 8(a); and (4) A.B.'s
A.B. seeks damages against Marriott under the Act's                  claim under the Pennsylvania statute fails, is untimely,
civil remedy provision. As analyzed below, Congress                  and Marriott is exempt from liability as a matter of law.
authorized a civil remedy for victims of sex trafficking
under section 1595 of the Act. A.B. also seeks damages               A.B. argues she sufficiently and plausibly (1) states a
under Pennsylvania's human trafficking statute. Marriott             claim under section 1595 of the Act; (2) alleges
moves to dismiss both claims with prejudice.                         Marriott's direct liability as a financial beneficiary of sex
                                                                     trafficking under the Act; (3) alleges Marriott's indirect
To survive a Rule 12(b)(6) motion to dismiss, A.B. must              liability for facilitating sex trafficking under an agency
plead "enough facts to state a claim to relief that is               relationship with its franchisee hotels; and (4) states a
plausible on its face."44 Federal Rule of Civil Procedure            claim under Pennsylvania's human trafficking statute.47
8(a)(2) requires "a short and plain statement of the claim

                                                                     A. Congress provides A.B. with a civil remedy
38 MDL     2928 at ECF Doc. No. 235, Schedule A.                     against both traffickers and those facilitating
39 Id.
                                                                     trafficking.
         at ECF Doc. No. 1.
40 ECF    Doc. No. 15.                                               Congress passed the Trafficking Victims Protection Act
41 ECF
                                                                     of 2000 "[t]o combat trafficking in persons, especially
          Doc. No. 21.
                                                                     into the sex trade, slavery, and involuntary servitude, to
42 ECF    Doc. No. 25.                                               reauthorize certain Federal [*13] programs to prevent
                                                                     violence against women, and for other purposes."48 The
43 When    considering a motion to dismiss under Federal Rule of     legislation created criminal offenses for forced labor and
Civil Procedure 12(b)(6) "[w]e accept as true all allegations in
the plaintiff's complaint as well as all reasonable inferences
that can be drawn from them, and we construe them in a light         than conclusions, are not entitled to the assumption of truth;'"
most favorable to the non-movant." Tatis v. Allied Interstate,       and, (3) "[w]hen there are well-pleaded factual allegations,
LLC, 882 F.3d 422, 426 (3d Cir. 2018) (quoting Sheridan v.           [the] court should assume their veracity and then determine
NGK Metals Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010)). To         whether they plausibly give rise to an entitlement for relief."
survive dismissal, "a complaint must contain sufficient factual      Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir.
matter, accepted as true, to 'state a claim to relief that is        2016) (quoting Iqbal, 556 U.S. at 675, 679).
plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678,
129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl.         44 Twombly,     550 U.S. at 570.
Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L.
Ed. 2d 929 (2007)). "A claim has facial plausibility when the        45 Id.(quoting Conley v. Gibson, 355 U.S. 41, 47, 78 S. Ct. 99,
plaintiff pleads factual content that allows the court to draw the   2 L. Ed. 2d 80 (1957)).
reasonable inference that the defendant is liable for the
misconduct alleged." Id. (citing Twombly, 550 U.S. at 556).          46 Iqbal,   556 U.S. at 678.
Our Court of Appeals requires us to apply a three-step               47 ECF   Doc. No. 26.
analysis under a 12(b)(6) motion: (1) "it must 'tak[e] note of the
elements [the] plaintiff must plead to state a claim;'" (2) "it      48 Victimsof Trafficking and Violence Protection Act of
should identify allegations that, 'because they are no more          2000, PL 106-386 (Division A), Oct. 28, 2000, 114 Stat 1464.
             Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 29 of 107
                                                                                                                 Page 6 of 22
                                              2020 U.S. Dist. LEXIS 70644, *13

sex trafficking.                                                            receiving anything of value from participation in a
                                                                            venture which that person knew or should have
In 2003, Congress passed the Trafficking Victims                            known has engaged in an act in violation of this
Protection Reauthorization Act of 2003.49 Congress                          chapter) in an appropriate district court of the
found since enactment of the 2000 legislation, the                          United States and may recover damages and
United States "made significant progress in investigating                   reasonable attorney[']s fees....53
and prosecuting acts of trafficking and in responding to
the needs of victims of trafficking in the United States           In the 2008 legislation, Congress gave "victims a cause
and abroad [but] [o]n the other hand, victims of                   of action against those who have profited from their
trafficking have faced unintended obstacles in the                 exploitation" and "creates a cause of action for victims
process of securing needed assistance ...."50 Among                of any violation of chapter 7754 against anyone who
other amendments, Congress created a civil right of                benefits from any such a violation."55 Section 1595
action by victims of trafficking against their traffickers:        "opened the door for liability against facilitators who did
                                                                   not directly traffic the victim, but [*15] benefitted from
         (a) An individual who is a victim of a violation of       what the facilitator should have known was a trafficking
         section 1589, 1590, or 1591 of this chapter may           venture."56
         bring a civil action against the perpetrator in an
         appropriate district court of the United States and
         may recover damages and reasonable attorney[']s           1. Elements of the civil remedy under section 1595.
         fees....51
                                                                   A.B. alleges Marriott is liable to her under section 1595
The 2003 version of the Act provided a civil remedy                for knowingly benefitting from facilitating a venture it
against the trafficker only. Congress expanded victims'            knew or should have known engaged in sex trafficking
remedies in 2008 when it passed the William                        in violation of section 1591(a).57
Wilberforce        Trafficking     Victims        Protection
Reauthorization Act expanding [*14] civil liability to             Section 1591 of the Act imposes criminal liability for sex
those who facilitate trafficking ventures. Congress                trafficking of children, or of any person by force, fraud,
amended section 1595 by striking the words "of section             or coercion, to engage in a commercial sex act. Section
1589, 1590, or 1591"; inserting "(or whoever knowingly             1591(a) provides: "[w]hoever knowingly - (1) in or
benefits, financially or by receiving anything of value            affecting interstate or foreign commerce, ... recruits,
from participation in a venture which that person knew             entices, harbors, transports, provides, obtains,
or should have known has engaged in an act in violation            advertises, maintains, patronizes, or solicits by any
of this chapter)" after "perpetrator"; and by adding a ten         means a person; or (2) benefits, financially or by
year statute of limitations.52                                     receiving anything of value, from participation in a
     (a) An individual who is a victim of a violation              venture which has engaged in an act described in
                                                                   violation of paragraph (1), knowing, or, ... in reckless
         of section 1589, 1590, or 1591 of this chapter may        disregard of the fact, that means of force, threats of
         bring a civil action against the perpetrator (or
         whoever knowingly benefits, financially or by
                                                                   53 Id.
                                                                        Language stricken from bill appears with strike through;
49 Trafficking
                                                                   language added appears in underline.
              Victims Protection Reauthorization Act of
2003, PL 108-193, Dec. 19, 2003, 117 Stat 2875.                    54 Chapter77 of Title 18 of the United States Code pertains to
                                                                   "Peonage, Slavery, and Trafficking in Persons."
50 Id.
                                                                   55 CHARLES  DOYLE, CONG. RESEARCH SERV., R40190, THE
51 18 U.S.C. § 1595. Section 1589 imposes criminal liability for   WILLIAM WILBERFORCE TRAFFICKING VICTIMS PROTECTION
forced labor; section 1590 for trafficking with respect to         REAUTHORIZATION ACT OF 2008 (P.L.110-457): CRIMINAL LAW
peonage, slavery, involuntary servitude, or forced labor; and      PROVISIONS (2009) (emphasis added).
section 1591 for sex trafficking of children by force, fraud, or
coercion. Id. §§ 1589, 1590, 1591.                                 56 GallantFish, No Rest for the Wicked: Civil Liability Against
52 William
                                                                   Hotels in Cases of Sex Trafficking, 23 Buff. Hum. Rts. L. Rev.
           Wilberforce Trafficking Victims Protection
                                                                   119, 138 (2011) (footnotes omitted).
Reauthorization Act of 2008, PL 110-457, Dec. 23, 2008,
122 Stat 5044.                                                     57 ECF    Doc. No. 21 at ¶ 7.
            Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 30 of 107
                                                                                                              Page 7 of 22
                                                  2020 U.S. Dist. LEXIS 70644, *15

force, fraud, coercion ..., or any combination of such             elements of a section 1595(a) claim, the heart of its
means [*16] will be used to cause the person to                    argument is it did not knowingly participate in a sex
engage in a commercial sex act, or that the person has             trafficking venture. Applying the criminal standard from
not attained the age of 18 years and will be caused to             section 1591, Marriott argues the dispositive question is
engage in a commercial sex act, shall be punished as               whether it made an "overt act of participation in the sex
provided in subsection (b)."58 As used in section 1591,            trafficking." It argues there is no allegation Marriott
the term "participation in a venture" means "knowingly             committed an overt act in furtherance of a sex trafficking
assisting, supporting, or facilitating a violation of              venture and A.B. does not, and cannot in good faith,
subsection (a)(1)."59                                              allege Marriott shared a common purpose with her
                                                                   traffickers. Marriott argues A.B.'s construction of section
Section 1595 provides a civil remedy to victims of sex             1595 turns the Act on its head by "creating liability for
trafficking: "An individual who is a victim of a violation of      any business which fails to affirmatively prevent sex
this chapter may bring a civil action against the                  trafficking by third party criminals, instead of
perpetrator (or whoever knowingly benefits, financially            applying [*18] the actual words of the statute, which
or by receiving anything of value from participation in a          impose liability on those who knowingly participate in a
venture which that person knew or should have                      trafficking venture with such criminals."63
known has engaged in an act in violation of this
chapter) in an appropriate district court of the United            Although A.B.'s amended complaint is not a model of
States and may recover damages and reasonable                      clarity, we do not view it as an attempt to create a new
attorney[']s fees."60 "The phrase 'knew or should have             theory of liability on a business failing to affirmatively
known,' echoes common language used in describing                  prevent sex trafficking. We disagree with A.B. to the
an objective standard of negligence."61                            extent she seeks us to find Congress imposed duties
                                                                   upon businesses to affirmatively prevent sex trafficking
To state a claim under a section 1595(a) beneficiary               on their hotel properties as businesses who financially
theory, A.B. must allege facts beyond mere conclusions             benefit from trafficking through room rentals. We do not
allowing us to plausibly infer Marriott (1) "knowingly             read the Act as requiring hotels (and other businesses
benefit[ted] financially or by receiving anything of value";       or professions possibly earning money from trafficking)
(2) from participation in a venture; (3) it "knew [*17] or         to affirmatively stop the trafficking. We construe the Act
should have known has engaged in" sex trafficking                  under its terms as imposing liability should a jury find
under section 1591.62                                              the business benefitted from participating in a venture it
                                                                   knew or should have known engaged in trafficking.
Marriott argues A.B. fails to allege (1) it "knew or should        Given their physical proximity as the venue for the
have known" about A.B.'s sex trafficking; (2) "knowingly"          trafficking, hotels uniquely may have more knowledge
benefitted from a sex trafficking venture; and (3) its             than car rental or airplane businesses, or even lawyers
"participation" in a sex trafficking "venture." It also            or accountants, who may be paid from the trafficking
argues A.B.'s lawyer relies on "cookie-cutter" allegations         proceeds. Rather than reading her claims as seeking to
taken from pleadings of unrelated litigation and                   impose a duty [*19] to prevent trafficking, we read
otherwise filed a "shotgun" pleading non-compliant with            A.B.'s amended complaint as seeking the civil remedy
Federal Rule of Civil Procedure 8(a).                              Congress gave victims of sex trafficking against
                                                                   "whoever knowingly benefits" from participation in a
Although Marriott argues A.B. failed to allege all three           venture the person "knew or should have known
                                                                   engaged" in a violation of the Act. And although A.B.
                                                                   broadly alleges sex trafficking in the hotel industry in
58 18   U.S.C. § 1591(a).                                          general, and instances of trafficking in other hotels
                                                                   having nothing to do with her, A.B.'s allegations at
59 18   U.S.C. § 1591(e)(4).                                       paragraphs 80-107 are more than sufficient to meet the
60 18
                                                                   requirements of Rule 12(b)(6) and Rule (8).
        U.S.C. § 1595(a) (emphasis added).

61 M.A.v. Wyndham Hotels & Resorts, Inc., No. 19-849, 2019
U.S. Dist. LEXIS 173675, 2019 WL 4929297 (S.D. Ohio Oct.
                                                                   2. Split in district courts addressing section 1595
7, 2019)).

62 2019   U.S. Dist. LEXIS 173675, [WL] at * 3.                    63 ECF   Doc. No. 27.
             Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 31 of 107
                                                                                                                   Page 8 of 22
                                               2020 U.S. Dist. LEXIS 70644, *19

civil remedy.                                                       for the Southern District of Ohio and the United States
                                                                    District Court for the Western District of Washington,
The parties do not provide us with, and we cannot find,             and the other by the United States District Court for the
a case from our Court of Appeals or a district court                Northern District of Georgia. A.B. relies on the cases
within this Circuit addressing the Act. Of the twenty-one           from the Southern District of Ohio. Marriott relies on
cases submitted to the Judicial Panel for Multidistrict             cases from the Northern District of Georgia. It argues,
Litigation, three cases from the United States District             inaccurately we think, the cases from the Southern
Court for the Southern District of Ohio, and one case               District of Ohio are "outliers" and "contrary to the weight
from the United States District Court for the Western               of authority." Given the limited number of opinions to
District of Washington denied motions to dismiss by the             date, we cannot consider either theory to [*21] be an
hotel defendants64 and four cases from the United                   "outlier" or the majority view. After extensive analysis
States District Court for the Northern District of Georgia          below, we disagree with Marriott's analysis. Like the
granted motions to dismiss without prejudice by the                 United States District Court for the Southern District of
hotel defendants. [*20] 65 In the remaining cases, the              Ohio, we interpret section 1595 as distinct from section
defendant hotels either answered or motions to dismiss              1591's criminal liability.
are pending.66

We see the disconnect here arising from two schools of              Cases from the United States District Courts for the
thought thus far in section 1595 cases involving hotel              Southern District of Ohio and the Western District of
liability; one adopted by the United States District Court          Washington.

                                                                    The Honorable Algenon L. Marbley, United States
64 See Doe S.W. v. Lorain-Elyria Motel, Inc., No. 19-1194,          District Court for the Southern District of Ohio,
2020 U.S. Dist. LEXIS 44961, 2020 WL 1244192 (S.D. Ohio,            addressed claims against corporate franchisor hotels
Mar. 16, 2020); H.H. v. G6 Hospitality, LLC, No. 19-755, 2019       under section 1595 with allegations like A.B.67 In all
U.S. Dist. LEXIS 211090, 2019 WL 6682152 (S.D. Ohio Dec.
                                                                    three actions, plaintiff victims of sex trafficking sued
6, 2019); M.A., 2019 U.S. Dist. LEXIS 173675, 2019 WL
                                                                    defendant hotels under section 1595. Judge Marbley
4929297; see also M.L. v. Craigslist, Inc., No. 19-6153 (W.D.
Wash.) (report and recommendation from magistrate judge
                                                                    denied the defendant hotels' motions to dismiss.
recommending denial of Wyndham's motion to dismiss).
                                                                    We examine one case, M.A. v. Wyndham Hotels &
65 See Doe 1 v. Red Roof Inns, Inc., No. 19-3840, 2020 U.S.
                                                                    Resorts, Inc., as an exemplar of Judge Marbley's
Dist. LEXIS 67139, 2020 WL 1872335 (N.D. Ga. Apr. 13,               reasoning. In M.A., plaintiff alleged victimization from
2020); Doe 2 v. Red Roof Inns, Inc., No. 19-3841, 2020 U.S.         sex trafficking at Days Inn by Wyndham, Comfort Inn,
Dist. LEXIS 67140, 2020 WL 1872337 (N.D. Ga. Apr. 13,               and Crowne Plaza locations in Columbus, Ohio. Like
2020); Doe 3 v. Red Roof Inns, Inc., No. 19-3843, 2020 U.S.         A.B., plaintiff M.A. alleged hotel defendants knew or
Dist. LEXIS 67141, 2020 WL 1872333 (N.D. Ga. Apr. 13,               should have known of her trafficking on their properties
2020); and Doe 4 v. Red Roof Inns, Inc., No. 19-3845, 2020          pointing to signs of trafficking including her trafficker
U.S. Dist. LEXIS 67142, 2020 WL 1872336 (N.D. Ga. Apr. 13,          asked for rooms near exits; rooms in which her
2020).                                                              trafficking occurred contained used [*22] condoms and
66 Motions                                                          other paraphernalia; rooms were paid for in cash; her
           to dismiss pending: H.M. v. Red Lion Hotels Corp.,
No. 19-4859 (N.D. Ga.); H.G. v. Marriott International, Inc., No.
                                                                    physical deterioration such as bruising hotel staff
19-13622 (E.D. Mich.); K.B. v. Inter-Continental Hotels Corp.,      observed or should have observed; no eye contact; long
No. 19-1213 (D.N.H.); S.J. Choice Hotels Corp., No. 19-6071         stays in the hotel; and cries for help ignored by hotel
(E.D.N.Y. - motion to dismiss expected May 1, 2020; A.C. v.
Red Roof Inns, Inc., No. 19-4965 (S.D. Ohio); C.T. v. Red
Roof Inns, Inc., No. 19-5384 (S.D. Ohio); B. v. Hilton
Worldwide Holdings, Inc., No. 19-1992 (D. Ore.); A.D. v.
Wyndham Hotels and Resorts, Inc., No. 19-120 (E.D. Va.).            67 See Doe S.W., 2020 U.S. Dist. LEXIS 44961, 2020 WL
Motion to dismiss denied without opinion with plaintiff             1244192, at *6; H.H., 2019 U.S. Dist. LEXIS 211090, 2019 WL
voluntarily dismissing hotel: L.W. v. Hilton Worldwide              6682152, at *3; M.A., 2019 U.S. Dist. LEXIS 173675, 2019 WL
Holdings, Inc., No. 19-4171 (S.D. Tex.). Answer, no motion to       4929297 at *6. There are six civil sex trafficking cases brought
dismiss: Doe C.D. v. R-Roof Asset, LLC, No. 19-11192                against hotels pending before Judge Marbley, the most of any
(D.Mass.); V.G. v. G6 Hospitality, LLC, No. 19-6071                 of other federal district court addressed in the Judicial Panel's
(N.D.N.Y.).                                                         consideration of a multidistrict litigation.
             Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 32 of 107
                                                                                                                     Page 9 of 22
                                                  2020 U.S. Dist. LEXIS 70644, *22

staff.68                                                           trafficking signs are insufficient to show actual
                                                                   knowledge but are sufficient to meet the "should have
The hotel defendants moved to dismiss the section                  known" negligence standard.75
1595 claim arguing M.A. failed to plead (1) a knowing
benefit; (2) knew or should have known of a trafficking            On the "participation in a venture" element, Judge
venture; and (3) participation in a venture. On the first          Marbley rejected the hotel defendants' reliance, as
element, hotel defendants argued receiving revenue                 Marriott does here, on United States v. Afyare, a 2016
from renting hotel rooms is not a benefit. Judge Marbley           criminal prosecution addressed by the United States
denied the objection, concluding M.A.'s allegation hotel           Court of Appeals for the Sixth Circuit.76 In Afyare,
defendants rented rooms to the trafficker is a financial           prosecutors charged defendants in an alleged sex
benefit from a relationship with the trafficker sufficient to      trafficking ring including conspiracy [*24] to benefit
meet section 1595(a).69                                            financially from a venture to sex traffic minor victims
                                                                   under section 1591(a)(2). The district court determined
Moving to the "knew or should have known" of a sex                 the word "venture" as used in section 1591(a)(2) means
trafficking venture element, Judge Marbley provided an             "sex trafficking venture," and the court excluded
instructive example of two ends of the spectrum for                evidence of non-sex trafficking ventures and instructed
pleading civil liability based on a sex trafficking venture.       the jury accordingly. The jury acquitted some
On one end is Riccio v. McLean 70 where plaintiff                  defendants but convicted others on some charges. The
alleged a sex trafficker worked with a hotel owner                 district court then acquitted the convicted defendants
intending to profit from the venture, including allegations        because it found prosecutors charged a single
the hotel owner and sex trafficker "high-fived" each               conspiracy but presented evidence of multiple
other in anticipation of the [*23] venture and the hotel           conspiracies causing prejudice to the defendants.77 The
owner witnessed plaintiff's abuse at the hands of her              United States appealed challenging, inter alia, the
trafficker.71 On the other end of the spectrum is Lawson           district court's holding a "venture" in section 1591(a)(2)
v. Rubin 72 where plaintiff sued an owner who leased its           means only a "sex trafficking venture" and not just any
condominium to defendant who procured women,                       venture.
including plaintiff, and sexually assaulted and abused
them. Plaintiff alleged one visit by the police department         The Court of Appeals affirmed the district court. It found
and one visit by an ambulance to the condominium unit              the term "venture" in the context of section 1591(a)(2)
in over six years should have put the owner on notice of           specifies "'a venture which has engaged in an act
illegal activity. Judge Marbley found these two visits             described in violation of paragraph (1),' i.e., sex
insufficient to plausibly infer knowledge or negligence            trafficking" and "most important[ly], ... requires the
necessary to state a claim for liability under section             defendant's personal knowledge (or reckless disregard)
1595 of the Act.73                                                 that this venture (or someone within the venture) caused
                                                                   ... or used force, fraud, or coercion to cause an adult to
Judge Marbley found M.A.'s allegations somewhere in                engage in a commercial sex act. The defendant's mere
between these two ends.74 He found the alleged sex                 membership in the venture is insufficient [*25] if he is
                                                                   ignorant of the venture's sex trafficking activities (and
                                                                   the means and methods thereof). That is, the
68 M.A.,2019 U.S. Dist. LEXIS 173675, 2019 WL 4929297, at          government does not argue guilt by association, nor
*1. Judge Marbley's other two decisions; H.H. and Doe S.W.         could it."78 The court of appeals agreed with the district
are substantially similar and apply the same analysis.             court's analysis section 1591(a)(2) requires "a

69 2019    U.S. Dist. LEXIS 173675, [WL] at *3.

70 853   F.3d 553 (1st Cir. 2017).                                 74 2019    U.S. Dist. LEXIS 173675, [WL] at *5.

71 M.A.,   2019 U.S. Dist. LEXIS 173675, 2019 WL 4929297, at       75 2019    U.S. Dist. LEXIS 173675, [WL] at *6.
*4.
                                                                   76 632    F. App'x 272 (6th Cir. 2016).
72 No.17-6404, 2018 U.S. Dist. LEXIS 71582, 2018 WL
2012869 (E.D.N.Y. Apr. 29, 2018).                                  77 Id.   at 274.

73 2019    U.S. Dist. LEXIS 173675, [WL] at *5.                    78 Id.   at 284-85.
              Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 33 of 107
                                                                                                                        Page 10 of 22
                                                2020 U.S. Dist. LEXIS 70644, *25

defendant actually participate and commit some 'overt                 harbor, and otherwise further the trafficker's sale and
act' that furthers the sex trafficking aspect of the                  victimization of the Plaintiff for commercial sexual
venture" and the Act "did not criminalize a defendant's               exploitation" including repeated rental of rooms it knew
'mere negative acquiescence,' and to do so would                      or should have known to sex traffickers, sufficient to
create 'a vehicle to ensnare conduct that the statute                 state a claim.82 He found "[i]n the absence of a direct
never contemplated."79                                                association, Plaintiff must allege at least a showing of a
                                                                      continuous business relationship between the trafficker
Judge Marbley declined to apply Afyare for two reasons:               and the hotels such that it would appear that the
the language of the Act and principles of statutory                   trafficker and the hotels have established a pattern of
construction. He first reasoned the language of sections              conduct or could be said to have a tacit agreement."83
1591 and 1595 differ; section 1595 contains the "should
have known" language while section 1591 does not.                     Judge Marbley rejected the hotels' argument they [*27]
Section 1591(e)(4) defines "participation in a venture"               cannot be held liable as a matter of law for the acts of
as "knowingly assisting, supporting, or facilitating a                their franchisee hotels, finding M.A. pleaded an agency
violation of subsection (a)(1)," and is limited in                    relationship sufficient to hold the franchisor hotels liable
application only to "this section," meaning section 1591.             under Ohio law.84
Section 1595 does not define "participation in a
venture."80 Judge Marbley concluded applying the                      Magistrate Judge Theresa L. Fricke, United States
definition of "participation in a venture" to the criminal            District Court for the Western District of Washington,
liability in section 1591(e)(4) to the civil liability in section     last week recommended the denial of the motion to
1595 voids the "should have known" language in the                    dismiss by Wyndham Hotel & Resorts, Inc.85 There,
civil remedy and violates the [*26] "'cardinal principle of           plaintiff M.L. brought a claim against Wyndham under
statutory construction' that 'a statute ought, upon the               section 1595 alleging she is a victim of sex trafficking by
whole, to be construed so that, if it can be prevented, no            her traffickers who harbored her at a Wyndham owned
clause, sentence, or word shall be superfluous, void, or              hotel in Kent, Washington. Plaintiff M.L. alleged at the
insignificant.'"81                                                    age of sixteen and seventeen years old, traffickers held
                                                                      her at the hotel for over one year; advertised her
Rejecting     Afyare's   reasoning     and     concluding             services for commercial sex at the hotel; paid Wyndham
"participation" under section 1595 does not require                   and the limited liability corporation operating the local
actual knowledge of participation in sex trafficking itself,          hotel for the rental of rooms; purchasers arrived at the
Judge Marbley then considered whether M.A.'s                          hotel and waited in parking lots, common areas, and
complaint alleged "participation in a venture." He found              hallways of the hotel; hotel staff were aware of
allegations the hotel defendants "engag[ed] in acts and               trafficking given the large number of men waiting to
omissions that were intended to support, facilitate,                  enter the room; the large number of condoms in trash
                                                                      cans and other paraphernalia; staff spoke to M.L. on
                                                                      more than one occasion and warned her to keep her
                                                                      activities [*28] more discrete; and police called the
79 Id.   at 286.
                                                                      hotel to speak to staff regarding M.L. M.L. alleged
80 M.A.,
                                                                      Wyndham was aware of trafficking occurring at its hotels
           2019 U.S. Dist. LEXIS 173675, 2019 WL 4929297, at
*7.
                                                                      because it received complaints and concerns from the
                                                                      public and law enforcement.86 Plaintiff alleged
81 Id.(quoting TRW Inc. v. Andrews, 534 U.S. 19, 31, 122 S.
Ct. 441, 151 L. Ed. 2d 339 (2001)); see also Gilbert v. United
States Olympic Committee, 423 F. Supp. 3d 1112, 2019 U.S.             82 M.A.,    2019 U.S. Dist. LEXIS 173675, 2019 WL 4929297, at
Dist. LEXIS 166957 (D.Colo. 2019) (cited by Judge Marbley).           *8-9.
In Gilbert, female Olympic athletes sued the United States
Olympic Committee and team coaches for forced labor and               83 2019    U.S. Dist. LEXIS 173675, [WL] at *8.
sex trafficking under, inter alia, section 1589 (forced labor
provision). The court found Afyare "unpersuasive" as                  84 2019    U.S. Dist. LEXIS 173675, [WL] at *9-10.
applicable to section 1591, and section 1589 "does not require
a member of a venture to have committed overt acts in                 85 M.L.v. Craigslist, Inc., No. 19-6153 (W.D. Wash. Apr. 17,
furtherance of obtaining forced labor or services in order for        2020), ECF Doc. No. 62, Report and Recommendation.
that member to be civilly liable to a plaintiff." Id. at 1138, 2019
U.S. Dist. LEXIS 166957, *49.                                         86 Id.   at 5-7.
              Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 34 of 107
                                                                                                                 Page 11 of 22
                                             2020 U.S. Dist. LEXIS 70644, *28

Wyndham had an agency relationship with the local               victim must allege under the Act: "Defendants
hotel.                                                          participated in ventures that were engaged in sex
                                                                trafficking and that they each had three separate types
Wyndham moved to dismiss arguing the complaint                  of knowledge with respect to that venture: (1)
relies on "shotgun pleading" and fails to state a claim         knowledge as to a benefit received from trafficking; (2)
under section 1595. Magistrate Judge Fricke rejected            knowledge as to "assisting, supporting or facilitating"
both arguments. Examining the section 1595 claim,               trafficking; and (3) knowledge that Plaintiff was either a
Judge Fricke relied on Judge Marbley's opinions and,            minor or subject to force."91 In doing so, the court
following his two ends of the spectrum example, found           imposed the definition of "participation in a venture" in
the plaintiff's complaint more like Riccio v. McLean.87         section 1591(e)(4) and the standards of section
Judge Fricke rejected Wyndham's reliance on Afyare              1591(a)(2) to claims brought under section 1595.
and cases from the United States District Court for the
Southern District of New York (described below).88              Finding "[a]ssociation alone cannot establish liability;
Judge Fricke rejected those cases as relying on the             instead, knowledge and 'some participation in the sex
criminal standard in section 1591 which is not imposed          trafficking act itself must be shown," the court concluded
in section 1595.                                                plaintiffs failed to plead facts sufficient to [*30] plausibly
                                                                allege defendant franchisor/corporate affiliate hotels
                                                                knew or should have known of sex trafficking at local
Cases from the United States District Court for the             franchisee hotels.92
Northern District of Georgia.
                                                                The district court judge in Atlanta in the Red Roof cases
Decisions in the last few days from the United States           relied on Nobel v. Weinstein 93 from the United States
District Court for the Northern District of Georgia, take a     District Court for the Southern District of New York
largely opposite view. In four cases brought by Jane            involving claims against Harvey Weinstein and Afyare.
Doe victims of sex trafficking [*29] against Red Roof           In Noble, plaintiff sued Harvey Weinstein and his brother
Inns in the Atlanta area, the district court judge granted      Robert Weinstein for sexual assault allegedly committed
the hotel defendants' motions to dismiss claims under           against her by Harvey Weinstein in 2014. Plaintiff
section 1595.89                                                 brought a civil action under section 1595 for violations of
                                                                section 1591. Both Harvey and Robert Weinstein moved
The district court judge recognized the Jane Doe victims        to dismiss the claims. The court denied Harvey
brought three claims under the Act against the                  Weinstein's motion, but granted Robert Weinstein's
franchisor/corporate affiliate hotels: a "standalone" claim     motion.
under section 1595(a) and two claims on alleged
criminal violations of Sections 1591(a)(1) and                  Marriott, like the judge in the Northern District of
1591(a)(2).90 While recognizing a "standalone" claim            Georgia, relies exclusively on Noble which, in turn,
under section 1595, the court identified the elements the       relied on the criminal liability analysis applied in Afyare.
                                                                We are interested here in the analysis employed by the
                                                                court in Noble with respect to the alleged trafficker's
87 Id.
                                                                brother, Robert Weinstein. Plaintiff alleged Robert
         at 11.
                                                                Weinstein violated section 1591(a)(2) because he
88 Id.   at 12-17.                                              benefitted from, and knowingly facilitated, Harvey
                                                                Weinstein's violation of section 1591(a). Focusing on the
89 See Doe 1 v. Red Roof Inns, Inc., No. 19-3840, 2020 U.S.     "participation in a venture" [*31] element in section
Dist. LEXIS 67139,2020 U.S. Dist. LEXIS 67139, 2020 WL          1591(a)(2)—the criminal section—the court found
1872335 (N.D. Ga. Apr. 13, 2020); Doe 2 v. Red Roof Inns,       Plaintiff must plead Robert Weinstein "(i) knowingly
Inc., No. 19-3841, 2020 U.S. Dist. LEXIS 67140, 2020 WL
1872337 (N.D. Ga. Apr. 13, 2020); Doe 3 v. Red Roof Inns,
Inc., No. 19-3843, 2020 U.S. Dist. LEXIS 67141, 2020 WL
1872333 (N.D. Ga. Apr. 13, 2020); and Doe 4 v. Red Roof         91 Id.   (citing 18 U.S.C. §§ 1595(a), 1591(a)(2), 1591(e)(4)).
Inns, Inc., No. 19-3845, 2020 U.S. Dist. LEXIS 67142, 2020
WL 1872336 (N.D. Ga. Apr. 13, 2020).                            92 Id.(citing Noble v. Weinstein, 335 F.Supp.3d 504, 524
                                                                (S.D.N.Y. 2018); Afyare, 632 F.App'x at 286).
90 Doe    1, 2020 U.S. Dist. LEXIS 67139, 2020 WL 1872335, at
*3.                                                             93 Noble    v. Weinstein, 335 F.Supp.3d 504 (S.D.N.Y. 2018).
              Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 35 of 107
                                                                                                               Page 12 of 22
                                                 2020 U.S. Dist. LEXIS 70644, *31

benefitted, (ii) from participation in a commercial sex           We disagree with the reasoning in Noble, adopted by
trafficking venture, (iii) while knowing (or in reckless          the judge in the Red Roof cases, requiring a victim
disregard of the fact) that means of force, fraud or              seeking a civil remedy under section 1595 must first
coercion would be used to cause the trafficked person             prove the criminal offense. We do not read the language
to engage in a commercial sex act."94 Relying on                  of section 1595 to impose such a burden nor do we
Afyare—which, again analyzed the participation element            interpret the Act as Congress intended such a restrictive
in a criminal prosecution—the court in Noble found                reading of the remedial nature of section 1595.
liability "cannot be established by association alone
[and] Plaintiff must allege specific conduct that furthered       Section 1595(a), by its terms, provides a civil [*33]
the sex trafficking venture. Such conduct must have               remedy to a victim of, inter alia, sex trafficking. The
been undertaken with the knowledge, or in reckless                victim may bring a civil action to recover damages and
disregard of the fact, that it was furthering the alleged         attorney's fees from (1) her trafficker or (2) "whoever
sex trafficking venture. In other words, some                     knowingly benefits ... from participation in a venture
participation in the sex trafficking act itself must be           what that person knew or should have known has
shown."95 The court in Noble found plaintiff must allege          engaged in" a sex trafficking venture. The definition of
facts implicating Robert Weinstein as a participant in            "participation in a venture" by its terms applies only to
Harvey Weinstein's 2014 assault and "without                      the criminal offense in section 1591(a). This requires
participation, there can be no violation of Section               "knowing" or "reckless disregard" of a sex trafficking
1591(a)(2)."96                                                    venture. If we imputed this standard into section 1595—
                                                                  which does not define "participation in a venture"—we
Neither the court in Noble nor the court in Atlanta               would ignore its "knew or should have known" language.
applied an "overt act" requirement advocated by Marriott          Section 1591, in contrast, defines a criminal violation
here. This undercuts Marriott's argument [*32] it must            requires knowing conduct consistent with the Supreme
have committed an "overt act" to have participated in a           Court's continued reminders (albeit in other contexts) of
venture it knew or should have known engaged in sex               knowledge necessary for a criminal act.97
trafficking.
                                                                  Section 1595 allows for civil liability against facilitators
The court in Noble and in the Red Roof cases in Atlanta           who benefit from what they knew or should have known
both applied the "participation in a venture" element             is a sex trafficking venture. As a remedial statute, we
from the criminal offense defined by Congress in section          construe the Act liberally.98 Where, as here, a statute is
1591(a)(2). The court in Noble did not address the
"knew or should have known" language in the civil
remedies defined in section 1595. Both the court in the
                                                                  97 The Supreme Court reminds us it is a rule of construction in
Red Roof cases and the court in Noble essentially
required the victim of sex trafficking seeking a civil            criminal statutes "wrongdoing must be conscious to be
remedy to first prove a criminal violation of section             criminal." Elonis v. United States, 575 U.S. 723, 135 S.Ct.
                                                                  2001, 2009, 192 L. Ed. 2d 1 (2015) (quoting Morissette v.
1591(a)(2). And this is where we diverge from the
                                                                  United States, 342 U.S. 246, 252, 72 S. Ct. 240, 96 L. Ed. 288
judges in the Northern District of Georgia in the Red
                                                                  (1952)). "The 'central thought' is that a defendant must be
Roof cases and the Southern District of New York in               'blameworthy in mind' before he can be found guilty, a concept
Noble.                                                            courts have expressed over time through various terms such
                                                                  as mens rea, scienter, malice aforethought, guilty knowledge,
                                                                  and the like." Id. (quoting Morissette, at 252; 1 W. LaFave,
3. Congress allows potential liability for businesses             Substantive Criminal Law § 5.1, pp. 332-333 (2d ed. 2003)).
who "should have known" of trafficking under                      "Although there are exceptions, the 'general rule' is that a
section 1595's civil remedy.                                      guilty mind is 'a necessary element in the indictment and proof
                                                                  of every crime.'" Id. (quoting United States v. Balint, 258 U.S.
                                                                  250, 251, 42 S. Ct. 301, 66 L. Ed. 604, T.D. 3375 (1922)). The
                                                                  Supreme Court generally "interpret[s] criminal statutes to
                                                                  include broadly applicable scienter requirements, even where
94 Id.   at 523-24 (quoting Afyare, 632 F. App'x at 283).         the statute by its terms does not contain them." Id. (quoting
                                                                  United States v. X—United States, 513 U.S. 64, 70, 115 S. Ct.
95 Id.   at 524.                                                  464, 130 L. Ed. 2d 372 (1994)).

96 Id.                                                            98 M.A.,   2019 U.S. Dist. LEXIS 173675, 2019 WL 4929297 at
          Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 36 of 107
                                                                                                                 Page 13 of 22
                                            2020 U.S. Dist. LEXIS 70644, *33

"remedial," it "should be liberally construed." We cannot            sex paraphernalia which would have been noticed
read out the language of section 1595 imposing civil                 by staff;
liability against a person [*34] who "knowingly benefits,            • Staff at all three hotels observed A.B. with signs of
financially or by receiving anything of value from                   visible injury on more than one occasion, frequent
participation in a venture which that person knew or                 loud altercations, and attacks on A.B. by her
should have known has engaged in an act in violation                 trafficker were constant and loud enough for hotel
of this chapter." We will not impose a "knowingly" state             patrons and staff to hear.100
of mind requirement to section 1595 and ignore
language Congress specifically included allowing a civil         A.B. sufficiently alleges the elements of a claim under
action against facilitators who should have known about          section 1595 against Marriott's franchisee Philadelphia
a sex trafficking venture.                                       Airport hotels. In the next section we determine whether
                                                                 the franchisee hotels' constructive knowledge is
                                                                 plausibly imputed to Marriott based on an agency
B. A.B. pleads a claim for a civil remedy under                  theory.
section 1595.

To state a claim under a section 1595(a) beneficiary             Knowingly benefits financially.
theory, A.B. must allege facts from which we can
reasonably infer Marriott (1) "knowingly benefit[ted]            To satisfy the first element, A.B. must plausibly allege
financially or by receiving anything of value"; (2) from         the Marriott "knowingly benefit[ted] financially or by
participation in a venture; (3) it "knew or should have          receiving [*36] anything of value" from the trafficking
known has engaged in" sex trafficking under section              venture. Marriott concedes A.B. alleges Marriott
1591.99 Marriott argues A.B. failed to allege facts to           knowingly benefitted from the trafficking venture through
support the three elements.                                      payments made by the trafficker for rooms in the three
                                                                 Philadelphia Airport hotels but argues this is a
As to her trafficking specifically, A.B. alleges:                "conclusory label." Marriott argues there are no facts
    • Between 2009-2011, A.B.'s traffickers used                 from which Marriott, as an admitted franchisor receiving
    Marriott's three Philadelphia Airport hotels to sell         a royalty from the overall revenues of a franchised hotel,
    illegal sex acts;                                            "had any reason to suspect that the rooms were used to
                                                                 commit sex trafficking crimes ...."101 Marriott contends
    • As many as six men an evening entered each of              the collection of rent "by an unrelated hotel manager
    the three hotels as an "unannounced guest,"                  from guests in the ordinary course of business cannot
    creating a "voluminous and obvious" constant                 support a reasonable inference that a franchisor such as
    stream of male visitors to A.B.'s rooms accessed             Marriott ... 'knowingly' benefited from crimes committed
    through the front [*35] door and main lobby of the           in those rooms."
    hotels;
    • A.B.'s trafficker repeatedly paid for rooms at each        Marriott cites Canosa v. Ziff, a case from the United
    of the three hotels for at least a week at a time with       States District Court for the Southern District of New
    prepaid credit cards and hotel staff were aware of           York and which relies on Noble.102 We disagree
    A.B.;                                                        Canosa supports Marriott's argument. In Canosa, the
    • When A.B.'s trafficker brought her to the hotels,          plaintiff sued Harvey Weinstein, his brother Robert
    she presented with little, if any, luggage, no phone,        Weinstein, and companies run by the Weinsteins for
    wallet, or identification, and when checking A.B.            damages under the Act. Robert Weinstein and the
    into the hotel, he would not proceed to the room;            Weinstein companies moved to dismiss the section
    • Rooms rented for trafficking were littered with            1595 claims arguing they did not participate [*37] in
    multiple broken objects, used condoms, and other

*7 (quoting Peyton v. Rowe, 391 U.S. 54, 65, 88 S. Ct. 1549,
20 L. Ed. 2d 426 (1968)) (citing Noble, 335 F.Supp.3d at 515).   100 ECF   Doc. No. 21 at ¶¶ 80-107, 110, 112.
99 Doe  S.W., 2020 U.S. Dist. LEXIS 44961, 2020 WL 1244192,      101 ECF   Doc. No. 25-1 at 9.
at *5; H.H, 2019 U.S. Dist. LEXIS 211090, 2019 WL 6682152,
at *2; M.A., 2019 U.S. Dist. LEXIS 173675, 2019 WL 4929297,      102 Canosa
                                                                          v. Ziff, No. 18-4115, 2019 U.S. Dist. LEXIS 13263,
at * 3.                                                          2019 WL 498865 (S.D.N.Y. Jan. 28, 2019).
              Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 37 of 107
                                                                                                                 Page 14 of 22
                                                   2020 U.S. Dist. LEXIS 70644, *37

and knowingly benefit from a sex trafficking venture.103            While these allegations may ultimately be proven untrue
                                                                    or unsupported by evidence, the allegations at the
The court rejected the Weinstein companies' argument.               motion to dismiss stage are sufficient to meet the
With respect to the knowingly benefitted element, the               "knowingly benefitted" element of a civil claim under
court found plaintiff alleged "by facilitating and covering         section 1595 of the Act.
up [Harvey] Weinstein's sexual assaults, [Weinstein
companies] made Weinstein more likely to continue to
work for [Weinstein companies]. While the facts                     Participation in a venture.
developed in discovery may or may not substantiate this
allegation, the [amended complaint] adequately pleads               Marriott argues A.B. fails to allege it participated in a sex
a symbiotic relationship between the [Weinstein                     trafficking venture. Section 1591(a)(2) imposing criminal
companies] and [Harvey] Weinstein, in which the                     liability [*39] on "whoever knowingly ... benefits,
companies affirmatively enabled and concealed                       financially or by receiving anything of value, from
[Harvey] Weinstein's predations as a means of keeping               participation in a venture which has engaged in an act
him happy, productive, and employable which led the                 described in violation of paragraph (1)."108
companies to achieve fame and reap financial benefits.
... The [Weinstein companies'] claim that there is no               Marriott relies primarily on Afyare, a case we already
causal link between their acts and practices and                    distinguished and disagree applies in the civil context
[Harvey] Weinstein's sexual abuse of women, including               where we may focus on whether the business should
[Plaintiff], is thus unpersuasive."104                              have known of the conduct. Marriott argues we should
                                                                    apply Afyare and dismiss A.B.'s amended complaint
A.B. alleged during the years of her trafficking at the             because there are no allegations Marriott "had any
three Marriott hotels (2009-2011), her trafficker rented            association with a 'sex trafficking venture'" or
rooms for weeks at a time, paid with a prepaid credit               "committed any overt act in furtherance of that sex
card,      checked    her   in   with   little  personal            trafficking venture." Marriott argues "district courts"
belongings, [*38] a steady stream of male visitors                  recently confirmed "these same principles" apply to civil
entered the hotel through the front doors and main                  liability under section 1595 of the Act, citing Noble and
lobby, and the rooms bore signs of illicit sexual                   another case from the United States District Court for
activity.105 A.B. alleges Marriott knew or should have              the Southern District of New York, Geiss v. Weinstein
known of these "red flags" but nevertheless continued to            Co. Holdings, LLC.109
rent rooms to A.B.'s traffickers and received financial
benefit from sex trafficking by "develop[ing] and                   We analyzed Noble and explained why we disagree with
maintain[ing] business models that attract and foster the           its reasoning applying the criminal standard of section
commercial sex market for traffickers and buyers alike";            1591 to the civil remedy of section 1595. Geiss applied
"enjoys the steady stream of income that sex traffickers            Noble and reached a similar result. In Geiss, plaintiffs
bring to their hotels"; "financially benefits from its              brought claims against Harvey Weinstein and his
ongoing reputation for privacy, discretion, and the                 companies under section 1595. The court, citing Afyare,
facilitation of commercial sex"; and received "payment              held "the participation giving rise [*40] to the benefit
for rooms."106 "[T]he rental of a room constitutes a                must be participation in a sex-trafficking venture, not
financial benefit from a relationship with the trafficker           participation in other activities engaged in by the sex
sufficient to meet this element of the § 1595(a)                    traffickers that do not further the sex-trafficking aspect of
standard."107                                                       their venture."110 Marriott cites this passage from Geiss
                                                                    to argue A.B. fails to allege Marriott participated in a sex

                                                                    2019 WL 6682152, at *2; M.A., 2019 U.S. Dist. LEXIS 173675,
103 2019    U.S. Dist. LEXIS 13263, [WL] at *24.                    2019 WL 4929297, at *3).
104 Id.
                                                                    108 18   U.S.C. § 1591(a)(2) (emphasis added).
105 ECF    Doc. No. 21 at ¶¶ 80-107.
                                                                    109 Noblev. Weinstein, 335 F. Supp. 3d 504 (S.D.N.Y. 2018);
106 Id.   at ¶¶ 115-117, 124.                                       Geiss v. Weinstein Co. Holdings LLC, 383 F. Supp.3d 156
                                                                    (S.D.N.Y. 2019).
107 DoeS.W., 2020 U.S. Dist. LEXIS 44961, 2020 WL
1244192, at *5 (citing H.H., 2019 U.S. Dist. LEXIS 211090,          110 Geiss,   383 F. Supp.3d at 169.
              Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 38 of 107
                                                                                                              Page 15 of 22
                                            2020 U.S. Dist. LEXIS 70644, *40

trafficking venture.
                                                                "Knew or should have known" of a sex trafficking
But Geiss is entirely distinguishable other than citing         venture.
section 1595. The court recognized under the 2008
amendment of section 1595 "victims may bring an                 Marriott argues A.B. pleads the "knew or should have
action against a 'perpetrator' or against 'whoever              known" element of the Act based only on the hospitality
knowingly benefits, financially or by receiving anything        industry's complicity in sex trafficking. It cites three
of value from participation in a venture which that             cases to support its argument "as a matter of law"
person knew or should have known has engaged in' a              allegations regarding the general hotel industry cannot
qualifying offense."111 Then, in a footnote, the court          support a plausible inference Marriott knew or should
recognized "[t]he previous version of the statute,              have known about A.B.'s sex trafficking.114 We disagree
enacted in 2003, provided a civil action against only the       with Marriott for two reasons: its cited cases are
'perpetrator' of a qualifying offense. However, a               distinguishable, and A.B. sufficiently alleges facts
'perpetrator can be either a direct violator under 18           Marriott's three Philadelphia Airport hotels knew or
U.S.C. § 1591(a)(1), or a participant under 18 U.S.C. §         should have known about A.B.'s trafficking.
1591(a)(2), neither of which provisions have changed in
any relevant way since 2003. The 2008 Amendment                 The district courts in both Ratha and Misko applied
also introduces the 'should have known' language in the         summary judgment standards with the benefit of
civil liability provision, thereby adding a constructive        discovery, not at the motion to dismiss stage. In those
knowledge alternative to the existing actual knowledge          cases, the court entered summary judgment in favor of
standard. [*41]      Since this opinion assumes                 the defendant because the evidence under the Rule 56
defendants' actual knowledge of a sex trafficking               standard did not support plaintiffs' claims. We are not
enterprise, whether the 2003 or 2008 version of the             addressing a motion for summary judgment. The third
TVPA applies to a given claim is irrelevant."112                case, decided on a motion to dismiss, is also
                                                                distinguishable.115 The Florida Abolitionist complaint
The court in Geiss assumed both Harvey Weinstein's              failed to allege [*43] the defendant website advertising
and his companies' actual knowledge and did not apply
a "should have known" analysis. It assumed the
plaintiffs sought to enforce, through section 1595,             113 Judge    Marbley relied on Jean-Charles v. Perlitz, 937
liability against the perpetrators of trafficking and did not   F.Supp.2d 276 (D. Conn. 2013) for support that participation in
examine liability for a person who knowingly benefits           a venture under section 1595 should not import section 1591's
from participation in a venture it knew or should have          definition. In Jean-Charles, plaintiffs brought claims alleging
known engaged in trafficking. The court in Geiss did not        sexual abuse while students at a residential school for children
apply constructive knowledge as A.B. alleges. Thus,             in Haiti by the founder of the school. Plaintiffs brought claims
Geiss is inapposite, distinguishable, and not persuasive.       under section 1595 against a priest, the Chaplain and Director
                                                                of Campus Ministry at a university who served as Chairman
Marriott argues we must apply Afyare, Noble, and Geiss          and President of Haiti Fund's Board of Directors during the
as applied by the Southern District of New York. A.B.           time the founder of the school sexually abused children. The
argues we should follow the hotel cases from the                court rejected defendants' argument the allegations of the
Southern District of Ohio. As explained, we are                 complaint failed to support a plausible inference they knew or
                                                                should have known of the abuse. The complaint alleged the
persuaded the clear language of section 1595 favors the
                                                                priest knew at least one student lived in the founder's home,
approach taken by Judge Marbley focusing on a hotel's
                                                                witnessed the founder showing at least one student a
possible civil liability best conforms to Congress's intent     pornographic video, and stopped communications with a
in amending the Act to include a civil remedy provision,        school administrator who confronted the director about sexual
at least as applied to a hotel where there is a direct          abuse. Id. at 288. These allegations sufficiently raised a
connection between a [*42] rental fee for the room              plausible inference the priest knew or should have known the
where the trafficking is effected.113                           residential school violated section 1591. Id. at 288-89. The
                                                                court did not require the priest to have directly participated in
                                                                the sex trafficking. Marriott distinguishes Jean-Charles arguing
                                                                the alleged facts show direct, actual knowledge by the priest;
                                                                allegations we do not have here. ECF Doc. No. 27, at 7 n.4.
111 Id.   at 168.                                               We already explained the allegations here at least plausibly
                                                                infer Marriott's franchisee hotels should have known about her
112 Id.   at 168 n.3 (emphasis added).                          trafficking.
              Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 39 of 107
                                                                                                                   Page 16 of 22
                                                2020 U.S. Dist. LEXIS 70644, *43

"adult services" saw an advertisement and knew it                  more than one occasion, frequent loud altercations, and
related to illegal sex trafficking.116 As analyzed below,          attacks on A.B. by her trafficker were constant and loud
A.B. alleges conduct specifically relating to her.                 enough for hotel patrons and staff to hear.117

We disagree with Marriott regarding A.B.'s specificity.            We find these allegations plausibly allege Marriott [*45]
Marriott argues A.B. alleges only general conduct in the           knew or should have known of a sex trafficking venture
hotel industry regarding sex trafficking imposes liability         involving A.B. at its three Philadelphia Airport hotels. We
on Marriott. It is true A.B.'s amended complaint inartfully        can fairly infer hotel employees accepted the money
includes numerous allegations regarding the problem of             from the trafficker who did not check into the room.
sex trafficking generally, the use of hotel and motel              Hotel staff knew of A.B. She appeared at the hotels with
rooms as a venue for trafficking, efforts by private               little, if any, luggage, no phone, wallet, or identification.
organizations and the Department of Homeland Security              Hotel employees cleaned up the rooms with multiple
to combat human trafficking, and news reports on sex               broken objects and paraphernalia. A.B. entered all three
trafficking incidents involving other victims and other            hotels with visible injury. A.B. alleges Marriott knew of
hotels. If A.B. made only these allegations, we may                the problem of sex trafficking in its and other hotels,
agree with Marriott. But A.B. also specifically alleges            Marriott failed to take steps to implement staff training
A.B.'s trafficking in and through three identified Marriott        and other preventative measures, and, as to A.B.
branded hotels. At this preliminary stage, we read A.B.'s          herself, failed to act on signs of sex trafficking in each of
allegations regarding the hospitality industry generally           its three Philadelphia Airport hotels between 2009 and
as background and supporting A.B.'s allegation Marriott,           2011. At this stage, we can readily interpret A.B. as
along with other hotel brands, knew about the problem              pleading Marriott should have known of a sex trafficking
of sex trafficking. We draw all reasonable inferences              venture at the three airport hotels. Unlike a one-time
from A.B.'s [*44] amended complaint on a motion to                 visit, A.B.'s pleaded return visits with similar
dismiss: between 2009-2011, A.B.'s traffickers used                characteristics also allow us to infer Marriott knew of the
Marriott's three Philadelphia Airport hotels to sell illegal       sexual trafficking in A.B.'s prepaid hotel room.
sex acts; as many as six men an evening entered each
of the three hotels as an "unannounced guest," creating            As detailed above, A.B. pleads staff at Marriott's
a "voluminous and obvious" constant stream of male                 Philadelphia Airport hotels should have known [*46]
visitors to A.B.'s rooms accessed through the front door           about her sex trafficking. A.B. plausibly states a claim
and main lobby of the hotels; A.B.'s trafficker repeatedly         against Marriott under section 1595. For the same
paid for rooms at each of the three hotels for at least a          reasons, we deny Marriott's objection the amended
week at a time with prepaid credit cards and hotel staff           complaint is a "shotgun" pleading violating Rule 8(a).118
were aware of A.B.; when A.B.'s trafficker brought her to
the hotels, she presented with little, if any, luggage, no
                                                                   117 ECF   Doc. No. 21 at ¶¶ 80-107, 110, 112.
phone, wallet, or identification, and when checking A.B.
into the hotel, he would not proceed to the room; rooms
                                                                   118 We  do not view A.B.'s amended complaint as a "shotgun
rented for trafficking were littered with multiple broken
                                                                   pleading." A complaint failing to comply with Rule 8(a) is
objects, used condoms, and other sex paraphernalia
                                                                   referred to as a "shotgun pleading." Bartol v. Barrowclough,
which would have been noticed by staff; and staff at all
                                                                   251 F.Supp.3d 855, 859 (E.D. Pa. 2017) (quoting Weiland v.
three hotels observed A.B. with signs of visible injury on         Palm Beach Cnty. Sheriff's Office, 792 F.3d 1313, 1320 (11th
                                                                   Cir. 2015)). In Bartol, our colleague the Honorable Eduardo
                                                                   Robreno identified four categories of shotgun pleadings: "(1) 'a
114 See Misko v. Speedway, LLC, No. 16-13360, 2018 U.S.            complaint containing multiple counts where each count adopts
Dist. LEXIS 88888, 2018 WL 2431638 (E.D. Mich. May 29,             the allegations of all preceding counts'; (2) a complaint that is
2018); Florida Abolitionist v. Backpage.com LLC, No. 17-218,       'replete with conclusory, vague, and immaterial facts not
2018 U.S. Dist. LEXIS 55560, 2018 WL 1587477 (M.D. Fla.            obviously connected to any particular cause of action'; (3) a
Mar. 31, 2018); Ratha v. Phatthana Seafood Co., Lt., No. 16-       complaint that does 'not separat[e] into a different count each
4271, 2017 U.S. Dist. LEXIS 174373, 2017 WL 8293172 (C.D.          cause of action or claim for relief'; and (4) a complaint that
Cal. Dec. 21, 2017).                                               'assert[s] multiple claims against multiple defendants without
                                                                   specifying which of the defendants are responsible for which
115 Florida   Abolitionist, 2018 U.S. Dist. LEXIS 55560, 2018 WL   acts or omissions, or which of the defendants the claim is
1587477.                                                           brought against.'" Id. (quoting Weiland, 792 F.3d at 1321-23).
                                                                   "The 'unifying characteristic' of these four types of shotgun
116 2018   U.S. Dist. LEXIS 55560, [WL]at *5.                      pleadings 'is that they fail to one degree or another, and in one
            Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 40 of 107
                                                                                                              Page 17 of 22
                                             2020 U.S. Dist. LEXIS 70644, *46

While A.B. includes general allegations regarding the             A.B. does not respond to Marriott's argument she fails to
hospitality industry generally, we listed the allegations         allege facts supporting an apparent agency theory of
specific to her trafficking. These allegations specific to        liability.
her stays at the three Marriott airport hotels are
sufficient to put Marriott on notice of the claims against
it. We deny Marriott's motion to dismiss.                         1. A.B. plausibly [*48] pleads a principal-agent
                                                                  relationship.
Through discovery, Marriott may be able to adduce
alternative plausible explanations from which a jury              Under Pennsylvania law, "not every relationship of
could find it had no actual or constructive knowledge.            principal and agent creates vicarious responsibility in
But A.B. sufficiently pleads repeated similar conduct in          the principal for acts of the agent."120 "A principal and
the three specific Marriott hotels. While we may                  agent can be in the relationship of a master and servant,
consider dismissing more general shotgun allegations or           or simply in the status of two independent
theories based on an infrequent exposure to these                 contractors."121 The "mere existence of a franchise
common characteristics, A.B. sufficiently plead Marriott          relationship does not necessarily trigger a master-
knew or should have known under the civil liability               servant relationship, nor does it automatically insulate
portion of the Act.                                               the parties from such a relationship."122

                                                                  To hold Marriott International vicariously liable for the
C. A.B. plausibly pleads a principal-agent                        conduct of its franchisee hotels, there must be a master-
relationship for vicarious liability but fails to plead           servant relationship determined by the Pennsylvania
an apparent authority relationship to hold Marriott               Supreme Court's test: "whether such person is subject
liable.                                                           to the alleged employer's control or right to control with
                                                                  respect to his physical conduct in the performance of
Marriott next argues [*47] A.B. fails to allege it is             the services for which he was engaged ... The hallmark
vicariously liable for the acts or omissions of the staff at      of an employee-employer relationship is that the
its franchisee hotels because, as a matter of                     employer not only controls the result of the work but
Pennsylvania law, a franchisee relationship does not              has the right to direct the manner in which the work
necessarily imply a principal-agent relationship. Marriott        shall be accomplished; the hallmark of an independent
argues a principal-agent relationship is only established         contractee-contractor relationship is that the person
when the franchisor exercises day-to-day control over             engaged in the work has the exclusive control of [*49]
the franchisee and A.B. failed to allege facts allowing us        the manner of performing it, being responsible only for
to plausibly infer Marriott had a right to control day-to-        the result."123
day operations of its three franchisee airport hotels.
Marriott also argues A.B. fails to allege facts to support        The key focus on whether there is a master-servant
an apparent agency theory of vicarious liability under            relationship is the right to control the way the servant's
Pennsylvania law.                                                 work is accomplished. Under Pennsylvania law this
                                                                  means the focus of the inquiry "should be whether the
A.B. responds it need not show a principal-agent
relationship because Marriott is directly liable for
facilitating sex trafficking under section 1595. Although
                                                                  120 Myszkowski  v. Penn Stroud Hotel, Inc., 430 Pa. Super. 315,
asserting a direct liability theory against Marriott under
                                                                  634 A.2d 622, 625 (Pa. Super. 1993) (quoting Gajkowski v.
section 1595 of the Act, A.B. argues Marriott is also
                                                                  Int'l Bhd. of Teamsters, 350 Pa. Super. 285, 504 A.2d 840,
liable under a principal-agent theory. And, although she
                                                                  848 (Pa. Super. 1986)).
pleads an apparent agency relationship between
Marriott and the three Philadelphia Airport hotels,119            121 Id.
                                                                        (quoting Juarbe v. City of Phila., 288 Pa. Super. 330,
                                                                  431 A.2d 1073, 1076 (Pa. Super. 1981)).
way or another, to give the defendants adequate notice of the     122 Drexel v. Union Prescription Ctrs., 582 F.2d 781, 785-86
claims against them and the grounds upon which each claim
                                                                  (3d Cir. 1978).
rests.'" Id. (quoting Weiland, 792 F.3d at 1323). Here, A.B.'s
claims are directed to one defendant, Marriott. Her allegations   123 Myszkowski, 634 A.2d at 625-26 (quoting Green v.
put Marriott on notice of the claims against it.
                                                                  Independent Oil Co., 414 Pa. 477, 201 A.2d 207, 210 (Pa.
119 ECF   Doc. No. 21 at ¶¶ 76-77.                                1964)) (emphasis added).
              Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 41 of 107
                                                                                                            Page 18 of 22
                                          2020 U.S. Dist. LEXIS 70644, *49

alleged master has day-to-day control over the manner        Marriott; and fixing prices.129
of the alleged servant's performance."124
                                                             The evidence may ultimately prove Marriott does [*51]
Marriott relies heavily on the Pennsylvania Superior         not exercise day-to-day control over its Philadelphia
Court's reasoning in Myszkowksi v. Penn Stroud Hotel,        Airport hotels, but this is more properly raised after
Inc. As a threshold matter, the trial court decided          discovery. We deny Marriott's motion to dismiss on a
Myszkowski on a developed summary judgment record            principal-agent theory of liability.
and, as such, is not the proper standard on a motion to
dismiss. Myszkowski is distinguishable on its merits.
Plaintiff sued Best Western and Penn Stroud Hotel for        2. A.B.'s does not plead an apparent agency theory.
injuries sustained in a sexual assault in the ladies' room
of the hotel. Plaintiff alleged Best Western failed to       Marriott argues A.B. fails to allege facts to support an
provide adequate security.125 The trial court entered        apparent agency theory of vicarious liability, and the
summary judgment in favor of Best Western.                   facts as alleged cut against an apparent agency theory.
                                                             Marriott argues A.B. alleges her traffickers held her
On appeal, the Pennsylvania Superior Court examined          against her will at the three hotels which is "incompatible
whether Best Western had an actual agency                    with the notion ... A.B. somehow 'relied' on a
relationship or an apparent agency relationship with         representation by Marriott."130 A.B. does not address
Penn Stroud which had a marketing agreement with             this argument in her response.
Best Western and a member of the Best Western
organization [*50] allowing it to use the "Best Western"     Section 257 of the Restatement (Second) of Agency
name and participate in its reservation network.126 The      provides: "One who represents that another is his
court concluded the evidence did not show Best               servant or other agent and thereby causes a third
Western exercised day-to-day control over the Penn           person justifiably to rely upon the care or skill or such
Stroud Hotel; the owners of Penn Stroud Hotel hired          apparent agent is subject to liability to the third person
and fired employees, made all business decisions, set        for harm caused by the lack of care or skill of the one
the prices for hotel accommodations, and the                 appearing to be a servant or other agent as if he were
agreement between the entities showed Penn Stroud as         such."131 Under Pennsylvania law, a principal may be
an independent contractor.127                                liable to another for the acts of its agent based on
                                                             "apparent authority or agency by estoppel."132 Two
Marriott argues Myszkowski compels a finding there is        elements are required to establish apparent authority or
no actual agency relationship between it and the             agency [*52] by estoppel: "(1) there must be negligence
Philadelphia Airport hotels. Marriott recognizes A.B.        on the part of the principal in failing to correct the belief
alleges it controls its franchisee hotels,128 but argues     of the third party concerning the agent; and (2) there
she fails to allege facts showing it has control over the    must be justifiable reliance by the third party."133
day-to-day operations. We disagree. A.B. alleges
Marriott exercises "ongoing and systemic right of control    We agree with Marriott. Under Myszkowski, an apparent
over" its franchisee hotels including the "means and         agency theory is not applicable here as a matter of law.
methods of how [its franchisee hotels] conduct daily         "Both apparent authority and agency by estoppel are
business" including sharing profits, standardized training   'customarily [only] relevant in the context of business
methods for employees, building and maintaining the          transactions.'"134 The Pennsylvania Superior Court
facility in a manner specified by Marriott International;
regular inspection of the facility and operation by
                                                             129 Id.   at ¶¶ 62-68, 75-76 (emphasis supplied).
                                                             130 ECF     Doc. No. 25-1 at 16.
124 Id.   at 626.                                            131 Restatement     (Second) of Agency, § 267 (1958).
125 Id.   at 624.                                            132 Myszkowski,      634 A.2d at 629 (citing Juarbe, 431 A.2d at
126 Id.                                                      1079).

                                                             133 Id.
127 Id.   at 626-27.
128 ECF     Doc. No. 21 at ¶¶ 62-68.                         134 Id.   (citation and footnote omitted).
              Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 42 of 107
                                                                                                             Page 19 of 22
                                              2020 U.S. Dist. LEXIS 70644, *52

affirmed the trial court's entry of summary judgment on          remedy to victims of "human trafficking" and "the sex
an apparent agency theory because the plaintiff's claim          trade": "(1) An individual who is a victim of human
"is one in tort for the alleged negligence which resulted        trafficking may bring a civil action against any person
in the sexual assault of appellant. Under the facts of this      that participated in the human trafficking of the individual
case, we fail to see how appellant can be said to have           in the court of common pleas of the county where the
relied upon the apparent authority of Penn Stroud to             individual resides or where any of the alleged violations
avoid being the victim of this random act of violence.           of this chapter occurred. (2) An individual who is a victim
Our review of the record indicates that appellant has            of the sex trade may bring a civil action in the court of
presented no evidence which even remotely supports               common pleas of the county where the individual
her allegation that she relied upon the fact that Penn           resides against a person that: (i) recruits, profits from or
Stroud represented Best Western, as its agent, on the            maintains the victim in any sex trade act; (ii) abuses or
night she was sexually assaulted."135                            causes bodily harm to the victim in any sex trade act;
                                                                 and      (iii)  knowingly    advertises     or    publishes
A.B. fails to allege the elements of an apparent authority       advertisements for purposes of recruitment into sex
and, given the facts [*53] as alleged, we do not see             trade activity."137
how she relied on any representation (which is not
alleged) by Marriott regarding its franchisee hotels             The parties do not cite, and we did not find, a case from
somehow caused her injury. To the extent she can                 the Pennsylvania courts or federal courts in
adduce facts in discovery, she may move to timely                Pennsylvania construing section 3051 of the human
amend if necessary.                                              trafficking statute, including the definition of
                                                                 "participation" in human trafficking. [*55] "Human
                                                                 trafficking" is defined by the statute as "[a]ny activity in
D. A.B.'s claim under Pennsylvania law is time-                  violation of section 3011 (relating to trafficking in
barred and fails to state a claim.                               individuals) either alone or in conjunction with an activity
                                                                 in violation of section 3012 (relating to involuntary
Marriott moves to dismiss A.B.'s claim under                     servitude)."138 Section 3011, as noted above, imposes
Pennsylvania's human trafficking statute, 18 Pa. Cons.           criminal liability on a person who, inter alia, (1) "recruits,
Stat. § 3051, for three reasons: (1) the statute's safe          entices, solicits, advertises, harbors, transports,
harbor      provision    expressly       exempts      Marriott   provides, obtains or maintains an individual if the person
International from civil liability; (2) even without the safe    knows or recklessly disregards that the individual will be
harbor provision, A.B. fails to state a claim; and (3) the       subject to sexual servitude;" or (2) "knowingly benefits
claim is time-barred by the applicable five-year statute         financially or receives anything of value from any act
of limitations. We agree with Marriott and dismiss the           that facilitates any activity described in paragraph
Pennsylvania trafficking claim without prejudice for A.B.        (1)."139 Section 3012 imposes criminal liability upon a
to move to amend with the benefit of more facts to               person who "knowingly ... subjects an individual to labor
possibly state a claim under Pennsylvania's statute and          servitude or sexual servitude, except where the conduct
if possible under Federal Rule of Civil Procedure 11.            is permissible under Federal or State law other than this
                                                                 chapter."140 The Pennsylvania General Assembly did
Under Pennsylvania's trafficking statute, it is a felony for
                                                                 not define the term "sex trade."
a person who (1) "recruits, entices, solicits, advertises,
harbors, transports, provides, obtains or maintains an
                                                                 Pennsylvania's statute creates an exception, or safe
individual if the person knows or recklessly disregards
                                                                 harbor, to civil liability to "any person who provides
that the individual will be subject to sexual
                                                                 goods or services to the general public and to a person
servitude;" [*54] or (2) "knowingly benefits financially or
                                                                 who would be liable under subsection (a)(2), absent a
receives anything of value from any act that facilitates
any activity described in paragraph (1); ..."136

Pennsylvania's human trafficking statute provides a civil        137 Id.   § 3051(a).

                                                                 138 Id.   § 3001.

135 Id.   at 629-30 (emphasis in original).                      139 Id.   § 3011.

136 18    Pa. Cons. Stat. Ann. § 3011.                           140 Id.   § 3012.
              Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 43 of 107
                                                                                                          Page 20 of 22
                                            2020 U.S. Dist. LEXIS 70644, *55

showing that the person: (1) knowingly markets or               move to amend to allege the fact basis for an equitable
provides its [*56] goods or services to a person liable         tolling theory, if possible under Federal Rule of Civil
under subsection (a)(2); (2) knowingly receives a higher        Procedure 11.
level of compensation from a person liable under
subsection (a)(2); or (3) supervises or exercises control
over a person liable under subsection (a)(2)."141               2. As currently pleaded, A.B. does not show Marriott
                                                                being outside the safe harbor exception.

1. A.B.'s Pennsylvania trafficking claim is time-               Even if timely, A.B. does not plead facts bringing
barred on its face.                                             Marriott outside the safe harbor of the Pennsylvania
                                                                statute. Marriott argues section 3051(b) creates a "safe
Marriott argues A.B.'s Pennsylvania human trafficking           harbor" explicitly exempting it from civil liability because
claim is time-barred on its face. Under section                 it is a provider of goods or services to the general
3051(h)(1), "[a]n action may be brought under this              public. [*58] A.B. does not contest Marriott provides
section by an individual who was the victim of human            "goods or services to the general public" in her
trafficking while an adult within five years of the last act    response. She instead responds section 3051(b)'s safe
against that individual that constitutes an offense under       harbor provision does not apply because she alleges
this chapter."142                                               Marriott "knowingly markets or provides its goods or
                                                                services to" her sex trafficker who is liable under the
A.B. alleges her trafficking began in 2009 at the age of        statute. A.B. cites paragraphs 54 and 127 of her
eighteen. She alleges her trafficking lasted until 2011.        amended complaint to support her argument Marriott
Assuming the trafficking ended in 2011, A.B. had until          falls within the "knowingly markets or provides its goods
2016 to file a complaint. She did not file a complaint until    or services" exception.
December 9, 2019, three years after the statute expired.
                                                                In paragraph 54, A.B. alleges: "Defendant Marriott
A.B. concedes the trafficking at Marriott brand hotels          knew, as of at least early 2006, that human trafficking
ended in 2011 but then argues in her response brief her         was occurring in its hotels and across its brand.
trafficker moved her into other venues: "through                Because of this, Defendant Marriott amended its Human
approximately May 2015 out of private residences and            Rights Policy as early as 2006 to require annual review
other hotels [and] [t]herefore, [she] could not bring a         of its policy. To date the policy merely states 'Marriott
claim until at least May 2015." There are no such               supports the elimination of all forms of forced, bonded or
allegations [*57] in the amended complaint. Even if we          compulsory labor and provides associate training on
considered claims of trafficking through May 2015, none         human trafficking awareness and prevention.'"143
of it occurred in Marriott owned hotels.
                                                                In paragraph 127, A.B. alleges: "Marriott's acts,
A.B. argues section 3051(h)(1) "embraces the theory of          omissions, and commissions, outlined above, constitute
equitable tolling" by starting the statutory period "the last   a violation of [section 3051]. Specifically, Marriott had a
act against that individual that constitutes an offense         statutory obligation not to benefit financially from a
under this chapter." She argues equitable tolling applies       venture it knew was engaged in the sex trade. [*59] At
where a plaintiff "in some extraordinary way has been           all relevant times, Marriott breached this duty by
prevented from asserting her rights." There are no              knowingly participating in, and facilitating, the harboring
allegations regarding Marriott after 2011. There are no         and provision of A.B. for purposes of commercial sex
allegations in the amended complaint to support an              induced by force, fraud, or coercion, by its acts,
equitable tolling theory.                                       omissions, and commissions."144

We grant Marriott's motion to dismiss the Pennsylvania          Neither of these paragraphs contain sufficient facts to
statutory claim as barred by the statute of limitations.        allow us to draw a reasonable inference Marriott
With the benefit of more facts or discovery, A.B. may           "knowingly market[ed] or provide[d] its goods or
                                                                services" to A.B.'s trafficker. There is nothing in


141 Id.   § 3051(b).                                            143 ECF     Doc. No. 21 at ¶ 54.

142 Id.   § 3051(h)(1).                                         144 Id.   at ¶ 127.
             Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 44 of 107
                                                                                                          Page 21 of 22
                                               2020 U.S. Dist. LEXIS 70644, *59

paragraph 54 to reasonably infer Marriott "knowingly            of section 3011 (relating to trafficking in individuals)
marketed or provided" its services to A.B.'s trafficker.        either alone or in conjunction with an activity in violation
Paragraph 127 incorporates allegations of the amended           of section 3012 (relating to involuntary servitude)."146
complaint, but those allegations support constructive           Again, section 3011 imposes criminal liability on a
knowledge not actual knowledge by Marriott.                     person who, inter alia, (1) "recruits, entices, solicits,
                                                                advertises, harbors, transports, provides, obtains or
We agree with Marriott as to A.B. failing to plead it           maintains an individual if the person knows or
"marketed" its services to the trafficker. It certainly         recklessly disregards that the individual will be subject
advertised its branded hotels. But there is no basis it         to sexual servitude;" or (2) "knowingly benefits
"knowingly" marketed its hotel rooms to foster human            financially or receives anything of value from any act
trafficking. We agree there are no allegations Marriott         that facilitates any activity described in paragraph
"knowingly provided" rooms to A.B.'s trafficker. Absent         (1)."147 Section 3012 imposes criminal liability upon a
allegations of conduct Marriott "knowingly" provided its        person who "knowingly ... subjects an individual to
rooms to A.B.'s trafficker, we also dismiss on this basis.      labor servitude or sexual servitude, except where the
                                                                conduct is permissible under Federal or State law other
Should discovery allow, A.B. may move [*60] to amend
                                                                than this chapter."148
her complaint to allege facts Marriott "knowingly
market[ed] or provide[d] its goods or services" to A.B.'s       Pennsylvania's criminal code defines levels of
trafficker, if it is possible under Rule 11, to bring it        culpability. "A person acts knowingly with respect to a
outside the safe harbor of the Pennsylvania statute.            material element of an offense when: (i) if the element
                                                                involves the nature of [*62] his conduct or the attendant
                                                                circumstances, he is aware that his conduct is of that
3. Even without the safe harbor exception, A.B. does            nature or that such circumstances exist; and (ii) if the
not allege Marriott participated in human trafficking.          element involves a result of his conduct, he is aware
                                                                that it is practically certain that his conduct will cause
Marriott next argues even without the statutory safe            such a result." "A person acts recklessly with respect to
harbor, A.B.'s claim under Pennsylvania statute fails           a material element of an offense when he consciously
because there are no facts plausibly showing it                 disregards a substantial and unjustifiable risk that the
"participated in the human trafficking on the individual"       material element exists or will result from his conduct.
or comes within the conduct imposing liability in Section       The risk must be of such a nature and degree that,
3051(a)(2). Marriott argues, for the same reasons it did        considering the nature and intent of the actor's conduct
not "participate" in a sex trafficking venture under the        and the circumstances known to him, its disregard
federal Act, it did not "participate" in human trafficking      involves a gross deviation from the standard of conduct
under Pennsylvania's statute. A.B. does not address this        that a reasonable person would observe in the actor's
argument, focusing instead on the safe harbor                   situation."149
argument.
                                                                The legislative history of the Pennsylvania statute
We agree with Marriott. As analyzed above, the federal
                                                                shows the civil remedy of section 3051 "authorizes
Act's civil liability provision uses "knew or should have
                                                                victims to bring a private cause of action against the
known" language imposing a tort-based concepts of
                                                                person who subjected them to trafficking and
negligence. We have no such language in the
                                                                involuntary servitude. ... Multiple victims may join suit
Pennsylvania statute.
                                                                against a single trafficker, and a single victim may join
Section 3051(a)(1) provides a civil remedy to "a victim of      multiple persons who had a role in their victimization in
human trafficking ... against any person that                   the same suit. Generally, there is a five-year statute of
participated in the human [*61] trafficking of the
individual in the court of common pleas of the county
where the individual resides or where any of the alleged        146 Id.   § 3001.
violations of this chapter occurred."145 The statute
defines "human trafficking" as "[a]ny activity in violation     147 Id.   § 3011 (emphasis added).

                                                                148 Id.   § 3012 (emphasis added).

145 18   Pa. Cons. Stat. Ann. § 3051(a)(1) (emphasis added).    149 Id.   § 302.
            Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 45 of 107
                                                                                                          Page 22 of 22
                                             2020 U.S. Dist. LEXIS 70644, *62

limitations. ... [*63] Specific definitions relating to the       dismiss. We deny its objection to A.B.'s claim under
sex trade are also included in this section."150                  section 1595 based on constructive knowledge and to
                                                                  A.B.'s allegations of an actual agency relationship. We
The Pennsylvania statute does not include "should have            grant Marriott's motion to dismiss based on its objection
known" language. The history of the statute                       it did not have actual knowledge of A.B.'s trafficking
contemplates an action against traffickers. Unlike the            under section 1595 of the Act (as contrasted with
federal Act, Pennsylvania's statute's civil remedy                sufficient allegations of constructive knowledge); an
specifically does not create liability for "any person who        apparent agency relationship fails as a matter of law;
provides goods or services to the general public" and             and A.B.'s claim under Pennsylvania statute is time-
cannot be civilly liable absent a showing of "knowingly           barred and does not sufficiently plead Marriott
markets or provides its goods or services" to a trafficker.       "knowingly" marketed or provided its hotel rooms to
A.B. does not allege Marriott "knowingly provided" its            A.B.'s trafficker. A.B. may later move to amend with the
services to her traffickers.                                      benefit of more specificity adduced in discovery to cure
                                                                  these deficiencies in her [*65] amended complaint if
Under Pennsylvania law, "[w]hen engaging in statutory
                                                                  she can do so consistent with this opinion and Rule 11.
construction, a court's duty is to give effect to the
legislature's intent and to give effect to all of a statute's
provisions."151 We are directed "[t]he best indication of         ORDER
legislative intent is the plain language of the statute."152
We may not add words to a statute "which the                      AND NOW, this 22nd day of April 2020, upon
legislature has omitted unless the phrase is necessary            considering Defendant's Motion to dismiss (ECF Doc.
to the construction of the statute."153 We will not               No. 25), Plaintiff's Response (ECF Doc. No. 26),
do [*64] so here, particularly where reading "should              Defendant's Reply (ECF Doc. No. 27), and for reasons
have known" language into the statute would alter the             in the accompanying Memorandum, it is ORDERED
culpability standard.                                             Defendant's Motion to dismiss (ECF Doc. No. 25) is
                                                                  GRANTED in part and DENIED in part:
A.B. fails to allege facts Marriott participated in human
trafficking — which is defined by Pennsylvania statute            1. Plaintiff may proceed under 18 U.S.C. § 1595 based
as requiring knowing or reckless disregard. She fails to          on allegations allowing us to reasonably infer
allege facts Marriott's conduct falls within section              constructive knowledge and the three hotels' actual
3051(a)(2) of Pennsylvania's human trafficking statute.           agency relationship with the Defendant;

                                                                  2. Plaintiff may not presently proceed on claims of the
III. Conclusion                                                   Defendant's actual knowledge under section 1595 or
                                                                  under an apparent agency relationship of the three
We grant in part and deny in part Marriott's motion to            hotels with the Defendant;

                                                                  3. Plaintiff may not proceed on claims under the
150 JOINTSTATE GOVERNMENT COMMISSION, GENERAL ASSEMBLY            Pennsylvania human trafficking statute, 18 Pa. Cons.
OF THE COMMONWEALTH OF PENNSYLVANIA, LEGISLATIVE UPDATE,          Stat. § 3051, as time barred on the face of the amended
HUMAN TRAFFICKING IN PENNSYLVANIA: A REVIEW OF THE ACT OF         Complaint and, even if timely, Plaintiff does not
July 2, 2014, P.L. 945, No.105, at 9.(Oct. 2014) (emphasis        sufficiently plead Defendant knowingly marketed or
added).
                                                                  provided its hotel rooms to the trafficker; and,
151 Roverano v. John Crane, Inc., No. 26 EAP 2018, No. 27         4. Defendant shall answer the remaining allegations on
EAP 2018, 2020 Pa. LEXIS 1035, 2020 WL 808186, at *7 (Pa.
                                                                  or before May 6, 2020.
Feb. 19, 2020) (citing 1 Pa. Cons. Stat. § 1921(a)).
                                                                  /s/ Kearney
152 Id.
      (citing Matter of Private Sale of Prop. by Millcreek Twp.
Sch. Dist., 646 Pa. 339, 185 A.3d 282, 290-91 (Pa. 2018)).        KEARNEY, J.
153 Commonwealth   v. Davis, 2002 PA Super 167, 799 A.2d
860, 869 (Pa. Super. 2002) (citing Commonwealth v.
                                                                    End of Document
Berryman, 437 Pa. Super. 258, 649 A.2d 961, 965 (1994) (en
banc), appeal denied, 541 Pa. 632, 663 A.2d 685 (Pa. 1995)).
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 46 of 107


     Caution
As of: May 8, 2020 7:54 PM Z


                                     Archer v. Sullivan County
                               United States Court of Appeals for the Sixth Circuit
                                           November 14, 1997, Filed
                                             Nos. 95-5214/95-5215

Reporter
1997 U.S. App. LEXIS 33052 *


THOMAS ARCHER, LARRY BRADLEY, BRUCE
                                                          Prior History: ON APPEAL FROM THE UNITED
BULLIS, DARRELL CHAMBERS, JOE DELP, JR.,
                                                          STATES DISTRICT COURT FOR THE EASTERN
MARK DUCKER, SPENCER FLETCHER, WILLIAM K.
                                                          DISTRICT OF TENNESSEE. 91-00294. Tilson.
HARR, DARRELL HUNT, EDWARD G. JONES, BODA
                                                          12/28/94.
LAWSON, DAVID MARTIN, GEORGE ANN MULLINS,
STEVE MULLINS, DAVID MUSSER, JOHNNY
MURRAY, CHARLES REED, BILLIE JOE
RICHARDSON, MIKE RUTHERFORD, RANDY
SIMPSON, ERMAL SPARKS, PAUL TAYLOR, DAVID
                                                          Disposition: Decision as to liability AFFIRMED, the
K. WAYE, DEWOLFE WAYE, GLENN WHITE,
                                                          award of damages VACATED, and matter REMANDED
WILLIAM WILKS, JOHN YOUNG, NORMAN ODUM, TY
                                                          to the district court with instructions.
BOOMERSHINE, ROBERT BOWLING, SR., THOMAS
CORNETT, MARK L. GOTT, EARNEST HODGES,
MARK MURPH, KIP PARKS, GEORGE T. PETERS,
KATHY PETERS, BOBBY LEE RUSSELL, WILLIAM R.
SMITH, JR., DEAN STUNTZ, STEVEN WILLIAMS,
HARRY NOEL, JEFFREY PARKER, Plaintiffs-Appellees          Core Terms
and Cross-Appellants, v. SULLIVAN COUNTY,
TENNESSEE, Defendant-Appellant and Cross-                 compensatory time, employees, overtime
Appellee.                                                 compensation, rights, memorandum, overtime, equitable
                                                          tolling, plaintiffs', accrued, statute of limitations, overtime
                                                          pay, constructive notice, hired, notice, tolling, damages,
                                                          magistrate judge, overtime hours, actual notice,
Notice: [*1] NOT RECOMMENDED FOR FULL-TEXT                overtime work, pay overtime, post notice, accumulated,
PUBLICATION. SIXTH CIRCUIT RULE 24 LIMITS                 diligence, doctrine of equitable tolling, requirement of
CITATION TO SPECIFIC SITUATIONS. PLEASE SEE               notice, liquidated damages, state law claim, three year,
RULE 24 BEFORE CITING IN A PROCEEDING IN A                limitations
COURT IN THE SIXTH CIRCUIT. IF CITED, A COPY
MUST BE SERVED ON OTHER PARTIES AND THE
COURT. THIS NOTICE IS TO BE PROMINENTLY
DISPLAYED IF THIS DECISION IS REPRODUCED.                 Case Summary

                                                          Procedural Posture

Subsequent History: Reported in Table Case Format         Both parties challenged a judgment from the United
at: 129 F.3d 1263, 1997 U.S. App. LEXIS 36679.            States District Court for the District of Tennessee, which
                                                          awarded damages to some employees of appellee
                                                          county sheriff's department in an action by current and
                                                          former employees that alleged violations of the Fair
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 47 of 107
                                                                                                     Page 2 of 11
                                         1997 U.S. App. LEXIS 33052, *1

Labor Standards Act (FLSA), 29 U.S.C.S. § 201 et seq.      LexisNexis® Headnotes
Some employees challenged dismissal of their FLSA
claims as time-barred, while the county argued all
claims were time-barred.



                                                               Civil
                                                               Procedure > ... > Pleadings > Complaints > General
                                                               Overview
Overview
Both parties challenged a judgment in an action by             Governments > Legislation > Statute of
current and former employees of a county sheriff's             Limitations > Time Limitations
department alleging violations of the Fair Labor
Standards Act (FLSA). A federal magistrate judge               Labor & Employment Law > Wage & Hour
awarded damages to some employees on their FLSA                Laws > Remedies > Class Actions
claims and dismissed the FLSA claims of other
employees. The county had granted compensatory time            Labor & Employment Law > Wage & Hour
off in lieu of overtime pay until the FLSA was amended         Laws > Scope & Definitions > Governmental
to require compliance by affected governments by April         Employees
15, 1986. The magistrate judge held that claims of those
hired after that date were time-barred and that payment        Labor & Employment Law > Wage & Hour
in compensatory time was not an option for those hired         Laws > Remedies > General Overview
before April 14, 1986. He granted the prevailing
employees damages for the amount of overtime the           HN1[   ] Pleadings, Complaints
compensatory time represented. Finding the county had
not acted in good faith, the magistrate judge also         An action to recover unpaid overtime compensation
awarded liquidated damages. The appellate court            must be commenced within two years after the cause of
affirmed the judgment in part and vacated it in part       action accrued, except that a cause of action arising out
because the doctrine of equitable tolling was              of a willful violation may be commenced within three
inapplicable and did not toll claims that were time-       years after the cause of action accrued pursuant to the
barred. The appellate court reversed the award of          Fair Labor Standards Act (FLSA), 29 U.S.C.S. § 255(a).
liquidated damages because liability for the unpaid        An action is "commenced" under the FLSA, 29 U.S.C.S.
overtime was extinguished by the passage of time.          § 256, on the date the complaint is filed, subject to
                                                           certain exceptions. In the case of a collective action, if
                                                           the individual claimants do not immediately file written
                                                           consents to become parties plaintiff, the action is
                                                           considered to be commenced when the written consents
                                                           are filed.
Outcome
The court affirmed the judgment in part on the ground
that the county was liable for compensatory time to the        Labor & Employment Law > Wage & Hour
prevailing employees, but it vacated the award of              Laws > Remedies > General Overview
liquidated damages because such damages were
available only where the employer was liable for "unpaid       Labor & Employment Law > Wage & Hour
overtime compensation." While affirming the judgment in        Laws > Scope & Definitions > Governmental
other respects, the court held that liability for unpaid       Employees
overtime compensation was extinguished by the
passage of time.                                               Labor & Employment Law > Wage & Hour
                                                               Laws > Defenses > General Overview

                                                           HN2[   ] Wage & Hour Laws, Remedies

                                                           A cause of action is deemed to accrue, as a general
          Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 48 of 107
                                                                                                       Page 3 of 11
                                         1997 U.S. App. LEXIS 33052, *1

rule, at each regular payday immediately following the      1986. Once an employee has accrued 480
work period during which the services were rendered for     compensatory hours, the employer must pay overtime
which the wage or overtime compensation is claimed.         for any additional overtime work performed.



    Civil Procedure > Judicial                                  Governments > Legislation > Statute of
    Officers > Magistrates > Compensation & Fees                Limitations > Tolling

    Labor & Employment Law > Wage & Hour                        Labor & Employment Law > ... > Civil
    Laws > Defenses > General Overview                          Actions > Time Limitations > General Overview

    Labor & Employment Law > Wage & Hour                        Governments > Legislation > Statute of
    Laws > Scope & Definitions > Governmental                   Limitations > General Overview
    Employees
                                                            HN5[   ] Statute of Limitations, Tolling
    Labor & Employment Law > Wage & Hour
    Laws > Remedies > General Overview                      The doctrine of equitable tolling permits a plaintiff to
                                                            avoid the bar of the statute of limitations if despite all
HN3[   ] Magistrates, Compensation & Fees                   due diligence he is unable to obtain vital information
                                                            bearing on the existence of his claim. The factors to be
Under the Fair Labor Standards Act, 29 U.S.C.S. §           considered in this connection include the following: (1)
207(o)(2), a public agency is authorized to provide         whether the plaintiffs lacked actual notice of their rights
compensatory time off in lieu of overtime pay only          and obligations; (2) whether they lacked constructive
pursuant to a collective bargaining agreement or            notice; (3) the diligence with which they pursued their
pursuant to an agreement or understanding arrived at        rights; (4) whether the defendant would be prejudiced if
between the employer and the employee before the            the statute were tolled; and (5) the reasonableness of
performance of the work. The statute provides further       the plaintiffs' remaining ignorant of their rights.
that in the case of employees not covered by a
collective bargaining agreement, if such employees
were hired before April 15, 1986, the regular practice in
                                                                Governments > Legislation > Statute of
effect on April 15, 1986, with respect to compensatory
                                                                Limitations > Tolling
time off shall constitute an agreement or understanding.
                                                                Labor & Employment Law > ... > Civil
                                                                Actions > Time Limitations > General Overview
    Business & Corporate Compliance > ... > Wage &
    Hour Laws > Scope & Definitions > Overtime &            HN6[   ] Statute of Limitations, Tolling
    Work Periods
                                                            Ignorance of the law alone is not sufficient to warrant
    Labor & Employment Law > Wage & Hour                    equitable tolling.
    Laws > Remedies > General Overview

    Labor & Employment Law > Wage & Hour
                                                                Governments > Legislation > Statute of
    Laws > Scope & Definitions > Governmental
                                                                Limitations > Tolling
    Employees
                                                                Labor & Employment Law > ... > Civil
HN4[ ]    Scope & Coverage, Overtime & Work
                                                                Actions > Time Limitations > General Overview
Periods
                                                                Governments > Legislation > Statute of
The Fair Labor Standards Act, 29 U.S.C.S. §
                                                                Limitations > General Overview
207(o)(3)(A), provides that employees engaged in public
safety activities may accrue not more than 480 hours of     HN7[   ] Statute of Limitations, Tolling
compensatory time for hours worked after April 15,
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 49 of 107
                                                                                                       Page 4 of 11
                                           1997 U.S. App. LEXIS 33052, *1

The entire purpose of statutes of limitations is to provide   Appellees, Cross-Appellants (95-5214, 95-5215):
finitude to liability for wrongs. Statutes of limitations     Donald F. Mason, Jr., D. Bruce Shine, Shine & Mason,
protect important social interests in certainty, accuracy,    Mark H. Toohey, Kingsport, TN.
and repose and should not be trivialized by promiscuous
application of tolling doctrines.
                                                              For SULLIVAN COUNTY, TENNESSEE, Defendant -
                                                              Appellant, Cross-Appellee (95-5214, 95-5215): Mark S.
                                                              Dessauer, Hunter, Smith & Davis, Kingsport, TN.
    Labor & Employment Law > Wage & Hour
    Laws > Defenses > General Overview
                                                              For SULLIVAN COUNTY, TENNESSEE, Defendant -
    Labor & Employment Law > Wage & Hour                      Appellant, Cross-Appellee (95-5214, 95-5215): Daniel
    Laws > Scope & Definitions > Governmental                 P. Street, Sullivan County Attorney, Blountville, TN.
    Employees

    Labor & Employment Law > Wage & Hour
    Laws > Remedies > General Overview                        Judges: Before: NELSON and BATCHELDER, Circuit
                                                              Judges, and McKEAGUE, District Judge. * McKEAGUE,
    Labor & Employment Law > Wage & Hour                      District Judge, dissenting.
    Laws > Remedies > Injunctions

HN8[   ] Wage & Hour Laws, Defenses
                                                              Opinion by: DAVID A. NELSON
It is true that the Fair Labor Standards Act, 29 U.S.C.S.
§ 216, does not list compensatory time as an available
remedy. But 29 U.S.C.S. § 207 provides that a public
agency may provide compensatory time in lieu of
                                                              Opinion
overtime compensation under certain conditions, and 29
U.S.C.S. § 215(a)(2) makes it unlawful for an employer
to violate any of the provisions of 29 U.S.C.S. § 207.
The district courts are authorized by 29 U.S.C.S. § 217       DAVID A. NELSON, Circuit Judge. The plaintiffs, who
to restrain violations of 29 U.S.C.S. § 215.                  are present and former employees of the Sullivan
                                                              County, Tennessee, Sheriff's Department, sued the
                                                              county in federal court for overtime compensation
                                                              allegedly due under the Fair Labor Standards Act, 29
                                                              U.S.C. §§ 201 et seq., and for damages allegedly
Counsel: For THOMAS ARCHER, LARRY BRADLEY,                    recoverable under state law. Following a bench trial, a
BRUCE BULLIS, DARRELL CHAMBERS, JOE DELP,                     magistrate judge awarded damages to some of the
JR., MARK DUCKER, SPENCER FLETCHER,                           plaintiffs [*3] on their FLSA claims, dismissed the FLSA
WILLIAM K. HARR, DARRELL HUNT, EDWARD G.                      claims of other plaintiffs as time-barred, and awarded
JONES, BODA LAWSON, DAVID MARTIN, GEORGE                      judgment to the county on the state law claims. Both the
ANN MULLINS, STEVE MULLINS, DAVID MUSSER,                     plaintiffs and the county have appealed. For the
JOHNNY MURRAY, CLARENCE REED, BILLIE JOE                      following reasons, we shall affirm the magistrate's
RICHARDSON, MIKE RUTHERFORD, RANDY                            judgment in part and vacate it in part.
SIMPSON, ERMAL SPARKS, PAUL TAYLOR, DAVID                     I.
K. WAYE, DEWOLFE WAYE, GLEN WHITE, WILLIAM
WILKS, JOHN YOUNG, NORMAN ODUM, TY                            In Garcia v. San Antonio Metro. Transit Authority, 469
BOOMERSHINE, ROBERT BOWLING, SR., THOMAS                      U.S. 528, 83 L. Ed. 2d 1016, 105 S. Ct. 1005 (1985), the
CORNETT, MARK L. GOTT, EARNEST HODGES,                        Supreme Court held the provisions of the Fair Labor
MARK MURPH, KIP PARKS, GEORGE T. PETERS,
KATHY PETERS, BOBBY LEE RUSSELL, WILLIAM R.
SMITH, JR., DEAN STUNTZ, STEVEN [*2] WILLIAMS,                * TheHonorable David W. McKeague, United States District
HARRY NOEL, JEFFREY PARKER, Plaintiffs -                      Judge for the Western District of Michigan, sitting by
                                                              designation.
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 50 of 107
                                                                                                            Page 5 of 11
                                            1997 U.S. App. LEXIS 33052, *3

Standards Act applicable to state and local                    court erred in awarding liquidated damages. In their
governments. In response, Congress amended the Act             cross-appeal, the plaintiffs assert: (1) that the FLSA
to require compliance by affected governments as of            claims of personnel hired after April 14, 1986, were not
April 15, 1986.                                                barred by the statute of limitations; (2) that the trial court
                                                               should have awarded damages for overtime worked in
Prior to the Garcia decision, the Sullivan County              excess of 480 hours; and (3) that the trial court erred in
Sheriff's Department had followed a practice of granting       dismissing the state law claims.
compensatory time off in lieu of overtime pay. On April
1, 1986, the Sullivan County Commission passed an              III.
ordinance providing that the county would abide by all
applicable sections of the Fair Labor Standards Act. The
Sheriff's Department continued to grant compensatory
time off in lieu of overtime pay.                              A. FLSA Statute of Limitations

On October 27, 1988, Chief Deputy Sheriff Randy
                                                               1. Accrual of Cause of Action
Grimes distributed a memorandum to department
employees advising that, due to the Garcia decision,
                                                               HN1[ ] An action to recover unpaid overtime
the [*4] county was required to pay for overtime. The
                                                               compensation must be "commenced within two years
employees were instructed to report the number of
                                                               after the cause of action accrued, except that a cause of
uncompensated overtime hours they had accumulated
                                                               action arising out of a willful violation may be
from May 1, 1985, through October 27, 1988. All of the
                                                               commenced within three years after the cause of action
plaintiffs complied with this instruction. The county did
                                                               accrued." 29 U.S.C. § 255(a). An action is
not pay any overtime compensation for the hours
                                                               "commenced," under the FLSA, on the date the
reported, but several employees continued to take
                                                               complaint is filed, [*6] subject to certain exceptions. 29
compensatory time off.
                                                               U.S.C. § 256. In the case of a collective action such as
In 1991 the Sheriff advised department employees that          this one, if the individual claimants do not immediately
overtime reported in response to the Grimes                    file written consents to become parties plaintiff, the
memorandum would no longer be honored because it               action is considered to be commenced when the written
could not be substantiated. The plaintiffs then filed this     consents are filed. 29 U.S.C. § 256(b).
lawsuit.
                                                               The plaintiffs' complaint was filed on September 16,
The magistrate judge, who tried the case by consent of         1991. Their FLSA action was not considered to be
the parties, concluded that the plaintiffs had failed to       commenced until December 23, 1991, when the
carry their burden of proof on the state law claims,           individual plaintiffs filed written consent forms pursuant
which sounded in contract and quasi contract or unjust         to 29 U.S.C. § 256(b).
enrichment. He also concluded that the county had
violated the plaintiffs' rights under the FLSA by denying      HN2[ ] A cause of action is deemed to accrue, as a
them both overtime pay and compensatory time off for           general rule, "at each regular payday immediately
overtime work performed. As to the plaintiffs (15 in           following the work period during which the services were
number) hired after April 14, 1986, however, the               rendered for which the wage or overtime compensation
magistrate held that their claims were barred by the           is claimed." Halferty v. Pulse Drug Co., Inc., 821 F.2d
statute of limitations. The remaining 28 plaintiffs were       261, 271 (5th Cir.), modified on other grounds, 826 F.2d
awarded overtime [*5]           compensation totaling $        2 (5th Cir. 1987). The plaintiffs claim a right to
86,327.15, plus "liquidated damages" in an equal               compensation for overtime work performed from May 1,
amount, plus attorney fees and costs.                          1985, through October 26, 1988. Because this period
                                                               was more than three years before the plaintiffs
II.                                                            commenced their FLSA action, the county contends that
                                                               the action is barred by the statute of limitations.
The county makes the following contentions on appeal:
(1) that the trial court should have dismissed the FLSA        The magistrate judge concluded that [*7] the FLSA
claims of all of the plaintiffs as time-barred; (2) that the   claims of those plaintiffs hired before April 15, 1986, did
Act does not permit compensatory time off or its               not accrue until 1991, when Sheriff's Department
backpay equivalent as a remedy; and (3) that the trial         employees were informed that compensatory time off
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 51 of 107
                                                                                                              Page 6 of 11
                                           1997 U.S. App. LEXIS 33052, *7

would no longer be granted for accumulated overtime.          for overtime worked during [the] period because there
We agree with this conclusion. The Sheriff's Department       was no collective bargaining agreement providing for
made it a practice to let employees accrue                    payment in any other form. All police sergeants and
compensatory time which could be banked indefinitely.         officers wronged by the District's failure to pay had two
Given this practice, the receipt of a paycheck that failed    and three years, respectively, under 29 U.S.C. § 255 to
to reflect overtime pay could not put anyone on notice        sue the District for the pay it owed. . . . Payment in
that compensatory time off could not be taken in the          comp time for that period was not an option, then or
future.                                                       now.").

HN3[ ] Under 29 U.S.C. § 207(o)(2), a public agency is        The plaintiffs contend that the magistrate erred in not
authorized to provide compensatory time off in lieu of        awarding them damages for overtime worked in excess
overtime pay only pursuant to a collective bargaining         of 480 hours. We disagree. HN4[ ] 29 U.S.C. §
agreement -- which was not present here -- or pursuant        207(o)(3)(A) provides that employees engaged in public
to "an agreement or understanding arrived at between          safety activities "may accrue not more than 480 hours of
the employer and the employee before the performance          compensatory time for hours worked after April 15,
of the work." The statute provides further that in the        1986." Once an employee has accrued 480
case of employees not covered by a collective                 compensatory hours, the employer [*10] must pay
bargaining agreement, if such employees were hired            overtime for any additional overtime work performed. Id.
before April 15, 1986, "the regular practice in effect on     The plaintiffs with more than 480 hours of compensatory
April 15, 1986, with respect to compensatory time off . . .   time were thus in the same position as the plaintiffs
shall constitute an agreement or understanding. . . ."        hired on or after April 15, 1986: the county was under a
The magistrate [*8] judge concluded, correctly, that the      statutory duty to pay them overtime compensation for
employees hired before April 15, 1986, had "an                any additional overtime worked, and compensatory time
agreement or understanding" that they would receive           off could not be substituted. The claims for such
compensatory time off in lieu of overtime pay by reason       compensation accrued with the receipt of each
of the "regular practice in effect on April 15, 1986." The    paycheck in which the compensation was not included,
FLSA claims of these individuals did not accrue,              just as the claims of the later-hired plaintiffs did. The
therefore, until the county gave notice that accumulated      plaintiffs' claims for overtime worked in excess of 480
compensatory time could no longer be used.                    hours were time-barred.
                                                              2. Equitable Tolling
The plaintiffs hired on or after April 15, 1986, however,
had no agreement or understanding that they would             If the doctrine of equitable tolling were to be applied in
receive compensatory time off in lieu of overtime pay;        this case, as the plaintiffs contend it should be, none of
not having met the condition set forth in the statute, they   the claims for overtime compensation would be barred
could not rely on the "regular practice." The county was      by the statute of limitations. 1 HN5[ ] The doctrine
thus required to pay these employees overtime                 permits a plaintiff to avoid the bar of the statute of
compensation on each payday following the date in             limitations if "despite all due diligence he is unable to
which the overtime was worked. Because the county             obtain vital information bearing on the existence of his
was not authorized under the FLSA to grant them               claim." Cada v. Baxter Healthcare Corp., 920 F.2d 446,
compensatory time off in lieu of overtime pay, the injury     451 (7th Cir. 1990), cert. denied, 501 U.S. 1261, 115 L.
to these plaintiffs did not occur when the county             Ed. 2d 1079, 111 S. Ct. 2916 (1991). [*11] The factors
repudiated its supposed compensatory time obligation.         to be considered in this connection include the following:
Rather, the injury occurred -- and the county violated the    (1) whether the plaintiffs lacked actual notice of their
statute -- when the plaintiffs were issued paychecks that     rights and obligations; (2) whether they lacked
did not include compensation for overtime worked [*9]         constructive notice; (3) the diligence with which they
during the prior pay period. The claims of the plaintiffs     pursued their rights; (4) whether the defendant would be
hired on or after April 15, 1986, accrued upon the            prejudiced if the statute were tolled; and (5) the
receipt of the paychecks. Because this was more than
three years before commencement of the action, the
magistrate was correct in holding the claims barred by
                                                              1 Although   the magistrate judge did not address the equitable
the statute of limitations. Cf. Beale v. District of
                                                              tolling issue explicitly, the issue was presented at trial, and we
Columbia, 789 F. Supp. 1172, 1176 (D.D.C. 1992)
                                                              find it implicit in the magistrate's opinion that the plaintiffs
("Police employees were entitled to pay in money only
                                                              failed to bring themselves within the doctrine.
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 52 of 107
                                                                                                          Page 7 of 11
                                         1997 U.S. App. LEXIS 33052, *11

reasonableness of the plaintiffs' remaining ignorant of      Although the plaintiffs assert that it would be unfair to
their rights. EEOC v. Kentucky State Police Dep't, 80        bar any of their claims given the county's violation of the
F.3d 1086, 1094 (6th Cir.), cert. denied, 136 L. Ed. 2d      act, we note, as did the Beale court, that HN7[ ] "the
302, 117 S. Ct. 385 (1996).                                  entire purpose of statutes of limitations is to provide
                                                             finitude to liability for wrongs." 789 F. Supp. at 1176. We
Although the plaintiffs may have lacked actual notice of     are also mindful of Judge Posner's admonition in Cada
the county's violation of the Act and of the filing          that [*14] statutes of limitations "protect important social
deadline, HN6[ ] it is "well-settled that ignorance of the   interests in certainty, accuracy, and repose" and should
law alone is not sufficient to warrant equitable tolling."   not be trivialized by "promiscuous application of tolling
Rose v. Dole, 945 [*12] F.2d 1331, 1335 (6th Cir.            doctrines." 920 F.2d at 453. The doctrine of equitable
1991). The statute itself gave the plaintiffs constructive   tolling does not save the plaintiffs' claims here.
notice of the fact that the county was violating their
rights under the FLSA and of the deadline for filing suit.
                                                             B. FLSA Remedies
The statute, as we have seen, provides that employees
must receive overtime pay for any overtime work              The magistrate judge held that ordering compensatory
performed after accrual of 480 hours of compensatory         time off is not a form of relief available with respect to
time. The statute further provides that, absent an           the compensatory time claims of the plaintiffs hired
agreement to the contrary entered into before the            before April 15, 1986. Accordingly, he granted the
performance of the work, employees hired on or after         prevailing plaintiffs "an award of money damages for the
April 15, 1986, must receive overtime pay for any            amount of overtime which the compensatory time
overtime work performed. The county's practice of            represents." Finding that the county had not acted in
awarding compensatory time does not change the fact          good faith, the magistrate also awarded the prevailing
that none of the plaintiffs received the overtime pay to     plaintiffs "liquidated damages" in a like amount. See 29
which he was entitled under the FLSA. The plaintiffs         U.S.C. § 216(b).
knew that they were not receiving any overtime pay --
and that knowledge constituted knowledge of facts            We disagree with the magistrate's analysis of the
triggering the accrual of a cause of action.                 remedies available to the plaintiffs. His conclusion on
                                                             the unavailability of compensatory time was based on
The Grimes memorandum stated, moreover, that "in             29 U.S.C. § 216(b), which provides that "any employer
May of 1985 the Garcia Decision was handed down by           who violates the provisions of section 206 or section
the Supreme Court requiring the county to pay                207 of this title shall be liable to the employee or
overtime." This reference to Garcia and the requirement      employees affected in the amount of their unpaid
that the county pay overtime gave the plaintiffs             minimum wages, or their unpaid [*15] overtime
additional notice of their [*13] rights under the Act.       compensation, as the case may be, and in an additional
                                                             equal amount as liquidated damages." HN8[ ] It is true
The plaintiffs contend that the doctrine of equitable
                                                             that § 216 does not list compensatory time as an
tolling should apply because the county failed to post
                                                             available remedy. But § 207 provides that a public
the required Department of Labor notice of employees'
                                                             agency may provide compensatory time in lieu of
rights under the FLSA. The record contains an example
                                                             overtime compensation under certain conditions, and §
of the required notice. It says that the Fair Labor
                                                             215(a)(2) makes it unlawful for an employer to violate
Standards Act requires that employees of state and
                                                             any of the provisions of § 207. The district courts are
local    governments       receive   overtime   pay    or
                                                             authorized by § 217 "to restrain violations of section
compensatory time off where the latter is "provided
                                                             215. . . ."
pursuant to an agreement or understanding which
meets the requirements of the Act." The notice does not
                                                             The county violated § 215(a)(2) by failing to provide
mention the distinction between employees hired before
                                                             compensatory time off, and the district court thus had
April 15, 1986, and those hired on or after that date.
                                                             authority to issue an injunction restraining the county
Neither does it mention the 480 hour rule or the
                                                             from failing to provide such time. 2 See Martin v.
limitations period for filing suit. We are not persuaded
that the county's failure to post such a notice justifies
invocation of the tolling doctrine.
                                                             2 Our  conclusion that 29 U.S.C. § 217 gives a district court
                                                             jurisdiction to restrain a violation of § 215 that consists of
          Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 53 of 107
                                                                                                                Page 8 of 11
                                               1997 U.S. App. LEXIS 33052, *15

Funtime, Inc., 963 F.2d 110, 114 (6th Cir. 1992) (an                employees. If some of the plaintiffs originally had oral
employer's current FLSA compliance does not prevent a               understandings that they were hourly employees, as the
court from issuing an injunction to remedy past                     magistrate noted, they subsequently ratified their status
wrongdoing). Although the plaintiffs asked for money                as salaried employees. The magistrate found no
damages, the only claims not barred by the statute are              evidence of unjust enrichment, and we see none.
those for compensatory time, not for monetary
compensation. The plaintiffs' amended complaint,                    The magistrate's findings of fact were not clearly
moreover, does pray for "specific performance of                    erroneous, and we find no infirmity in his application of
Plaintiffs' contract with the Defendant." The equitable             law to those facts. The award of judgment to the county
remedy of specific [*16] performance having been                    on the [*18] plaintiff's state law claims was proper.
made available under § 217, the magistrate should have              IV.
ordered the county to provide compensatory time to the
prevailing plaintiffs.                                              We AFFIRM the decision as to liability, VACATE the
                                                                    award of damages, and REMAND this matter to the
 [*17] Because the plaintiffs are only entitled to                  district court with instructions to order the county to
compensatory time, "liquidated damages" are not                     provide compensatory time to the prevailing plaintiffs.
authorized under § 216. As we read that section, such
damages are available only where the employer is liable             Dissent by: David W. McKeague
for "unpaid overtime compensation" -- and in the instant
case, the liability for unpaid overtime compensation has
been extinguished by the passage of time.
                                                                    Dissent
C. State Law Claims

The county treated the plaintiffs as salaried employees             McKEAGUE, District Judge, dissenting.
prior to July 1, 1989, and the plaintiffs assert that the
county violated a contractual or quasi-contractual duty             In Part III.A.2, above, the majority observes that if the
to compensate them as hourly employees. The                         doctrine of equitable tolling were applicable in this case,
magistrate found that the plaintiffs failed to carry their          none of the plaintiffs' claims for overtime compensation
burden of proving the existence of an express or implied            would be barred by the statute of limitations. Because I
agreement that they would be paid as hourly                         disagree with the majority's conclusion that the doctrine
                                                                    is not applicable, I respectfully dissent.
withholding compensatory time is not affected by the fact that
                                                                    The majority recognizes that application of the doctrine
§ 217 explicitly authorizes "the restraint of any withholding of
                                                                    is the function of five considerations. However, the
payment of minimum wages or overtime compensation" but
does not explicitly mention compensatory time. Without the
                                                                    majority expressly considers only three of the five
explicit statutory reference to the withholding of dollars, there   factors and finds the doctrine inapplicable, although
would be a serious question as to whether such a withholding        those three factors arguably militate in favor of equitable
could properly be restrained through an injunction; the             tolling. In my opinion, as set forth below, all five factors
availability of a money judgment would mean, in all probability,    weigh in favor of tolling the statute of limitations.
that there would be an adequate remedy at law for violations
of that type. Because no such problem would exist with the          The doctrine permits a plaintiff to avoid the bar of the
respect to the withholding of compensatory time, there was no       statute of limitations if he or she is excusably ignorant of
reason for Congress to say explicitly that the power to restrain    the filing deadline. [*19] E.E.O.C. v. Kentucky State
violations of § 215 covers cases where the wrong consists of        Police Dep't, 80 F.3d 1086, 1095 (6th Cir. 1996), cert.
refusing to honor compensatory time commitments.                    denied, 136 L. Ed. 2d 302, 117 S. Ct. 385 (1996). The
                                                                    first factor considered in determining excusable
This interpretation is supported by the legislative history of §
                                                                    ignorance is whether plaintiffs lacked actual notice of
217. Prior to 1961, the statute contained an express
prohibition against injunctive relief of the type that is now
                                                                    the filing requirement. As implicitly recognized by the
explicitly authorized. Injunctions relating to compensatory time    majority, the magistrate judge below found plaintiffs did
were not mentioned in the pre-1961 law, which suggests that         not have actual knowledge that the County had violated
there was no reason to mention compensatory time in the             the FLSA and of the need for legal action to protect their
1961 amendment.                                                     rights until 1991. That is, plaintiffs were earlier unaware
          Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 54 of 107
                                                                                                                   Page 9 of 11
                                              1997 U.S. App. LEXIS 33052, *19

of wrongdoing by the County that would have triggered              1988 memorandum of Chief Deputy Sheriff Randy
inquiry concerning the filing requirement until sometime           Grimes. 1 The Grimes memorandum was distributed to
much less than two years before they filed suit. On this           all    Sheriff's  Department    employees,      soliciting
point, there is no dispute. Having commenced their                 information from them because the County was
FLSA action on December 23, 1991, it is clear that                 thenceforward required, by "the Garcia decision," to pay
plaintiffs proceeded within a reasonable period after              overtime compensation. The memorandum thus implied
they obtained actual notice that their rights had been             that the County would have to terminate its then existing
violated and well within the two-year period of limitation         practice of allowing employees to take compensatory
prescribed at 29 U.S.C. § 255(a). The first factor thus            time in [*22] lieu of paying overtime compensation for
weighs in favor of finding plaintiffs excusably ignorant in        overtime      worked.   The   memorandum        required
not having earlier proceeded against the County.                   employees to report the total uncompensated overtime
                                                                   hours they had accumulated since May 1, 1985. The
The second factor is whether plaintiffs lacked                     County did not pay overtime compensation for the hours
constructive [*20] notice of their rights and obligations          claimed. Yet, several employees were allowed to
under the FLSA. Plaintiffs may be found to have had                continue using compensatory time until some time in
constructive notice if they had retained counsel who               1991, when Sheriff Keith Carr advised that overtime
should have known of the filing requirement. See                   hours claimed pursuant to the Grimes memorandum
Jackson v. Richards Medical Co., 961 F.2d 575, 579                 would not be honored.
(6th Cir. 1992); Rose v. Dole, 945 F.2d 1331, 1335 (6th
Cir. 1991). There is no evidence that any of the plaintiffs         [*23] So, what is the significance of the Grimes
had even consulted with an attorney prior to 1991.                 memorandum? The majority finds significance in its
                                                                   reference to "the Garcia decision." Yes, the Supreme
Constructive notice might also be attributed to plaintiffs         Court held, in Garcia v. San Antonio Metropolitan
if the County had fulfilled its duty of conspicuously              Transit Authority, 469 U.S. 528, 83 L. Ed. 2d 1016, 105
posting notices in the workplace explaining employees'             S. Ct. 1005 (1985), that the FLSA protections were
FLSA rights, as required by 29 C.F.R. § 516.4. See                 applicable to state and municipal employers. The
E.E.O.C., 80 F.3d at 1094-95; Jackson, 961 F.2d at                 Grimes memorandum, however, does not provide the
579-80. Here, however, it is undisputed that the required          official name and citation of the Garcia opinion and does
notices were not posted by the County.                             not even mention the FLSA. Such a casual reference to
                                                                   a Supreme Court ruling in a memorandum whose
Nonetheless, the majority concludes plaintiffs had                 apparent purpose was simply to solicit information from
constructive notice by virtue of the mere existence of the         employees, can hardly be deemed to have given
FLSA, citing Rose v. Dole. The mere existence of the               plaintiffs, non-lawyers, constructive notice that their
pertinent statute of limitations cannot be deemed                  rights to overtime compensation had been altered and
sufficient to impute constructive notice for purposes of           were now defined by the FLSA, and that any action
equitable tolling. If it were, the constructive notice
inquiry would invariably be eliminated. The very
                                                                   1 The   full text of the memorandum is as follows:
question posed by the doctrine [*21] of equitable tolling
is whether a plaintiff's ignorance of the limitation period            We have been advised by the County Attorney and the
should be excused. That the limitation period is                       Director of Accounts & Budgets that due to new
specifically prescribed in legislation sheds no light upon             regulations from the Labor Department, there is certain
this question. Rose v. Dole stands merely for the                      information needed that I currently don't have.
proposition that "ignorance of the law alone is not                    In May of 1985 the Garcia Decision was handed down by
sufficient to warrant equitable tolling." Id. at 1335. That            the Supreme Court requiring the county to pay overtime.
is, a plaintiff's lack of actual notice alone is not sufficient.       In response to this ruing, I need each and every
This is undeniably a true and just statement of the law.               employee in this Department to fill out one of the forms
That is why a five-factor test has evolved. As all five                supplied. Please indicate the total number of
factors are duly considered in this case, it becomes                   uncompensated overtime hours accumulated since May
readily apparent that much more than mere ignorance of                 1, 1985, through October 26, 1988. This is to include
                                                                       such things as in-service training and approved overtime
the law is presented.
                                                                       you have not claimed. Do not include hours that you have
In further support of the conclusion that plaintiffs had               requested payment for or hours your supervisor has in
                                                                       his records. Sign the form and turn in to my office no later
constructive notice, the majority cites the October 27,
                                                                       than Wednesday, November 2, 1988.
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 55 of 107
                                                                                                       Page 10 of 11
                                         1997 U.S. App. LEXIS 33052, *23

enforcing their new rights needed to be commenced            failed to establish clear and defined overtime
within the prescribed two or three-year period.              procedures, and having destroyed the payroll records
Moreover, when the memorandum is viewed in light of          with knowledge that employees were continuing and
the County's failure to post the required Department of      expecting to use compensatory time accrued [*26]
Labor notices and the County's continuing practice of        more than three years earlier. To recognize this sort of
allowing employees to use compensatory time, the             prejudice as an impediment to tolling would be to allow
significance assigned to it by the majority appears to       the County to profit from its own wrongdoing, a result
be [*24] decidedly ill-founded.                              contrary to the rationale behind equitable tolling. See
                                                             Vana v. Mallinckrodt Medical, Inc., 70 F.3d 116 (Table),
Accordingly, I would find that plaintiffs lacked both        1995 WL 675597 at **1 (6th Cir.), quoting Glus v.
actual notice and constructive notice.                       Brooklyn Eastern District Terminal, 359 U.S. 231, 232-
                                                             33, 3 L. Ed. 2d 770, 79 S. Ct. 760 (1959) (principle "that
The third factor is the diligence with which plaintiffs
                                                             no man may take advantage of his own wrong" has
pursued their rights. The majority does not mention it.
                                                             frequently been employed to bar reliance on statutes of
The County contends plaintiffs cannot be deemed to
                                                             limitations). Accordingly, the County would not be
have acted with due diligence by first acting to enforce
                                                             unfairly prejudiced if the statute were tolled.
their rights over three-and-a-half years after having
been advised that the County was required to pay
                                                             The fifth factor is the reasonableness of plaintiffs'
overtime compensation. Again, the County reads too
                                                             remaining ignorant of their rights. Because the County
much into the Grimes memorandum. It cannot be fairly
                                                             appeared to have maintained the status quo,
construed as notice that compensatory time would no
                                                             notwithstanding Garcia and the Grimes memorandum,
longer be awarded or as a disavowal of the County's          and because the County failed to post the required
duty to pay past accrued overtime compensation. The          notices, I would find plaintiffs' conduct not unreasonable.
memorandum included a solicitation of employees'             The majority accepts the County's argument that the
estimates of accumulated overtime hours worked,              failure to post the required notices does not, in itself,
implying that the County intended to honor the hours         warrant equitable tolling. This may be true, but where
claimed. Then, after the memorandum, until 1991, the
                                                             plaintiffs appear to have lacked actual and constructive
County continued to allow use of compensatory time for
                                                             notice [*27] of their rights, the County's failure to post
past accrued overtime in accordance with the
                                                             the notices is certainly relevant to determining the
preexisting practice. The status quo having thus
                                                             reasonableness of plaintiffs' actions and the
apparently been maintained, plaintiffs' failure to
                                                             appropriateness of tolling the statute of limitations. See
commence this action prior to 1991 does not bespeak a        E.E.O.C., 80 F.3d at 1094-95 (failure to post notices
lack of due diligence. Rather, plaintiffs [*25] appear to    contributed to finding of affirmative misleading conduct,
have acted with reasonable diligence after Sheriff Carr      justifying tolling); Jackson, 961 F.2d at 579-80 (if
first announced that past overtime would not be              employee's ignorance of rights is due to employer's
honored, filing their complaint within months thereafter.    failure to post notices, initial case for equitable tolling
The majority also neglects the fourth factor, whether the    has been made); Clark v. Resistoflex Co., 854 F.2d 762,
County would be prejudiced if the statute of limitations     768 (5th Cir. 1988) (if employer neglects to post
were tolled. The County complains that it would be           required notice, statute is tolled until employee acquires
unfairly prejudiced, being handicapped in its ability to     actual or constructive knowledge of rights).
verify the overtime hours claimed because Sheriff's
                                                             The standard Department of Labor FLSA notice does
Department payroll records have since been destroyed.
                                                             not expressly set forth the governing statute of
The County argues it should not be penalized for
                                                             limitations. It does advise, however, that law
destroying the records as permitted by federal
                                                             enforcement       personnel's    rights   to    overtime
regulations. See 29 C.F.R. §§ 516.5 and 516.6. The           compensation and compensatory time are prescribed in
County is entitled to no sympathy. The County has            the FLSA and that more information may be obtained by
neither contended nor presented any evidence that            calling the Wage and Hour Division of the Department of
plaintiffs did not work the claimed overtime hours or that   Labor. In light of these contents, the County's failure to
the hours claimed are overstated or otherwise                post the notices cannot reasonably be deemed
inaccurate. The asserted prejudice is thus purely            immaterial. Had the notices been conspicuously [*28]
hypothetical. Moreover, it is a prejudice whose burden       posted as required, plaintiffs' plea for equitable relief
should in fairness be borne by the County, it having         would be much weaker. Conversely, although the
          Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 56 of 107
                                                                              Page 11 of 11
                                            1997 U.S. App. LEXIS 33052, *28

County's failure to post the notices would not, in itself,
justify relief, viewed in the totality of circumstances, it
contributes meaningfully to a strong case for equitable
tolling.

Finally, the majority cautions against trivializing statutes
of limitations through promiscuous application of
equitable tolling, citing Cada v. Baxter Healthcare Corp.,
920 F.2d 446, 451 (7th Cir. 1990). I agree
wholeheartedly. Yet, as Judge Posner also observed in
Cada, "When we are speaking…of equitable tolling, we
are…dealing with two innocent parties and in these
circumstances the negligence of the party invoking the
doctrine can tip the balance against its application." Id.
at 453. Here, the parties are not entirely innocent.
Certainly, plaintiffs might have been more vigilant in
pursuing their rights. On the other hand, though the
County may not have engaged in active wrongdoing, its
greater blameworthiness in this dispute is obvious and
cannot be ignored. The County does not dispute the
evidence that plaintiffs did perform the claimed overtime
services and have not been [*29] compensated. The
overtime work was done pursuant to mutual
understanding that it would be rewarded through
compensatory time. The Sheriff's Department changed
the existing practice without notice to employees and
opportunity for them to use past accrued compensatory
time. Considering the relative equities of the parties'
positions under the unique circumstances of this case
within the framework of the governing five-factor test,
the balance tips decidedly in favor of equitable tolling.

For all of the above reasons, I would find all of plaintiffs'
claims, by virtue of equitable tolling, to have been timely
brought. I therefore dissent.


  End of Document
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 57 of 107


     Neutral
As of: May 8, 2020 7:40 PM Z


                                              Claypool v. Boyd
                                 United States Court of Appeals for the Fourth Circuit
                               May 18, 1990, Submitted ; September 24, 1990, Decided
                                                     No. 90-1437

Reporter
1990 U.S. App. LEXIS 16873 *; 914 F.2d 1490


OLIVER H. CLAYPOOL, JR., as next friend for Oliver J.       Core Terms
Claypool, Christine O. Claypool, and Robert L. Claypool,
Plaintiff - Appellee, v. FLORA B. BOYD, Individually and    qualified immunity, imprisoned, thirteenth amendment,
as Warden, Stevenson Correctional Institution;              contempt, civil contempt, custody, injunctive, prison,
WILLIAM D. LEEKE, Individually and as Commissioner,         declaratory relief, official capacity, summary judgment,
South Carolina Department of Corrections, Defendants -      district court, child support, court order, hard labor,
Appellants, and PATRICIA M. FERGUSON; DAVID H.              contravene, sentenced, VACATED, ex-wife, paying,
MARING, SR., Individually and as Chief Judge of the         suits
Family Court, 15th Judicial Circuit of South Carolina;
DAVID N. WILBURN, Individually and as Presiding
Judge of the Family Court, 15th Judicial Circuit of South
Carolina; RICHARD W. RILEY, Individually and as             Case Summary
Governor of the State of South Carolina; ELIZABETH J.
CLAYPOOL, Defendants
                                                            Procedural Posture

                                                            Defendant prison officials challenged an order from the
Notice: [*1] RULES OF THE FOURTH CIRCUIT                    United States District Court for the District of South
COURT OF APPEALS MAY LIMIT CITATION TO                      Carolina, at Columbia, which denied their claim of
UNPUBLISHED OPINIONS. PLEASE REFER TO THE                   qualified immunity in plaintiff prisoner's 42 U.S.C.S. §
RULES OF THE UNITED STATES COURT OF                         1983 action alleging that his Thirteenth Amendment
APPEALS FOR THIS CIRCUIT.                                   rights were violated when he was required to work while
                                                            in prison for civil contempt.




Prior History: Appeal from the United States District
Court for the District of South Carolina, at Columbia.
Matthew J. Perry, Jr., District Judge. C/A No. 86-1317-     Overview
3-OA.
                                                            The prisoner was imprisoned for civil contempt after he
                                                            failed to pay child support. While in prison, the prisoner
                                                            alleged that he was required to work in the kitchen, the
                                                            laundry, and the book depository in violation of his
                                                            Thirteenth Amendment rights. The prisoner filed a §
Disposition: VACATED AND REMANDED
                                                            1983 action against the officials, alleging that persons
                                                            imprisoned for civil contempt could not constitutionally
                                                            be forced to work in prison. The district court denied the
                                                            officials' claims of qualified immunity, but on appeal, the
                                                            court ruled that the officials were entitled to qualified
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 58 of 107
                                                                                                            Page 2 of 4
                                           1990 U.S. App. LEXIS 16873, *1

immunity. The court found that the antiquated case from       Because of policies underlying qualified immunity, a
another jurisdiction that the prisoner cited in support of    district court's denial of summary judgment on that basis
his argument did not clearly establish that persons           is an immediately appealable order.
imprisoned for civil contempt could not be forced to
work. Therefore, the court ruled that the officials were
entitled to qualified immunity because they showed that
                                                                  Civil Procedure > Sanctions > Contempt > Civil
their conduct did not violate clearly established statutory
                                                                  Contempt
or constitutional rights of which a reasonable person
would have known. The court also found that because               Governments > State & Territorial
the prisoner was no longer in custody, injunctive or              Governments > Claims By & Against
declaratory relief was not appropriate.
                                                                  Civil Procedure > Sanctions > Contempt > General
                                                                  Overview

                                                                  Civil Rights Law > ... > Immunity From
                                                                  Liability > Local Officials > Customs & Policies
Outcome
The court vacated the order of the district court and             Governments > State & Territorial
remanded the case for further action.                             Governments > Employees & Officials

                                                              HN2[   ] Contempt, Civil Contempt

                                                              Government officials are entitled to qualified immunity to
                                                              damage suits if they can show that their conduct did not
LexisNexis® Headnotes
                                                              violate clearly established statutory or constitutional
                                                              rights of which a reasonable person would have known.



                                                                  Civil Procedure > ... > Declaratory
    Civil Procedure > Appeals > Summary Judgment                  Judgments > Federal Declaratory
    Review > Appealability                                        Judgments > General Overview

    Civil Procedure > Judgments > Summary                         Governments > State & Territorial
    Judgment > General Overview                                   Governments > Claims By & Against

    Civil Procedure > Appeals > Summary Judgment                  Civil Procedure > ... > Federal & State
    Review > General Overview                                     Interrelationships > State Sovereign
                                                                  Immunity > General Overview
    Civil Procedure > ... > Summary
    Judgment > Entitlement as Matter of Law > Genuine             Civil Procedure > ... > Federal & State
    Disputes                                                      Interrelationships > State Sovereign
                                                                  Immunity > State Immunity
    Civil Procedure > ... > Summary
    Judgment > Entitlement as Matter of                           Constitutional Law > State Sovereign
    Law > Materiality of Facts                                    Immunity > General Overview

    Civil Procedure > Appeals > Appellate                     HN3[ ]      Declaratory        Judgments,          Federal
    Jurisdiction > General Overview                           Declaratory Judgments

    Civil Rights Law > ... > Immunity From                    The Eleventh Amendment bars suits seeking damages
    Liability > Local Officials > Customs & Policies          against government officials sued in their official
                                                              capacities absent waiver by the state.
HN1[   ] Summary Judgment Review, Appealability
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 59 of 107
                                                                                                          Page 3 of 4
                                            1990 U.S. App. LEXIS 16873, *1

                                                            Claypool claims that while in prison he was forced to
                                                            work in violation of the thirteenth amendment. He was
                                                            required to work, at various times, in the kitchen, the
Counsel: William Henry Davidson, II, David Leon             laundry, and the book depository. Claypool claims that
Morrison, NAUFUL & ELLIS, P.A., Columbia, South             he was imprisoned for civil contempt and therefore
Carolina, for Appellants.                                   could not be forced to work at prison jobs.

                                                            The district court concluded [*3] that genuine issues of
Oliver H. Claypool, Jr., Appellee Pro Se.                   material fact were still in dispute between Claypool and
                                                            Boyd and Leeke so that summary judgment was not
                                                            appropriate. The defendants claim qualified immunity to
                                                            suit, which is an entitlement not to stand trial under
Judges: Hall, Phillips, and Wilkinson, Circuit Judges.      certain circumstances. HN1[ ] Because of policies
                                                            underlying qualified immunity, the district court's denial
                                                            of summary judgment is an immediately appealable
                                                            order. See Mitchell v. Forsyth, 472 U.S. 511 (1985)
Opinion by: PER CURIAM                                      (district court's denial of qualified immunity claim is
                                                            appealable order notwithstanding the absence of a final
                                                            judgment).

Opinion                                                     HN2[ ] Leeke and Boyd are entitled to qualified
                                                            immunity to damage suits if they can show that their
                                                            conduct did not violate clearly established statutory or
                                                            constitutional rights of which a reasonable person would
Oliver Claypool filed a 42 U.S.C. § 1983 complaint
                                                            have known. See Anderson v. Creighton, 483 U.S. 635
naming, among others, Flora B. Boyd, Warden of the
                                                            (1987); see also Harlow v. Fitzgerald, 457 U.S. 800,
Stevenson Correctional Institution, and William D.
                                                            818-19 (1982). Assuming that Claypool is correct in
Leeke, former Commissioner of the South Carolina
                                                            stating that he was imprisoned for civil contempt, * Boyd
Department of Corrections, as defendants. Boyd and
                                                            and Leeke can be held liable only if the law was clearly
Leeke appeal the district court's order denying their
                                                            established that persons imprisoned for civil contempt
claim of qualified immunity. They are being sued in their
                                                            cannot be forced to work.
individual and official capacities.
                                                             [*4] Claypool alleges that the thirteenth amendment
This dispute began as a child custody battle in Michigan
                                                            clearly establishes that he should not be forced to work
between Oliver Claypool and his ex-wife. The Claypools
                                                            while imprisoned for civil contempt. However, Claypool
were awarded joint custody of their three [*2] children.
                                                            is able to cite only one case which supports this
Mr. Claypool, who has stated that he believed that his
                                                            interpretation. In Flananagan v. Jepson, 177 Iowa 393,
ex-wife was neglecting and abusing the children, took
                                                            158 N.W. 641 (1916), the court held that a prisoner can
them to South Carolina without court consent. The
                                                            be forced to perform hard labor only if he has been
mother then obtained a court order in Michigan granting
                                                            convicted of a crime. Therefore, the plaintiff, who was
her sole custody. When Claypool and the children were
                                                            held in contempt of court for violating an injunction, was
finally discovered in South Carolina, the court ordered
                                                            unconstitutionally sentenced to hard labor.
that custody was with the mother and ordered Claypool
to resume paying child support. When he did not pay,
                                                            This lone, antiquated opinion from another jurisdiction
Claypool was arrested. After a hearing, Claypool was
                                                            does not clearly establish the law in this area. Moreover,
found to be in contempt and he was sentenced to 150
days imprisonment. He could purge himself of contempt,
however, by paying the child support he owed, a $
1,500 fine to the county clerk, and posting a $ 2,500       * It is unclear whether Claypool was imprisoned for civil or
cash bond with the county to assure that future             criminal contempt. If Claypool was imprisoned for a crime then
payments would be made on time. The contempt finding        he is not entitled to the protections of the thirteenth
was later reversed by the South Carolina Supreme            amendment. See Ray v. Mabry, 556 F.2d 881, 882 (8th Cir.
Court.                                                      1977) (compelling prisoners to work does not contravene the
                                                            thirteenth amendment).
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 60 of 107
                                                                          Page 4 of 4
                                         1990 U.S. App. LEXIS 16873, *4

Flanagan is further attenuated by the admonition of the
Eighth Circuit that "compelling prison inmates to work
does not contravene the Thirteenth Amendment." Ray,
556 F.2d at 882. Therefore, under Harlow, the
defendants are entitled to qualified immunity.
Additionally, HN3[ ] the eleventh amendment bars
suits seeking damages against these defendants sued
in their official capacities absent waiver by the state.
See Edelman v. Jordan, 415 U.S. 651 (1974). Because
Claypool is no longer in prison, [*5] injunctive and
declaratory relief is not appropriate. See Papasan v.
Allain, 478 U.S. 265 (1986) (injunctive or declaratory
relief available against official only where ongoing
violation of federal law exists).

Accordingly, we vacate the order of the district court
denying Leeke and Boyd's qualified immunity defense
and remand for action consistent with this opinion. We
dispense with oral argument because the facts and legal
contentions are adequately presented in the materials
before the Court and argument would not aid the
decisional process.

VACATED AND REMANDED


  End of Document
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 61 of 107


     Positive
As of: May 8, 2020 7:36 PM Z


                                    Dolan v. PHL Variable Ins. Co.
                          United States District Court for the Middle District of Pennsylvania
                               November 22, 2016, Decided; November 22, 2016, Filed
                                          CIVIL ACTION NO. 3:15-cv-01987

Reporter
2016 U.S. Dist. LEXIS 161414 *; 2016 WL 6879622

                                                             For PHL Variable Insurance Company, Defendant: John
TIMOTHY DOLAN, et al., Plaintiffs, v. PHL VARIABLE           B. Dempsey, MYERS, BRIER & KELLY, LLP, Scranton,
INSURANCE CO., et al., Defendants.                           PA; Andrew R Kasner, Edison, McDowell & Hetheringto,
                                                             Houston, TX.


                                                             For Forethought Life Insurance Company, Defendant:
Subsequent History: Related proceeding at Hyduk v.
                                                             David M Skeens, J. Michael Vaughan, Paula L Brown,
United States, 2017 U.S. Dist. LEXIS 38326 (M.D. Pa.,
                                                             LEAD ATTORNEYS, Walters Bender Strohbehn &
Mar. 17, 2017)
                                                             Vaughan PC, Kansas City, MO; James J. Kutz, Jason
                                                             G. Benion, Post & Schell, P.C., Harrisburg, PA.
Motion granted by, Dismissed by Dolan v. PHL Variable
Ins. Co., 2017 U.S. Dist. LEXIS 176565 (M.D. Pa., Oct.
25, 2017)                                                    For North American Company For Life and Health
                                                             Insurance, Defendant: Anthony S. Baish, Daniel CW
Dismissed by, in part, Motion denied by, in part Dolan v.    Narvey, Paul F Heaton, Godfrey & Kahn, S.C.,
PHL Variable Ins. Co., 2018 U.S. Dist. LEXIS 58852           Milwaukee, WI; Christopher F. Petillo, Drinker Biddle &
(M.D. Pa., Apr. 6, 2018)                                     Reath LLP, Philadelphia, PA.


                                                             For Allianz Life Insurance Company of North America,
                                                             Defendant: Ben V Seessel, Stephen J Jorden, Carlton
Core Terms                                                   Fields Jorden Burt, P.A., Hartford, CT; Emily H.
                                                             Edmunds, Saul Ewing LLP, Harrisburg, PA.
allegations, annuities, funds, misrepresentations,
lumped, motion to dismiss, withdrawals, products,
Defendants', insurance company, fraudulent, deceptive,
notice, particularity requirement, allege fraud, unfair
                                                             Judges: A. Richard Caputo, United States District [*2]
trade practice, consumer protection, fiduciary, rollover,
                                                             Judge.
checks, factual allegations, circumstances, particularity,
grounds


                                                             Opinion by: A. Richard Caputo

Counsel: [*1] For Timothy Dolan, Ann Dolan, Estate of
Jean Dolan, c/o Marybeth Dolan, Executrix, Raymond
Flannery, Elizabeth Flannery, Robert Gruner, Linda
Gruner, Virginia Hetherington, Carmen Fierro, Plaintiffs:    Opinion
John G. Dean, LEAD ATTORNEY, Elliott Greenleaf &
Dean, Scranton, PA; Thomas L. Kennedy, LEAD
ATTORNEY, Kennedy and Lucadamo, Hazleton, PA.
                                                             MEMORANDUM
             Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 62 of 107
                                                                                                            Page 2 of 8
                                            2016 U.S. Dist. LEXIS 161414, *2

Presently before me are three motions to dismiss                 Plaintiffs aver that Hyduk separately targeted each
Plaintiffs' Complaint (Doc. 1) filed by Defendants               Plaintiff, held himself out as an agent of Defendants,
Forethought Life Insurance Company ("Forethought")               and specifically presented each Plaintiff [*4] with
(Doc. 15), PHL Variable Insurance Company ("PHL")                investment opportunities with Defendants. Hyduk
(Doc. 33), and Allianz Life Insurance Company of North           explained to Plaintiffs that their purchase of annuities
America ("Allianz") (Doc. 45) (collectively "Defendants").       with Defendants would be a safe investment option
                                                                 without risk to principal. Hyduk further explained to
This case arises out of a fraudulent scheme conducted            Plaintiffs that the minimum guaranteed return on these
by an independent insurance broker named Joseph S.               annuities would be one percent. Plaintiffs allege that to
Hyduk ("Hyduk") through his company, BNA Financial               convince them to purchase annuities issued by
Services ("BNA"). Plaintiffs Timothy and Ann Dolan, the          Defendants, Hyduk would often present Plaintiffs with
Estate of Jean Dolan, Raymond and Elizabeth Flannery,            pro forma statements prepared by Defendants,
Robert and Linda Gruner, Virginia Hetherington, and              indicating the projected returns Plaintiffs would receive
Carmen Fierro (collectively "Plaintiffs") are now seeking        on their investment. Those statements allegedly helped
monetary relief from Defendants, four insurance                  in convincing Plaintiffs to rollover their existing
companies, based on Hyduk's conduct.1                            investments to products issued by Defendants.

For the reasons that follow, Defendants' motions to              To make purchases of annuities issued by Defendants,
dismiss the Complaint will be granted in part, and               Plaintiffs were required to complete applications in order
denied in part.                                                  to obtain authorization to purchase these products. After
                                                                 having their applications approved, Plaintiffs, through
                                                                 Hyduk, would purchase annuities issued by Defendants.
I. Factual Background                                            These purchases would be accompanied by rollover
                                                                 forms identifying the current plan information and the
The facts, as set forth in Plaintiffs' [*3] Complaint (Doc.
                                                                 account being transferred.
1), are as follows. Plaintiffs are alleged to be victims of a
scheme perpetrated by Hyduk and his company, BNA,                Soon after Plaintiffs purchased their annuities, Hyduk
while Hyduk was purportedly acting as a registered and           manipulated Plaintiffs into selling their investments [*5]
authorized agent of Defendants, marketing, selling and           for his own gain under suspicious and alarming
exchanging their products.                                       circumstances. Hyduk had his clients take withdrawals
                                                                 subject to substantial fees and penalties from their
Specifically, in June 2009, Hyduk allegedly became an
                                                                 annuities issued by Defendants and Defendants would
authorized representative of Defendant Forethought
                                                                 then issue checks to the annuity holders, retaining the
pursuant to the terms of an Annuity Selling Agreement.
                                                                 fees applicable to the early withdrawals. After receiving
Under his contractual arrangement with Forethought,
                                                                 the refund checks, instead of purchasing alternative
Hyduk agreed to procure applications for individual and
                                                                 investment products, Hyduk would keep those funds for
group annuity products issued by Forethought. Similarly,
                                                                 his own benefit.
Hyduk and BNA became authorized agents for
Defendant PHL in November 2010 pursuant to the                   Plaintiffs claim that Hyduk's rate of early withdrawals
terms of separate Third Party Marketing Agreements.              was unusually high and should have put Defendants on
Hyduk and BNA agreed, among other things, to actively            notice that Hyduk was not operating according to
promote the sale of PHL Products, include PHL                    industry standards or in the best interest of their
Products on their product lists, and feature PHL                 customers. The withdrawals generally occurred within
Products in marketing campaigns. Based on information            the first few years following the purchase of Defendants'
and belief, Plaintiffs allege that Hyduk had similar             annuities, thus causing Plaintiffs to incur substantial
contractual arrangements with Defendants North                   surrender fees in connection with these transactions.
American and Allianz.
                                                                 According to Plaintiffs, Hyduk had apparent authority to
                                                                 act and speak for Defendants and relied on marketing
                                                                 materials prepared by Defendants to entice clients to
1 Although Plaintiffs sued four Defendants, only the above-      purchase Defendants' products. Defendants purportedly
mentioned three filed their respective motions to dismiss. The   profited and otherwise benefited from Hyduk's fraud, as
fourth Defendant, North American Company for Life and            he sold many of Defendants' financial products to
Health Insurance, answered the Complaint (Doc. 20).
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 63 of 107
                                                                                                              Page 3 of 8
                                          2016 U.S. Dist. LEXIS 161414, *5

his [*6] victims and allowed them to realize fees and        Subsequently, Hyduk pled guilty to tax evasion and wire
profits that they would not otherwise have obtained.         fraud. On July 30, 2015, he was sentenced to more than
                                                             five [*8] years in prison
Plaintiffs further allege that Defendants ignored
countless "red flags" that served as warning signals that    In light of the foregoing events, on November 13, 2015,
a fraud was afoot. Specifically, Plaintiffs aver that        Plaintiffs filed the instant three-count Complaint (Doc. 1)
Defendants ignored numerous transactions where the           against Defendants.
sale of annuities by Hyduk's clients resulted in
substantial surrender charges. Defendants also               The Complaint contains the following claims: (1) Count I
purportedly disregarded that Hyduk's clients' repeated       alleging violations of Pennsylvania's Unfair Trade
withdrawal requests were often unaccompanied by              Practices and Consumer Protection Act; (2) Count II
rollover forms authorizing the transfer of funds to          alleging a breach of fiduciary duties by Defendants; and
purchase different investments offered by other financial    (3) Count III alleging negligence.
service providers. Hyduk's clients' repeated requests for
the cash surrender value of their contracts should have      Defendants have moved to dismiss all claims. (Docs.
alerted Defendants of the need to explore the nature         15, 33, 45). The motions have been fully briefed and are
and circumstances of these suspicious transactions.          now ripe for disposition.
According to Plaintiffs, the volume of transactions in
which Hyduk's victims requested withdrawals in the
absence of rollover forms was atypical and signaled a        II. Legal Standard
likelihood of criminal activity. Yet, despite the absence
                                                             Federal Rule of Civil Procedure 12(b)(6) provides for the
of rollover information, Defendants and their respective
                                                             dismissal of a complaint, in whole or in part, for failure to
compliance departments failed to investigate Hyduk or
                                                             state a claim upon which [*9] relief can be granted. See
otherwise question the provision [*7] of services by
                                                             Fed. R. Civ. P. 12(b)(6). When considering a Rule
their authorized agent.
                                                             12(b)(6) motion, the Court's role is limited to determining
Hyduk converted the withdrawn funds for his own use          if a plaintiff is entitled to offer evidence in support of their
by asking Plaintiffs to endorse checks for the funds         claims. See Semerenko v. Cendant Corp., 223 F.3d
directly to him. Defendants, however, allegedly ignored      165, 173 (3d Cir. 2000). The Court does not consider
the fact that the withdrawal forms were not signed by        whether a plaintiff will ultimately prevail. Id. A defendant
the annuity holder, and failed to conduct any due            bears the burden of establishing that a plaintiff's
diligence as to the conduct of Hyduk and the                 complaint fails to state a claim. See Gould Elecs. v.
circumstances of these withdrawal requests.                  United States, 220 F.3d 169, 178 (3d Cir. 2000).

In sum, Plaintiffs aver that, although numerous warning      "A pleading that states a claim for relief must contain . . .
signs existed, Defendants failed to conduct even             a short and plain statement of the claim showing that
minimal due diligence as to Hyduk' s operations and          the pleader is entitled to relief." Fed. R. Civ. P. 8(a). The
assets. Defendants failed to audit or inquire about the      statement required by Rule 8(a)(2) must give the
investment advice Hyduk was offering to Plaintiffs and       defendant fair notice of what the . . . claim is and the
others. Defendants also neglected to maintain basic          grounds upon which it rests. Erickson v. Pardus, 551
compliance mechanisms and procedures, such as                U.S. 89, 93, 127 S. Ct. 2197, 167 L. Ed. 2d 1081 (2007)
comprehensive reviews and testing, employed                  (per curiam) (quoting Bell Atl. Corp. v. Twombly, 550
throughout the investment advising industry to identify
and prevent the type of fraud and self-dealing that
allegedly occurred here.                                          It was part of the scheme that HYDUK would improperly
                                                                  divert funds from his clients to himself without his clients'
On October 16, 2013, Hyduk's company was raided by                knowledge or consent. The majority of the diverted funds
the Federal Bureau of Investigation. On August 4, 2014,           was from clients who intended the money to be rolled-
charges were filed against Hyduk in this Court.2                  over into different investments. HYDUK instructed them
                                                                  to make their checks payable to BNA Financial instead of
                                                                  the actual new investment company and deposited the
                                                                  funds into his own account and used the money for his
2 See
                                                                  personal benefit. . . .
      United States v. Hyduk, No. 3:14-cr-00189 (M.D. Pa.,
2014):                                                       Doc 1, at ¶ 3.
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 64 of 107
                                                                                                           Page 4 of 8
                                          2016 U.S. Dist. LEXIS 161414, *9

U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929             Pittsburgh v. W. Penn Power Co., 147 F.3d 256, 263 &
(2007)). Detailed factual allegations are not required.       n.13 (3d Cir. 1998), or credit a complaint's "'bald
Twombly, 550 U.S. at 555, 127 S. Ct. 1955. However,           assertions'" or "'legal conclusions.'" Morse v. Lower
mere conclusory statements will not do; "a complaint          Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)
must do more than allege the plaintiff's entitlement to       (quoting In re Burlington Coat Factory Sec. Litig., 114
relief." Fowler v. UPMC Shadyside, 578 F.3d 203, 210          F.3d 1410, 1429-30 (3d Cir. 1997)).
(3d Cir. 2009). Instead, a complaint must "show" this
entitlement by alleging sufficient facts. Id. "While legal
conclusions can provide the framework of a complaint,         III. Discussion
they must be supported by factual allegations." Ashcroft
v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1950, 173 L.         Defendants advance a series of arguments seeking
Ed. 2d 868 (2009). As such, "[t]he touchstone of the          dismissal of the Complaint in its entirety. For the
pleading standard is plausability." Bistrian v. Levi, 696     reasons that follow, their motions will be granted in part
F.3d 352, 365 (3d Cir. 2012).                                 and denied in part.

The inquiry at the motion to dismiss stage is "normally
broken into three parts: (1) identifying [*10] the            A. Count I - Pennsylvania's Unfair Trade Practices
elements of the claim, (2) reviewing the complaint to         and Consumer Protection Act
strike conclusory allegations, and then (3) looking at the
well-pleaded components of the complaint and                  Defendant Forethought first argues that "dismissal is
evaluating whether all of the elements identified in part     warranted under Federal Rule of Civil Procedure 9(b)"
one of the inquiry are sufficiently alleged." Malleus v.      because the allegations sound in fraud. (Doc. 16, at 9).
George, 641 F.3d 560, 563 (3d Cir. 2011).
                                                              Rule 9(b) requires that "[i]n all averments of fraud or
Dismissal is appropriate only if, accepting as true all the   mistake, the circumstances constituting fraud or mistake
facts alleged in the complaint, a plaintiff has not pleaded   shall be stated with particularity." Fed. R. Civ. P. 9(b).
"enough facts to state a claim to relief that is plausible    As the Third Circuit has explained, "[a] plaintiff alleging
on its face," Twombly, 550 U.S. at 570, 127 S. Ct. 1955,      fraud must . . . support its allegations with all of the
meaning enough factual allegations "'to raise a               essential factual background that would accompany the
reasonable expectation that discovery will reveal             first paragraph of any newspaper story - that is, the who,
evidence of'" each necessary element. Phillips v.             what, when, where and how of the events at issue." U.S.
County of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008)         ex rel. Moore & Co., P.A. v. Majestic Blue Fisheries,
(quoting Twombly, 550 U.S. at 556, 127 S. Ct. 1955).          LLC, 812 F.3d 294, 307 (3d Cir. 2016) (citing In re
"The plausibility standard is not akin to a 'probability      Rockefeller Ctr. Props., Inc. Securities Litig., 311 F.3d
requirement,' but it asks for more than a sheer               198, 217 (3d Cir. 2002)) (citation and quotation marks
possibility that a defendant has acted unlawfully." Iqbal,    omitted). In other words, a plaintiff may satisfy [*12] this
556 U.S. at 678, 129 S. Ct. 1937. "When there are well-       requirement by pleading "the date, time and place" of
pleaded factual allegations, a court should assume their      the alleged fraud or deception, or by "otherwise
veracity and then determine whether they plausibly give       inject[ing] precision or some measure of substantiation"
rise to an entitlement to relief." Id. at 679, 129 S. Ct.     into the allegation. Frederico v. Home Depot, 507 F.3d
1937.                                                         188, 200 (3d Cir. 2007) (citing Lum v. Bank of Am., 361
                                                              F.3d 217, 224 (3d Cir. 2004) abrogated in part on other
In deciding a motion to dismiss, the Court should             grounds by Bell Atl. Corp. v. Twombly, 550 U.S. 544,
consider the allegations in the complaint, exhibits           557, 127 S.Ct. 1955, 167 L. Ed. 2d 929 (2007)). "In
attached to the complaint, and matters of public record.      order to satisfy Rule 9(b), plaintiffs must plead with
See Pension Benefit Guar. Corp. v. White Consol.              particularity 'the 'circumstances' of the alleged fraud in
Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993). The         order to place the defendants on notice of the precise
Court may also consider "undisputedly authentic"              misconduct with which they are charged, and to
documents when the plaintiff's claims are [*11] based         safeguard defendants against spurious charges of
on the documents and the defendant has attached               immoral and fraudulent behavior." Lum, 361 F.3d at
copies of the documents to the motion to dismiss. Id.         223-24 (quoting Seville Indus. Mach. Corp. v.
The Court need not assume the plaintiff can prove facts       Southmost Mach. Corp., 742 F.2d 786, 791 (3d
that were not alleged in the complaint, see City of           Cir.1984)). "Plaintiffs also must allege who made a
          Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 65 of 107
                                                                                                                    Page 5 of 8
                                             2016 U.S. Dist. LEXIS 161414, *12

misrepresentation to whom and the general content of               Applying these standards to the case before me, I find
the misrepresentation." Id. at 224.                                that plaintiffs have failed to comply with the pleading
                                                                   requirements of Rule 9(b).
The heightened specificity required by Rule 9(b)
extends to the pleading of all claims that "sound in               Without a doubt, Hyduk and his company engaged in
fraud." See Giercyk v. Nat'l Union Fire Ins. Co. of                criminal conduct. However, a mere discussion of his
Pittsburgh, 2015 U.S. Dist. LEXIS 162628, 2015 WL                  conduct and blanket allegations alleging liability by
7871165, at *2 (D.N.J. Dec. 4, 2015); Mladenov v.                  Defendants does not plead with particularity why each
Wegmans Food Markets, Inc., 124 F. Supp. 3d 360, 372               and every Defendant is responsible for every action
(D.N.J. 2015). As the Third Circuit has explained, Rule            taken by Hyduk regarding every Plaintiff, or exactly what
9(b) applies "not only to fraud actions under federal              acts or omissions each Defendant allegedly committed
statutes, but to fraud claims based on state law."                 in ignoring or failing to discover Hyduk's fraud. The
Christidis v. First Pennsylvania Mortg. Trust, 717 F.2d            Complaint does not identify [*15] what proceeds were
96, 99 (3d Cir.1983). Here, this includes Plaintiffs'              taken from which Defendant or which Defendant's
claims alleging violations of Pennsylvania's Unfair Trade          annuity, nor does the Complaint identify which
Practices and Consumer Protection Law ("UTPCPL"),                  Defendant provided a pro forma statement that
73 P.S. § 201.                                                     convinced which Plaintiff to rollover which existing
                                                                   investment into which Defendant, nor which funds were
Pennsylvania's UTPCPL makes it unlawful for                        withdrawn with substantial penalties from which
individuals or businesses to engage in unfair or                   Defendants, and which of Defendants' funds Hyduk kept
deceptive acts or practices. Id. at. § 201-3. Although             for his own benefit. There is no attempt to set forth facts
there is no clear guidance [*13] on how to treat claims            that would put each Defendant on fair notice of the
under the UTPCPL for the purposes of a 12(b)(6)                    individual conduct that purportedly gives rise to a claim
motion in light of rule 9(b), I am guided here by courts           against it.
which have required plaintiffs to satisfy the particularity
requirement of Rule 9(b) in cases involving similar state          Such sweeping, undifferentiated allegations do not
unfair trade practices and consumer protection statutes.           satisfy Rule 9(b). As numerous courts have held, "Rule
See, e.g., United States ex rel. Wlochowski v. Merck &             9(b) does not allow a complaint to merely lump multiple
Co., 44 F. Supp. 3d 581 (E.D. Pa. 2014) (New Jersey                defendants together but 'require[s] plaintiffs to
Consumer Fraud Act); E. Point Sys., Inc. v. Steven                 differentiate their allegations when suing more than one
Maxim, S2k, Inc., 133 F. Supp. 3d 430 (D. Conn. 2015)              defendant ... and inform each defendant separately of
(Connecticut Unfair Trade Practices Act); In re Barclays           the allegations surrounding his alleged participation in
Liquidity Cross & High Frequency Trading Litig., 126 F.            the fraud.'" Swartz v. KPMG LLP, 476 F.3d 756, 764
Supp. 3d 342 (S.D.N.Y. 2015) (California Unfair                    (9th Cir.2007) (quoting Haskin v. R.J. Reynolds
Competition Law or False Advertising Law); Osness v.               Tobacco Co., 995 F.Supp. 1437, 1439 (M.D. Fla.1998)).
Lasko Prods., Inc., 868 F. Supp. 2d 402 (E.D. Pa. 2012)            Vicom, Inc. v. Harbridge Merchant Services, Inc., 20
(Illinois Consumer Fraud Act); Dwoskin v. Bank of Am.,             F.3d 771, 778 (7th Cir.1994); see also Brooks v. Blue
N.A., 850 F. Supp. 2d 557 (D. Md. 2012) (Maryland                  Cross and Blue Shield of Florida, Inc., 116 F.3d 1364,
Consumer Protection Act); Sadler v. Pella Corp., 146 F.            1381 (11th Cir.1997) ("Plaintiffs have simply 'lumped
Supp. 3d 734 (D.S.C. 2015) (Illinois Consumer Fraud
and Deceptive Business Practices Act).3                            conduct and plainly touch upon allegations of fraud. The
                                                                   Complaint alleges that "Defendants profited and otherwise
                                                                   benefitted [*14] from Hyduk's fraud," (Doc. 1, at ¶ 51), ignored
3I am, of course, mindful of cases from our Circuit which hold     "warning signals that a fraud was afoot," (¶ 5), and willfully
that if a plaintiff alleges only deceptive conduct under the       ignored and failed "to disrupt Hyduk's fraud." (¶ 78) Plaintiffs
UTPCPL, he need not meet the heightened pleading standard.         allege that Hyduk "plundered" money from the plaintiffs, (¶ 53),
Christopher v. First Mut. Corp., 2006 U.S. Dist. LEXIS 2255,       "targeted" them, (¶ 30), "duped" them, (¶ 80), and
2006 WL 166566, at *3 (E.D.Pa. Jan. 20, 2006); see also            "manipulated" them (¶ 39), while forging signatures (¶¶ 41, 63)
Seldon v. Home Loan Servs., Inc., 647 F. Supp. 2d 451, 469         and "keeping funds for his own benefit" rather than investing
(E.D. Pa. 2009) (concluding that a plaintiff alleging fraudulent   them as he said he did. (¶¶ 46-47) This "theft" (¶¶ 49, 77) and
conduct under the UTPCPL must meet Rule 9(b)'s particularity       conversion (¶ 64) eventually led to a guilty plea to "tax evasion
requirement, whereas a plaintiff alleging deceptive conduct        and wire fraud." (¶ 85). As such, Plaintiffs' reliance on
under the statute's "catchall provision" need not). Here,          Vassalotti v. Wells Fargo Bank, N.A., 732 F. Supp. 2d 503
Plaintiffs' allegations go beyond mere claims of deceptive         (E.D. Pa. 2010) is inapposite.
          Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 66 of 107
                                                                                                                  Page 6 of 8
                                           2016 U.S. Dist. LEXIS 161414, *14

together' all of the Defendants in their allegations of         LLP, 476 F.3d 756, 764 (9th Cir. 2007); Sears v. Likens,
fraud") (quoting Vicom, 20 F.3d at 778); Mills, 12 F.3d at      912 F.2d 889, 893 (7th Cir.1990); Vicom, Inc. v.
1175 ("Rule 9(b) is not satisfied where the complaint           Harbridge Merch. Servs., Inc., 20 F.3d 771 (7th Cir.
vaguely attributes the alleged fraudulent statements to         1994); Ambrosia Coal & Constr. Co. v. Pages Morales,
'defendants'"); Sears v. Likens, 912 F.2d 889, 893 ("A          482 F.3d 1309, 1317 (11th Cir.2007); Burgess v.
complaint that attributes misrepresentations [*16] to all       Religious Tech. Ctr., Inc., 600 F. App'x 657, 663 (11th
defendants, lumped together for pleading purposes,              Cir. 2015).
generally is insufficient"); In re Crude Oil Commodity
Litigation, 2007 U.S. Dist. LEXIS 47902, 2007 WL                Plaintiffs also do not state with particularity the
1946553, at *6 (S.D.N.Y. June 28, 2007) ("In situations         circumstances of the alleged fraud or otherwise inject
where multiple defendants are alleged to have                   the requisite precision into the allegations. Frederico v.
committed fraud, the complaint must specifically allege         Home Depot, 507 F.3d 188, 200 (3d Cir. 2007). As
the fraud perpetrated by each defendant, and 'lumping'          such, Plaintiffs do not meet their obligation to put
all defendants together fails to satisfy the particularity      Defendants "on notice of the precise misconduct with
requirement"); Sedona Corp. v. Ladenburg Thalmann &             which [it is] charged." Lum, 361 F.3d at 223-224. In fact,
Co., Inc., 2005 U.S. Dist. LEXIS 16382, 2005 WL                 Plaintiffs fail to identify any specific fraudulent
1902780, at *12 (S.D.N.Y. Aug. 9, 2005) ("Neither               statements, omissions, or misrepresentations that were
allegations of ability to control or lumped-together            made to them, and fail to allege the contents of these
accusations of wrongdoing by undifferentiated groups of         statements and materials, and do not specify when,
defendants, is sufficient to satisfy Rule 9(b)"); Merrill       where, or to whom any of them occurred.4 Those
Lynch, Pierce, Fenner & Smith, Inc. v. Young, 1994 U.S.         statements, if they [*18] were in fact made, would
Dist. LEXIS 2929, 1994 WL 88129, at *7 (S.D.N.Y. Mar.           presumably be at least as well known to Plaintiffs as to
15, 1994) ("Sweeping references to the collective               Defendants. There is no basis then to excuse Plaintiffs
fraudulent actions of multiple defendants will not satisfy      from pleading such statements with particularity. See
the particularity requirements of Rule 9(b)"); Alnwick v.       Arnold Chevrolet LLC v. Tribune Co., 2007 U.S. Dist.
European Micro Holdings, Inc., 281 F.Supp.2d 629, 640           LEXIS 68671, 2007 WL 2743490, at *3 (E.D.N.Y. Sept.
(S.D.N.Y. Sept. 15, 2003) (Rule 9(b) standards were not         17,      2007)     ("Plaintiffs' claims     stem     from
satisfied were complaint lumped several defendants              misrepresentations made to Plaintiffs themselves. Thus,
together and "fail[ed] to specify what each defendant           the date, place, and content of the statements are not
said").                                                         facts peculiarly within the knowledge of Defendants, but
                                                                are facts shared by both parties"); Concorde Funds, Inc.
Here, Plaintiffs do precisely what the above authority          v. Value Line, Inc., 2006 U.S. Dist. LEXIS 18759, 2006
prohibits. In the Complaint, one Defendant insurance            WL 522466, at *5 n. 8 (S.D.N.Y. Mar. 2, 2006) ("Plaintiff
company's alleged actions are indistinguishable from            is in as good a position as the defendants are to recall
those of the other Defendant insurance companies. All           the speakers, dates, and content of the alleged
Defendants are alleged to have committed all alleged            misrepresentations").
acts against all Plaintiffs with regard to all annuities and
pro forma marketing materials. In particular, throughout        Moreover, in their Complaint, Plaintiffs never invoke any
the Complaint, all six Plaintiffs and all four                  specific provisions of the UTPCPL; they instead assert
Defendants [*17] are referred to in the collective, and         generally that Defendants' actions "constitute unfair and
all "Defendants" are alleged to have taken the same             deceptive acts and practices" in violation of the
actions against all "Plaintiffs." Although it is alleged that   UTPCPL. (Doc. 1, at ¶¶ 80, 90-92). I am left guessing
Hyduk "separately targeted each Plaintiff" and made
pitches to each (Doc 1, at ¶ 30), there is no indication
what misrepresentations were allegedly made to any              4 Although  Plaintiffs' briefs in opposition shed more light on the
particular Plaintiff on behalf of which Defendant, or           allegations, I will not consider after-the-fact allegations in
when, where and how the misrepresentations occurred.            determining the sufficiency of the complaint under Rules 9(b)
                                                                and 12(b)(6). See Commw. of Pa. ex. rel Zimmerman v.
This is the very definition of improper "lumping together"      PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir.1988) ("'It is
of multiple Defendants, and, as a number of Circuit's           axiomatic that the complaint may not be amended by the
                                                                briefs in opposition to a motion to dismiss.'") (quoting Car
have long held, lumping together defendants in a fraud
                                                                Carriers, Inc. v. Ford Motor Corp., 745 F.2d 1101, 1107 (7th
claim is insufficient. See Puterman v. Lehman Bros.,
                                                                Cir.1984)); Unger v. National Residents Matching Program,
332 Fed.Appx. 549 (11th Cir.2009); Swartz v. KPMG
                                                                928 F.2d 1392, 1400 (3d Cir.1991).
          Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 67 of 107
                                                                                                                Page 7 of 8
                                              2016 U.S. Dist. LEXIS 161414, *18

which provision or unfair practice Defendants [*19]                 failed to properly engage and supervise Hyduk; (3)
allegedly violated, and consequently, Defendants are                Defendants failed to implement a system of checks and
left guessing as well. Each Defendant is entitled to know           approvals with respect to the manner in which Hyduk
what false representations or deceptions it (rather than            dealt with their insureds. (4) Defendants failed in inquire
the other Defendants) made to which Plaintiffs and                  into or investigate the frequency with which Hyduk
when.                                                               customers made early withdrawals or changed their
                                                                    investment directives. (Doc. 1, at 18). Because those
The Complaint omits the who, what, when, where, and                 allegations do not rely on a fraudulent course of
how of the alleged fraud. There are no facts setting forth          conduct, they cannot be evaluated pursuant [*21] to
what misrepresentation was made by or on behalf of                  Rule 9(b). In re Suprema Specialties, Inc. Sec. Litig.,438
which Defendant; to which Plaintiff it was made, when               F.3d 256, 272-73 (3d Cir. 2006) ("[W]here the claims are
and by whom; that it was made with knowledge of its                 expressly premised on negligence rather than fraud,
falsity; that it was made with the intent to mislead                Rule 9(b) has been held inapplicable"). Rather, I must
Plaintiffs into relying on it; that Plaintiffs justifiably relied   evaluate whether they satisfy Rule 8. See Rawson Food
on      the     misrepresentations;        and       that     the   Servs., Inc. v. TD Bank, N.A., 2014 U.S. Dist. LEXIS
misrepresentation proximately caused Plaintiffs' injury.            25906, at *12 (D.N.J. Feb. 28, 2014). I find that they do
See Gibbs v. Ernst, 538 Pa. 193, 207, 647 A.2d 882,                 not. Similarly to discussion in the two preceding
889 (1994). As such, I find that Count I fails to meet the          sections, lumping together all Defendants proves fatal to
particularity requirement of Fed. R. Civ. P. 9(b) and will          the allegations in Count III.
be dismissed.
                                                                    As numerous courts have held in the context of Rule 8,
                                                                    concluding mass and mutual liability without pleading
B. Count II - Breach of Fiduciary Duty                              the supporting facts does not show "that the pleader is
                                                                    entitled to relief" and does not give any of the
The preliminary question before me is whether the                   Defendants "a fair notice of what the ... claim is and the
heightened specificity requirements of Rule 9(b) extend             grounds upon which it rests." Rule 8(a)(2). See, e.g., In
to Count II. I find that they do. "Rule 9(b)'s heightened           re Auto Body Shop Antitrust Litig., 2015 U.S. Dist.
pleading standards apply to breach of fiduciary duty                LEXIS 114292, 2015 WL 4887882, at *6 (M.D. Fla. June
claims where the breach is premised on the defendant's              3, 2015) (finding that complaints did not meet Rule 8
fraudulent conduct, ... such as an attempt 'to induce               where no allegations against the defendant insurance
action or inaction on the part of the investors [*20] by            companies "support attributing the wrongful conduct of
means of falsehoods or material omissions.'"                        one Defendant to unrelated and independent wrongful
Henneberry v. Sumitomo Corp. of America, 532 F.                     conduct of another Defendant. Lumping together
Supp. 2d 523, 2007 WL 2068346, at *30 (S.D.N.Y.                     separate and unrelated conduct in this manner does not
2007) (quoting In re Luxottica Group S.p.A. Sec.                    put Defendants on notice of the grounds for the claims
Litigation, 293 F.Supp.2d 224, 238 (E.D.N.Y.2003)).                 against them"); Jacobs v. Soars, 2014 U.S. Dist. LEXIS
Therefore, Count II, as premised on Defendant's alleged             175776, 2014 WL 7330762, at *8 (D. Mass. Dec. 19,
fraud, must also be dismissed for failure to meet the               2014) (holding that under Rule 8(a), "[j]oining all of the
pleading requirements of Rule 9(b), as discussed                    defendants en masse into the majority of the allegations
above.                                                              without a factual basis to show how each individual was
                                                                    involved does not afford each defendant fair
                                                                    notice [*22] of the factual allegations and causes of
C. Count III - Negligence                                           action against him, her, or it"); Joseph v. Bernstein,
                                                                    2014 U.S. Dist. LEXIS 114997, 2014 WL 4101392, at *3
Plaintiffs' negligence allegations against Defendants are           (S.D. Fla. Aug. 19, 2014) aff'd, 612 Fed. Appx. 551
not grounded in fraud. Plaintiffs neither mention the               (11th Cir.2015) ("When a complaint indiscriminately
word "fraud" nor allege facts that would necessarily                lumps all defendants together, it fails to comply with
constitute fraud in Count III of their Complaint. For               Rule 8"); see also Paet v. Fernandez, 2013 U.S. Dist.
example, Plaintiffs allege that (1) Defendants failed to            LEXIS 30686, 2013 WL 840224, at *4 (D. Haw. Mar. 5,
act reasonably and responsibly in entering into a                   2013); Gould v. Citi Mortg., Inc., 2011 U.S. Dist. LEXIS
contractual arrangement whereby they permitted Hyduk                154359, 2011 WL 7615124, at *18 (D. Minn. Dec. 29,
to operate in a position of trust with respect to the funds         2011) report and recommendation adopted, 2012 U.S.
and investment decisions of Plaintiffs; (2) Defendants              Dist. LEXIS 40775, 2012 WL 1005035 (D. Minn. Mar.
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 68 of 107
                                                                                                          Page 8 of 8
                                          2016 U.S. Dist. LEXIS 161414, *22

26, 2012); Corazon v. Aurora Loan Services, LLC, 2011          /s/ A. Richard Caputo
U.S. Dist. LEXIS 52712, 2011 WL 1740099, at *4 (N.D.
Cal. May 5, 2011).                                             A. Richard Caputo

Each Defendant is entitled to know how it acted                United States District Judge
unreasonably and irresponsibly in entering into a
contractual arrangement with Hyduk, how it (as opposed
to the other Defendants) supposedly "failed to properly        ORDER
engage and supervise Hyduk," and how it "failed to
                                                               NOW, this 22nd day of November, 2016, IT IS HEREBY
implement a system of checks and approvals" or failed
                                                               ORDERED that:
to investigate the frequency of all the Plaintiffs'
withdrawals on all annuities issued by all Defendants.         (1) Defendants' Motions to Dismiss (Docs. 15, 33, 45)
(Doc. 1, at ¶¶ 104-07). In light of the failure to             Plaintiffs' Complaint (Doc. 1) are GRANTED in part and
sufficiently plead the allegations in Count III, it will be    DENIED in part as follows:
dismissed.
                                                                   (a) Count I alleging a violation of Unfair Trade
D. Leave to Amend
                                                                   Practices   and    Consumer       Protection Law
                                                                   ("UTPCPL"), 73 P.S. § 201 is DISMISSED without
In their Motions to Dismiss, Defendants also argue that
                                                                   prejudice as failing to meet the particularity
Plaintiffs should not be granted leave to amend the
                                                                   requirement [*24] of Fed. R. Civ. P. 9(b).
Complaint and request that I dismiss all claims with
prejudice. (Doc. 16, at 13-15). I disagree. The Third
                                                                   (b) Count II alleging a breach of fiduciary duty claim
Circuit has instructed that if a complaint is vulnerable to
                                                                   is DISMISSED without prejudice as failing to meet
a 12(b)(6) dismissal, the district court must permit a
                                                                   the particularity requirement of Fed. R. Civ. P. 9(b).
curative amendment, unless an amendment would be
inequitable or futile. Phillips v. Cnty. of Allegheny, 515         (c) Count III alleging a negligence claim is
F.3d 224, 237 (3d Cir. 2008); Grayson v. Mayview State             DISMISSED without prejudice as failing to comply
Hosp., 293 F.3d 103, 108 (3d Cir.2002) (citing [*23]               with Fed. R. Civ. P. 8(a).
Shane v. Fauver, 213 F.3d 113, 116 (3d Cir.2000)).
Here, because Plaintiffs may be able to allege facts           (2) Plaintiffs have twenty-one (21) days from the date
sufficient to properly state their negligence, breach of       of entry of this Order to file a an Amended Complaint to
fiduciary duty, and UTPCPL claims, I will grant leave to       properly plead their negligence, breach of fiduciary duty,
amend Counts I, II, and III of the Complaint.                  and UTPCPL claims and to state their claims with
                                                               respect to each Defendant insurance company with the
                                                               requisite specificity; otherwise, those claims, and the
IV. Conclusion                                                 Complaint, will be dismissed with prejudice.

For the above-stated reasons, I will grant in part and         /s/ A. Richard Caputo
deny in part Defendants' motions to dismiss the
Complaint without prejudice to Plaintiffs' right to file an    A. Richard Caputo
amended Complaint. Plaintiffs will be required to amend
                                                               United States District Judge
their pleading to state their fraud claims with respect to
each Defendant insurance company with the requisite
specificity. See, e.g., F.D.I.C. v. Briscoe, 2012 U.S. Dist.
                                                                 End of Document
LEXIS 153603, 2012 WL 8302215, at *8 (N.D. Ga. Aug.
14, 2012) (claims dismissed without prejudice and
plaintiff granted leave to replead where defendants were
improperly lumped together).

An appropriate order follows.

November 22, 2016

Date
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 69 of 107


No Shepard’s Signal™
As of: May 8, 2020 7:43 PM Z


                                   Grabowski v. Dietz & Watson, Inc.
                         United States District Court for the Eastern District of Pennsylvania
                               September 27, 2017, Decided; September 27, 2017, Filed
                                              CIVIL ACTION NO. 16-5472

Reporter
2017 U.S. Dist. LEXIS 159517 *; 2017 WL 4284115

                                                            Jones, II J.
JOSEPH GRABOWSKI, Plaintiff, v. DIETZ & WATSON,
INC., Defendant.
                                                            I. Introduction

                                                            Plaintiff Joseph Grabowski brings the above-captioned
Core Terms                                                  action against his previous employer, Defendant Dietz &
                                                            Watson, Inc., alleging the corporation's failure to pay
wages, overtime wages, contractual, overtime,               Plaintiff overtime wages at an increased rate of pay, in
contractual obligation, allegations, implied contract,      violation of the Fair Labor Standards Act, 29 U.S.C. §
compensate, rate increase, trade show, amend                209, et seq. ("FLSA") (Count I), the Pennsylvania
                                                            Minimum Wage Act, 43 P.S. § 333.101, et seq.
                                                            ("PWMA") (Count III), and the Pennsylvania Wage
                                                            Payment Collection Law, 43 P.S. § 260.1, et seq.
Counsel: [*1] For JOSEPH GRABOWSKI, Plaintiff:              ("WPCL") (Count IV).1 Currently before the court is
JULIA W. CLARK, LEAD ATTORNEY, KARPF, KARPF                 Defendant's Motion to Dismiss Count IV of Plaintiff's
& CERUTTI P.C., BENSALEM, PA; ARI RISSON                    Complaint, pursuant to Fed. R. Civ. P. 12(b)(6). For the
KARPF, KARPF, KARPF & CERUTTI, P.C.,                        reasons set forth below, Defendant's Motion shall be
BENSALEM, PA.                                               granted.


For DIETZ & WATSON, INC., Defendant: CLAUDE I.              II. Background
SCHOENBERG, LEAD ATTORNEY, SCHOENBERG &
ASSOCIATES, BALA CYNWYD, PA; STEPHANIE J.                   From September 2009 through May 2016, Plaintiff was
MENSING, MENSING LAW LLC, PHILADELPHIA, PA.                 employed as a sales merchandizer by Defendant, a
                                                            seller of deli meats and artisan cheeses. (Compl. ¶¶ 7,
                                                            10-11.) Plaintiff's [*2] primary work duties were to go to
                                                            merchants of Defendant's products—grocery stores—
Judges: C. Darnell Jones, II, J.                            and ensure that the stores' employees had adequate
                                                            knowledge of the products and that the stores were
                                                            correctly showcasing and marketing those products.
                                                            (Compl. ¶ 12.) Plaintiff contends his job did not include
Opinion by: C. Darnell Jones, II                            making sales and that he had little to no discretion
                                                            regarding how to perform his duties. (Compl. ¶¶ 12, 14.)
                                                            Rather, decisions regarding the showcasing and
                                                            marketing of Defendant's products were laid out in a
Opinion                                                     policy created by Defendant's Marketing Department
                                                            and upper management. (Compl. ¶ 14.)


                                                            1 Plaintiff's
                                                                       Complaint does not contain "Count II" but instead,
MEMORANDUM
                                                            skips from Count I to Count III. (Compl. 6-7.)
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 70 of 107
                                                                                                          Page 2 of 5
                                           2017 U.S. Dist. LEXIS 159517, *2

For approximately the last five years of Plaintiff's           IV. Discussion
employment with Defendant, Plaintiff's work also
included setting up trade shows. (Compl. ¶ 15.) The
associated duties performed by Plaintiff with respect to
those trade shows were transporting and loading                A. Contractual Obligation Requirement of WPCL
equipment and products onto Defendant's vehicles;              Claims
setting up booths at the trade shows; and, discussing
storage and electrical arrangements with "individuals" at      Simply stated, "The Wage Payment and Collection Law
the trade shows. (Compl. ¶¶ 16.) As with his other             provides employees a statutory remedy to recover
duties, Plaintiff contends he had little to no discretion in   wages and other benefits that are contractually due to
how to perform his trade show-related duties and that          them." Oberneder v. Link Computer Corp., 548 Pa. 201,
decisions about the trade [*3] shows were made by              696 A.2d 148, 150 (Pa. 1997).
Defendant's Vice President, Marketing Department, and
                                                               More specifically, the WPCL states in pertinent part:
other upper management. (Compl. ¶ 17.)
                                                                   Every employer shall pay all wages, other than
During Plaintiff's employment, Plaintiff received a "salary        fringe benefits and wage supplements, due to his
of $52,000 per year, regardless of how many hours he               employes on regular paydays designated in
worked," and alleges that he often worked more than 50             advance by the employer. Overtime wages may be
hours per week, particularly during the last five years of         considered as wages earned and payable in the
his employment. (Compl. ¶¶ 19-20.) Plaintiff claims he             next succeeding pay period. All wages, other than
was a "non-exempt" employee and was therefore                      fringe benefits and wage supplements, earned in
entitled to receive "time-and-a-half" payment for all              any pay period shall be due and payable within the
overtime. (Compl. ¶¶ 21-22.)                                       number of days after the expiration of said pay
                                                                   period as provided in a written contract of
                                                                   employment or, if not so specified, within the
III. Standard of Review                                            standard time lapse customary in the trade or within
                                                                   15 days from the end of such pay period.
In deciding a motion to dismiss pursuant to Rule               43 Pa.C.S.A. § 260.3(a).
12(b)(6), courts must accept all factual allegations as
true, construe the complaint in the light most favorable       The Third Circuit [*5] has long held that the "WPCL
to the plaintiff, and determine whether, under any             does not create a right to compensation. Rather, it
reasonable reading of the complaint, the plaintiff may be      provides a statutory remedy when the employer
entitled to relief. Phillips v. County of Allegheny, 515       breaches a contractual obligation to pay earned wages.
F.3d 224, 233 (3d Cir. 2008) (internal quotation and           The contract between the parties governs in determining
citation omitted). After the Supreme Court's decision in       whether specific wages are earned." Weldon v. Kraft,
Bell Atl. Corp. v. Twombly, [t]hreadbare recitals of the       Inc., 896 F.2d 793, 801 (3d Cir. 1990); see also De
elements of a cause of action, supported by mere               Asencio v. Tyson Foods, Inc., 342 F.3d 301, 309 (3d
conclusory statements, do not suffice. Ashcroft v. Iqbal,      Cir. 2003) (same); Calli v. ARC Maint., Inc., No. 5:14-cv-
556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868          5292, 2016 U.S. Dist. LEXIS 6923, at *22 (E.D. Pa. Jan.
(2009) (citing Twombly, 550 U.S. 544, 555, 127 S. Ct.          21, 2016) (same).
1955, 167 L. Ed. 2d 929 (2007)). A claim has facial
plausibility when the plaintiff pleads factual content that    When no written contract obligates a defendant to pay
allows the court to draw the reasonable inference that         the wages sought by a plaintiff, he or she "will have to
the defendant is liable [*4] for the misconduct alleged.       establish the formation of an implied oral contract
Id. (citing Twombly, 550 U.S. at 556). This standard           between [the defendant] and its employees." De
asks for more than a sheer possibility that a defendant        Asencio, 342 F.3d at 309; see also Braun v. Wal-Mart
has acted unlawfully. Id. Accord Fowler v. UPMC                Stores, Inc., 2011 PA Super 121, 24 A.3d 875, 954 (Pa.
Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) ("[A]ll civil      Super. Ct. 2010) ("We agree with the . . . Third Circuit's
complaints must contain more than an unadorned, the-           observation that [absent an express contract], an
defendant-unlawfully-harmed-me accusation.") (internal         employee raising a WPCL claim would have to
quotation marks omitted).                                      establish, at a minimum, an implied oral contract
                                                               between the employee and employer."). "A promise to
                                                               pay for services can only be implied, however, in
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 71 of 107
                                                                                                        Page 3 of 5
                                         2017 U.S. Dist. LEXIS 159517, *5

circumstances under which the party rendering the           fail[ed] to plead any facts demonstrating that Plaintiff
services would be justified in entertaining a reasonable    was contractually entitled to this compensation. Absent
expectation of being compensated by the party               a specific allegation of a[n] [express or implied] contract
receiving the benefit of those services." Oxner v.          between Plaintiff and Defendant whereby Defendant
Cliveden Nursing & Rehab. Ctr. PA, L.P., 132 F. Supp.       was obligated to make these payments, Plaintiff's claim
3d 645, 649 (E.D. Pa. 2015) (citing Martin v. Little,       is insufficient.") (emphasis added).
Brown & Co., 304 Pa. Super. 424, 450 A.2d 984, 987
(Pa. Super. Ct. 1981)) (discussing what would be            When assessing WPCL allegations based upon an
required to infer an implied contract in a WPCL claim).     express contract, an interpretation of the terms of an
                                                            express contract must reveal the contractual obligation,
Thus, a claim under the WPCL "does not provide for          or the plaintiff will not be entitled to relief. See, e.g.,
relief due [*6] under state or federal law," as opposed     Calli, 2016 U.S. Dist. LEXIS 6923, at *23 (dismissing a
to wages due to an employee under a contract with an        salaried employee's WPCL claim for overtime wages
employer. Lehman v. Legg Mason, Inc., 532 F. Supp. 2d       because the agreements did not specify those wages be
726, 734 (M.D. Pa. 2007) (dismissing a WPCL claim           paid); Scott, 2012 U.S. Dist. LEXIS 26106, at *15-17
which relied on the FLSA and the PMWA as a source           (dismissing a WPCL upon determining that the contract
for the obligation of the defendant to pay wages, instead   did not obligate the defendants to make payment of the
of a contract); see also Scott v. Bimbo Bakeries, Inc.,     wages sought). [*8]
2:10-cv-03154, 2012 U.S. Dist. LEXIS 26106, at *16-18
(E.D. Pa. Feb. 29, 2012) (dismissing a WPCL claim for       Likewise, the requirement that an implied contract carry
overtime wages in which the only basis for the obligation   with it a "reasonable expectation" for compensation
to pay those wages were FLSA and PMWA claims)               commands that the oral agreement actually concern the
(citing Lehman, 532 F. Supp. 2d at 734).                    wages sought in the action. See, e.g., Weldon, 896 F.2d
                                                            at 801 ("Nor do we believe that a reasonable trier of fact
A plaintiff's failure to plead to the existence of any      could infer from [the] statement[s] [offered as proof of an
contract, express or implied, will render a WPCL claim      implied contract,] the existence of an implied contractual
unsuccessful. See, e.g., Lehman, 532 F. Supp. 2d at         obligation."); Oxner 132 F. Supp. 3d at 649-50 (finding
733-34; Rosario v. First Student Mgmt., LLC, 5:15-cv-       normal payments were implied by the services
06478, 2016 U.S. Dist. LEXIS 108172, at *26 (E.D. Pa.       performed however, overtime wages were neither
Aug. 16, 2016) ("[T]he mere existence of an employer-       promised nor implied); Miller v. Cerebain Biotech Corp.,
employee relationship is not sufficient to establish a      2:16-cv-03943, 2016 U.S. Dist. LEXIS 154597, at * 15-
contractual right to recovery under the WPCL. The Third     16 (finding an implied contractual obligation for the
Circuit has clearly required plaintiffs lacking a formal    sought wages based on an e-mail discussing the terms
written agreement to allege at the very least an implied    of a plaintiff's future employment, its compensation, the
oral contract."); Mackereth v. Kooma, Inc., 2:14-cv-        announcement of the plaintiff having been hired for the
04824, 2015 U.S. Dist. LEXIS 63143, at *30 (E.D. Pa.        position, and the plaintiff's performance of the requested
May 14, 2015) (dismissing WPCL claim because                services).
"Plaintiffs do not allege the existence of a contractual
right, either express or implied, to recover the wages
they seek [including the overtime wages sought]             B. Count IV of Plaintiff's Complaint Fails to
pursuant to the WPCL."); Drummond v. Herr Foods Inc.,       Sufficiently Plead a WPCL Claim
2:13-cv-05991, 2014 U.S. Dist. LEXIS 2409, at *10-11
(E.D. Pa. Jan. 9, 2014) [*7] (granting a motion to          Count IV of Plaintiff's Complaint alleges in pertinent part
dismiss because the plaintiff did not plead "any such       that: "Plaintiff had an agreement with Defendant
contractual obligation [to pay overtime pay], either        whereby Defendant agreed to compensate Plaintiff for
express or implied.").                                      all services he performed during his employment";
                                                            "Plaintiff performed the agreed-upon services for
However, when a plaintiff does plead the existence of a     Defendant"; and, "Defendant [*9] failed to properly
contract, the defendant's obligation to pay the specific    compensate Plaintiff for the services rendered as
wages sought by the plaintiff must flow from the            specified by the Parties' employment agreement
governing contract. See Arrington v. Willow Terrace &       (included [sic] but not limited to paying Plaintiff for all
RC Operator, LLC, 2:16-cv-02599, 2016 U.S. Dist.            hours worked after hours and on weekends)." (Compl.
LEXIS 139669, at *8-9 (E.D. Pa. Oct. 7, 2016) ("Plaintiff   ¶¶ 41, 43.) Construing said Complaint in a light most
          Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 72 of 107
                                                                                                                 Page 4 of 5
                                            2017 U.S. Dist. LEXIS 159517, *9

favorable to Plaintiff, this Court finds his WPCL                       promised [*11] to or implied that they would
allegations to be insufficient.                                         compensate her at a higher rate of pay for this extra
                                                                        work. Rather, Oxner merely claims that she was
                                                                        entitled to overtime pay for her hours worked over
1. Plaintiff Failed to Adequately Plead the Existence                   forty. This claim is a legal conclusion couched as a
of an Express Contractual Obligation                                    fact and the Court need not give it credence.

Plaintiff's Complaint fails to indicate whether the              Id. at 650 (internal quotations marks omitted) (citations
employment "agreement" to which he refers was                    omitted).
express or implied. "Federal Rule of Civil Procedure 8(a)
permits a plaintiff to assert the existence of an express,       In the matter before this Court, nothing Defendant is
written contract either by setting it forth verbatim in the      alleged to have done, said, agreed to, or promised
complaint, or the plaintiff may attach a copy as an              would have "justified [Plaintiff] in entertaining a
exhibit, or plead it according to its legal effect." Rivera v.   reasonable expectation of being compensated" in the
Dealer Funding, LLC, 178 F. Supp. 3d 272, 275-276                form of increased overtime wages. Accordingly, Plaintiff
(E.D. Pa. 2016) (internal quotation marks and citations          has failed to sufficiently plead a WPCL claim on the
omitted). Plaintiff has not satisfied any of these               basis of an implied contractual obligation.
alternatives. Instead, he simply states that the
agreement existed and that Defendant failed to
"properly compensate Plaintiff for the services rendered         C. Amendment
as specified by" that agreement. (Compl. ¶¶ 40-44.)
Plaintiff fails to allege any obligation created by this         Amendments to a Complaint may be made as a matter
"agreement." Although he concedes Defendant                      of course, but only if the amendment occurs within: "21
paid [*10] him a salary for the entirety of his                  days after serving it, or . . . if the pleading is one to
employment, Plaintiff claims Defendant should have               which a responsive pleading is required, 21 days after
also paid him additional wages for the extra hours he            service of a responsive pleading or 21 days after service
worked. (Compl. ¶ 19.) This—without more—is                      of a motion under Rule 12(b), (e), or (f), whichever is
insufficient. See Calli, 2016 U.S. Dist. LEXIS 6923, at          earlier." Fed. R. Civ. P. 15(a)(1).
*23 (salaried employee's WPCL claim was dismissed
                                                                 Inasmuch as the conditions for amendment as a matter
because the agreement "ma[de] no mention of overtime
                                                                 of course are absent here, amendment is only be
wages and therefore [did] not evidence a contractual
                                                                 permitted by leave of court or with the written consent of
agreement to pay overtime wages.").
                                                                 the [*12] opposing party. Fed. R. Civ. P. 15(a)(2).
                                                                 Leave must be freely granted "when justice so requires."
                                                                 Id. However, leave may be denied where undue delay,
2. Plaintiff Failed to Adequately Plead the Existence
                                                                 bad faith, dilatory motive, prejudice, or futility are
of an Implied Contractual Obligation
                                                                 present. Shane v. Fauver, 213 F.3d 113, 115 (3d Cir.
                                                                 2000). In examining futility, the legal standards of Rule
Assuming in the alternative that the "agreement"
                                                                 12(b)(6) must be applied. Id.
referred to in the Complaint was intended to be
interpreted as an implied contract, Plaintiff's WPCL             While Plaintiff's current Complaint does not sufficiently
claim remains deficient because it is devoid of any facts        plead the existence of a contractual obligation on the
from which this Court can construe the existence of any          part of Defendant to pay Plaintiff overtime wages at an
promise by Defendant to pay overtime wages at an                 increased rate of pay, this Court cannot conclude that
increased rate of pay. In Oxner, an employee who was             any attempt to amend said Complaint would be futile
required to work additional hours at home, sought                and shall therefore grant Plaintiff leave to amend.2
payment for those hours at an increased rate. 132 F.
Supp. 3d at 647-48. The court, while allowing her to be
paid at her regular rate, dismissed her claim for
                                                                 2 Inthe event Plaintiff elects to take advantage of this Court's
overtime wages, holding as follows:
                                                                 granting of leave to amend, said amendment must point to a
    Oxner alleges defendants [required her] to work this         contractual obligation to pay overtime wages. In his current
    extra time, but nowhere in the amended complaint             Complaint, Plaintiff's first mention of entitlement to overtime
                                                                 pay at an increased rate states that the issue will be
    does     Oxner     contend     that     Defendants
                                                                 "discussed supra." (Compl. ¶ 21.) However, the only other
          Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 73 of 107
                                                                                   Page 5 of 5
                                               2017 U.S. Dist. LEXIS 159517, *12



V. CONCLUSION

For the reasons set forth above, Defendant's Motion to
Dismiss shall be granted and Plaintiff shall be granted
leave to amend Count IV of his Complaint.3

An appropriate Order follows.

BY THE COURT:

/s/ C. Darnell Jones, II J.


ORDER

AND NOW, this 27th day of September, 2017, it is
hereby ORDERED that upon consideration of
Defendant's Motion to Dismiss Count IV of Plaintiff's
Complaint (ECF No. 5) and Plaintiff's Opposition thereto
(ECF No. 6), said Motion is GRANTED. It is further
ORDERED that in the event Plaintiff intends to file an
Amended Complaint, he shall do so on or before
October 18, 2017.

BY [*13] THE COURT:

/s/ C. Darnell Jones, II J.


   End of Document




reference to overtime pay is contained in his allegations of
"non-exempt" employee entitlement under the FLSA and
PMWA. (Compl. ¶¶ 26-27, 35-36.) As previously discussed,
entitlement to wages under federal and state law is insufficient
to maintain a claim under the WPCL. While this Court does not
comment on the validity of Plaintiff's FLSA and PMWA claims,
Plaintiff's potential future success in recovering under those
laws will not entitle him to relief under the WPCL. Plaintiff must
instead show either an express or implied contract which
obliges Defendant to pay him the overtime wages sought.
3 Inthe event Plaintiff elects to amend Count IV, he shall also
correct the numbering of all Counts contained within the
Amended Complaint.
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 74 of 107


No Shepard’s Signal™
As of: May 8, 2020 7:37 PM Z


                                           Maldonado v. Karnes
                          United States District Court for the Middle District of Pennsylvania
                                  October 8, 2014, Decided; October 8, 2014, Filed
                                               CIVIL NO. 3:CV-14-1330

Reporter
2014 U.S. Dist. LEXIS 143560 *; 2014 WL 5035470
                                                             Lebanon, Pennsylvania, initiated this pro se civil rights
                                                             action pursuant to 42 U.S.C. § 1983. Accompanying the
WILLIAM MALDONADO, Plaintiff v. WARDEN ROBERT
                                                             complaint is an in forma pauperis application.1 For the
J. KARNES, ET AL., Defendants
                                                             reasons set forth below, Maldonado will be granted
                                                             temporary in forma pauperis status for the sole purpose
                                                             of the filing of this matter. However, Plaintiff's complaint
                                                             will be dismissed, without prejudice.
Core Terms
                                                             Named as Defendants are three employees of the
inmate, prison, verbal, protective custody, confinement,     Lebanon County Correctional Facility: Warden Robert
sentence, custody, rights, constitutional right, liberty     Karnes; Deputy Warden for Operations Timothy
interest, accompanied, retaliation, placement, duration,     Clements; and Correctional Counselor Tina Verna.
in forma pauperis, work release, threats                     Plaintiff indicates that he is presently serving concurrent
                                                             sentences imposed [*2] by the Lebanon County Court
                                                             of Common Pleas and the Lehigh County Court of
                                                             Common Pleas.
Counsel: [*1] William Maldonado, Plaintiff, Pro se,
Lebanon, PA.                                                 Maldonado's initial claim vaguely asserts that the
                                                             Warden "told the honorable judges that i [sic] was
                                                             considered a probalem [sic] prisoner which was totally a
                                                             lye [sic]." Doc. 1, ¶ IV(1). Plaintiff contends that his
Judges: RICHARD P. CONABOY, United States                    statement was false he has been confined at the prison
District Judge.                                              for four (4) months without any disciplinary violations.
                                                             The only other allegation set forth regarding Warden
                                                             Karnes is a general allegation that the Warden also
                                                             stated that Maldonado had requested protective
Opinion by: RICHARD P. CONABOY                               custody.2

                                                             With respect to Deputy Warden Clements, the
                                                             Complaint contends that said Defendant incorrectly
                                                             stated that the Lehigh County Prison refused to take
Opinion
                                                             1 Maldonado      completed this Court's form application to
                                                             proceed in forma pauperis and authorization to have funds
MEMORANDUM                                                   deducted from his prison account. The Court then issued an
                                                             Administrative Order directing the Warden at his present place
                                                             of confinement to commence deducting the full filing fee from
                                                             Plaintiff's prison trust fund account.
Background                                                   2 Plaintiff
                                                                       notes that while at the Lebanon County prison he
                                                             was purportedly assaulted numerous times. There is no
William Maldonado (Plaintiff), an inmate presently           discernible claim stated that any of the Defendants either
confined at the Lebanon County Correctional Facility,        assaulted him or failed to protect his safety.
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 75 of 107
                                                                                                             Page 2 of 5
                                           2014 U.S. Dist. LEXIS 143560, *2

custody of Plaintiff, which Maldonado concludes is             Correctional Counselor Verna verbal threatened him.
incorrect because he was sentenced to serve                    There is no assertion that any of those purported
concurrent sentences at the Lehigh County Prison. See          comments were accompanied by any physical abuse.
id. at ¶ 2.
                                                               The use of words generally cannot constitute an assault
While Plaintiff was being held in the prison's protective      actionable under § 1983. Johnson v. Glick, 481 F.2d
custody unit, Corrections Counselor Verna [*3]                 1028, 1033 n.7 (2d Cir.); Maclean v. Secor, 876 F.
purportedly made verbal threats towards the prisoner for       Supp. 695, 698-99 (E.D. Pa. 1995); Murray v.
filing grievances, refused to let him contact his attorney,    Woodburn, 809 F. Supp. 383, 384 (E.D. Pa. 1993)
or do anything for him "as she's required to as a corr         ("Mean harassment . . . is insufficient to state a
counselor." Id. at ¶ 3. Maldonado seeks injunctive relief,     constitutional deprivation."); Prisoners' Legal Ass'n v.
specifically a transfer to the Lehigh County Prison;           Roberson, 822 F. Supp. 185, 189 (D.N.J. 1993)
placement on work release, removal from protective             ("[V]erbal harassment does not give rise to a
custody and that the warden be directed to prepare a           constitutional violation enforceable under § 1983.").
statement admitting that he is not a problem prisoner.
                                                               Mere threatening language and gestures of a custodial
                                                               officer do not, even if true, amount to constitutional
Discussion                                                     violations. Balliet v. Whitmire, 626 F. Supp. 219, 228-29
                                                               (M.D. Pa.) ("[v]erbal abuse is not a civil rights violation .
When considering a complaint accompanied by a                  . ."), aff'd, 800 F.2d 1130 (3d Cir. 1986) (Mem.). A
motion to proceed in forma pauperis, a district court may      constitutional claim based only on verbal threats will fail
rule that process should not issue if the complaint is         regardless of whether it is asserted under the Eighth
malicious, presents an indisputably meritless legal            Amendment's cruel and unusual punishment clause,
theory, or is predicated on clearly baseless factual           see Prisoners' Legal Ass'n, 822 F. Supp. at 189, or
contentions. Neitzke v. Williams, 490 U.S. 319, 327-28,        under the Fifth Amendment's substantive due process
109 S. Ct. 1827, 104 L. Ed. 2d 338 (1989), Douris v.           clause.
Middleton Township, 293 Fed. Appx. 130, 132 (3d Cir.
2008). Indisputably meritless legal theories are those "in     Verbal harassment, with some reinforcing act
which either it is readily apparent that the plaintiff's       accompanying them, however, may state a
complaint lacks an arguable basis in law or that the           constitutional [*5] claim. For example, a viable claim
defendants are clearly entitled to immunity from suit ... ."   has been found if some action taken by the defendant
Roman v. Jeffes, 904 F.2d 192, 194 (3d Cir. 1990)              escalated the threat beyond mere words. See
(quoting Sultenfuss v. Snow, 894 F.2d 1277, 1278 (11th         Northington v. Jackson, 973 F.2d 1518 (10th Cir. 1992)
Cir. 1990)).                                                   (guard put a revolver to the inmate's head and
                                                               threatened to shoot); Douglas v. Marino, 684 F. Supp.
The United States Court of Appeals for the Third Circuit       395 (D.N.J. 1988) (involving a prison employee who
has added that "the plain meaning of 'frivolous'               threatened an inmate with a knife). Moreover, alleged
authorizes the dismissal of in forma pauperis claims that      instances of verbal harassment which are not
. . . are of little or no weight, value, or importance, not    accompanied        by    any    physical   contact  are
worthy of [*4] serious consideration, or trivial." Deutsch     constitutionally insufficient. See Hart v. Whalen, 2008
v. United States, 67 F.3d 1080, 1083 (3d Cir. 1995). It        U.S. Dist. LEXIS 71960, 2008 WL 4107651 *10 (M.D.
also has been determined that "the frivolousness               Pa. July 29, 2008); Wright v. O'Hara, 2004 U.S. Dist.
determination is a discretionary one," and trial courts        LEXIS 15984, 2004 WL 1793018 *7 (E.D. Pa.
"are in the best position" to determine when an indigent       2004)(correctional officer's words and gestures,
litigant's complaint is appropriate for summary dismissal.     including lunging at prisoner with a clenched fist were
Denton v. Hernandez, 504 U.S. 25, 33, 112 S. Ct. 1728,         constitutionally insufficient because there was no
118 L. Ed. 2d 340 (1992).                                      physical contact).

                                                               There is no indication that any of the verbal falsehoods
Verbal Threats                                                 and threats allegedly voiced against Maldonado were
                                                               accompanied by a reinforcing act involving a deadly
Plaintiff alleges in part that Warden Karnes and Deputy
                                                               weapon as contemplated under Northington and
Warden Clements made false statements and that
                                                               Douglas. More importantly, it is not alleged that the
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 76 of 107
                                                                                                              Page 3 of 5
                                           2014 U.S. Dist. LEXIS 143560, *5

alleged verbal abuse was accompanied by any                    was being impeded. A plaintiff must also allege an
physically intrusive behavior. Given the circumstances         actual injury to his litigation efforts.
described by Plaintiff, the purported verbal remarks
attributed to the Defendants were not of such magnitude        Based upon a careful review of the Complaint, Plaintiff
to shock the conscience as contemplated by this Court          raises no contention that his pursuit of a non-frivolous
in S.M. v. Lakeland School District, 148 F. Supp.2d 542,       legal claim was frustrated or impeded due to the
547-48 (M.D. Pa. 2001) and thus, did not rise to the           conduct attributed to Defendant Verna. Accordingly,
level of a constitutional violation.                           under the standards announced in Lewis, the Complaint
                                                               to the extent that it is seeking to assert a denial of
With respect to the assertion [*6] that Plaintiff was          access to the courts claim is subject to dismissal.
falsely described as being a problem prisoner, prisoner's
disagreement with "evaluations and opinions regarding
him" are insufficient to set forth an actionable               Protective Custody
constitutional claim. See Paine v. Baker, 595 F.2d 197,
                                                               The United States Supreme Court has held that a
201 (4th Cir. 1979). Moreover, "defamation is actionable
                                                               federal inmate has "no legitimate statutory or
under 42 U.S.C. § 1983 only if it occurs in the course of
                                                               constitutional entitlement" to any particular custodial
or is accompanied by a change or extinguishment of a
                                                               classification even if a new classification would cause
right or status guaranteed by state law or the
                                                               that inmate to suffer a "grievous loss." Moody v.
Constitution." Clark v. Township of Falls, 890 F. 2d 611,
                                                               Daggett, 429 U.S. 78, 88 n.9, 97 S. Ct. 274, 50 L. Ed.
619 (3d Cir. 1989). Accord Siegert v. Gilley, 500 U.S.
                                                               2d 236 (1976); James v. Reno, 39 F. Supp. 2d 37, 40
226, 233-35, 111 S. Ct. 1789, 114 L. Ed. 2d 277 (1991).
                                                               (D.D.C. 1999)(citation omitted) (a federal inmate "has no
Maldonado has not alleged that a significant interest          liberty [*8] interest in his security classification").
other than potential damage to his reputation occurred
                                                               Moreover, any lack of change in custody classification
as a result of the purported defamation. It is noted that
                                                               and institutional placement did not result in the type of
the purported defamation did not cause his arrest or
                                                               atypical or significant hardship necessary to establish a
incarceration. Thus, there are no facts to support his
                                                               constitutional violation under Sandin v. Conner, 515
apparent claim that the alleged defamatory labeling of
                                                               U.S. 472, 480-84, 115 S. Ct. 2293, 132 L. Ed. 2d 418
the Plaintiff as being a problem prisoner caused him any
actual constitutionally recognized injury. Because the         (1995).3 See James v. Reno, 39 F. Supp. 2d 37, 40
Plaintiff does not have a constitutionally protected           (D.D.C. 1999).
interest in his reputation, his Complaint to the extent that
                                                               In Sandin v. Conner, 515 U.S. 472, 115 S. Ct. 2293, 132
it seeks to pursue a claim of slander/defamation may
                                                               L. Ed. 2d 418 (1995), the United States Supreme Court
not proceed. See Paul v. Davis, 424 U.S. 693, 701-02,
                                                               held that while under certain circumstances, states may
96 S. Ct. 1155, 47 L. Ed. 2d 405 (1976)(liberty interest
                                                               create liberty interests protected by the Due Process
requires more than mere injury to reputation).
                                                               Clause,

                                                                    these interests will be generally limited to freedom
Access to the Courts
                                                                    from restraint which, while not exceeding the
The Complaint includes a vague claim that Correctional              sentence in such an unexpected manner as to give
Counselor Verna refused [*7] to let Plaintiff contact his           rise to protection by the Due Process Clause of its
attorney while he was held in protective custody.                   own force . . ., nonetheless imposes atypical and
                                                                    significant hardship on the inmate in relation to the
Inmates have a constitutional right of meaningful access            ordinary incidents of prison life.
to law libraries, legal materials or legal services. Bounds
v. Smith, 430 U.S. 817, 821-25, 97 S. Ct. 1491, 52 L.          Id. at 484 (citations omitted). The Court of Appeals for
Ed. 2d 72 (1977). The United States Supreme Court in           the Third Circuit in Griffin v. Vaughn, 112 F.3d 703 (3d
Lewis v. Casey, 518 U.S. 343, 351-54, 116 S. Ct. 2174,
135 L. Ed. 2d 606 (1996), clarified that an inmate
                                                               3 The
plaintiff, in order to set forth a viable claim under                 United States Supreme Court in Sandin shifted the focus
Bounds, must demonstrate that a non-frivolous legal            of liberty interest analysis from one "based on the language of
claim being pursued in the courts had been frustrated or       a particular regulation" to "the nature of the deprivation"
                                                               experienced by the prisoner. Id. at 481.
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 77 of 107
                                                                                                         Page 4 of 5
                                          2014 U.S. Dist. LEXIS 143560, *8

Cir. 1997), addressed an action initiated by a               which led to the alleged retaliation was constitutionally
Pennsylvania state inmate who had been held in               protected. If the prisoner satisfies that requirement he
administrative custody for a prolonged period. The Court     must then show he suffered some "adverse action" at
applied Sandin and concluded that placement without          the hands of prison officials. Id. Allah defined adverse
any type of due [*9] process hearing for a period of         action as being "sufficient to deter a person of ordinary
fifteen (15) months was not an atypical and significant      firmness from exercising his [constitutional] rights."
hardship. Furthermore, the inmate's "commitment to and       Allah, 229 F.3d at 225.
confinement in administrative custody did not deprive
him of a liberty interest and that he was not entitled to    Next, the prisoner must prove a causal link between
procedural due process protection." Id. at 708. It added     the [*11] exercise of the constitutional right and the
that prolonged confinement in administrative custody,        adverse action against him. Under Rauser, once a
including being required to eat meals in their cell, was     prisoner demonstrates that his exercise of a
not cruel and unusual punishment. Id. at 709. Finally, an    constitutional right was a substantial or motivating factor
inmate placed in administrative custody pursuant to a        in the challenged decision, the prison officials may still
legitimate penological reason could "be required to          prevail by proving that they would have made the same
remain there as long as that need continues." Id.            decision absent the protected conduct for reasons
                                                             reasonably related to a legitimate penological interest.
There is no assertion by Plaintiff that his placement on     Id. at 334.
protective custody status was not warranted. In fact,
Plaintiff indicates that he has been subjected to            Based on those factors, it is clear that Plaintiff has not
numerous assaults while in the prison. Second, since         presented any facts which could establish that his
Plaintiff indicates that he has only been incarcerated for   exercise of a constitutionally protected right was a
four (4) months, there is no allegation that the duration    substantial or motivating factor behind the alleged acts
of Maldonado's protective custody placement was of           of retaliation as required by Rauser. With respect to the
such magnitude or duration as to constitute the atypical     factually sparse contentions that Verna made verbal
and significant hardship contemplated under Griffin and      threats and refused to let him contact his attorney,
Sandin.                                                      Plaintiff has not sufficiently alleged facts which could
                                                             support a claim that those actions were retaliatory.
In conclusion, the placement of Plaintiff on protective
custody status and any [*10] associated restrictions
and deprivationswithout any claim that it was of a           Work Release
prolonged unwarranted duration does not rise to the
level of a viable constitutional claim.                      As partial relief, Plaintiff requests that he be granted
                                                             work release. An inmate does not have a protected
                                                             liberty or property interest in prison employment. James
Retaliation                                                  v. Quinlan, 866 F.2d 627, 629-30 (3d Cir. 1989); Bryan
                                                             v. Werner, 516 F.2d 233, 240 (3d Cir. 1975). The right
A liberal reading of the pro se Complaint also indicates     to earn wages while incarcerated is a privilege, not a
that Corrections Counselor Verna retaliated against          constitutionally guaranteed right.
Plaintiff for his pursuit of administrative remedies.
                                                             An inmate's expectation [*12] of keeping a specific
"Retaliation for the exercise of a constitutional right is   prison job, or any job, does not implicate a protected
itself a violation of rights secured by the Constitution."   property interest." Wilkins v. Bittenbender, 2006 U.S.
White v. Napoleon, 897 F.2d 103, 111-12 (3d Cir. 1990);      Dist. LEXIS 20179, 2006 WL 860140 *9 (M.D. Pa.
Allah v. Seiverling, 229 F.3d 220, 224-25 (3d Cir.           March 31, 2006) (Conaboy, J.) (quoting Bulger v. United
2000)(a prisoner litigating a retaliation claim need not     States Bureau of Prisons, 65 F.3d 48, 50 (5th Cir.
prove that he had an independent liberty interest in the     1995)). See also Coakley v. Murphy, 884 F.2d 1218,
privileges that he was denied, only that the challenged      1221 (9th Cir. 1989) (holding inmates have no property
actions were motivated in substantial part by a desire to    interest in continuing in work-release program); Ingram
punish him for the exercise of a constitutional right).      v. Papalia, 804 F.2d 595, 596 (10th Cir. 1986) (finding
                                                             Constitution does not create a property interest in prison
In Rauser v. Horn, 241 F.3d 330, 333 (2001), the Third       employment).
Circuit held that a prisoner must prove that the conduct
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 78 of 107
                                                                                                             Page 5 of 5
                                          2014 U.S. Dist. LEXIS 143560, *12

In Winsett v. McGinnes, 617 F.2d 996, 1005 (3d Cir.            at 774. An appropriate Order will enter.4
1980), the Third Circuit similarly held that "there is no
constitutionally mandated right to enter a discretionary       /s/ Richard P. Conaboy
parole release program." The instant plaintiff has no
                                                               RICHARD P. CONABOY
right to employment while he serves his sentence and
the work release program is discretionary, see Babcock         United States District Judge
v. Michelle Snare, et al., Civil No. 94-2054, 1995 U.S.
Dist. LEXIS 22795, at *8 (M.D. Pa. September 29, 1995)         DATED: OCTOBER 8th, 2014
(Nealon, J.) (holding that decisions involving work
release for county prison inmates are discretionary),
Maldonado cannot claim any due process interest in             ORDER
work release program participation arising from the
Constitution and as such his request to be placed on           AND NOW THIS 8th DAY OF OCTOBER, 2014, in
work release lacks merit.                                      accordance with the accompanying Memorandum, IT IS
                                                               HEREBY ORDERED THAT:

Habeas Corpus                                                  1. Plaintiff's action is DISMISSED WITHOUT
                                                               PREJUDICE as frivolous pursuant to 28 U.S.C. § 1915
Maldonado alleges in part that the terms of his sentence       (e) (2) (B) (i) .
are no being properly carried out. Inmates may not use
civil rights actions to challenge the fact or duration of      2. The Clerk of Court is directed to CLOSE the case.
their confinement or to seek earlier or speedier release.
                                                               /s/ Richard P. Conaboy
Preiser v. Rodriguez, 411 U.S. 475, 93 S. Ct. 1827, 36
L. Ed. 2d 439 (1975). The United States Court of               RICHARD P. CONABOY
Appeals for the Third Circuit [*13] has similarly
recognized that civil rights claims seeking release from       United States District Judge
confinement sounded in habeas corpus. See
Georgevich v. Strauss, 772 F.2d 1078, 1086 (3d Cir.
1985).                                                            End of Document


The United States Supreme Court in Edwards v.
Balisok, 520 U.S. 641, 646, 117 S. Ct. 1584, 137 L. Ed.
2d 906 (1997), similarly concluded that a civil rights
claim for declaratory relief "based on allegations ... that
necessarily imply the invalidity of the punishment
imposed, is not cognizable" in a civil rights action. Id. at
646. Based on the reasoning announced in Georgevich
and Edwards, Plaintiff's present claims that the terms of
his sentence are not being properly carried out to the
extent that they challenge the fact or duration of his
sentence are not properly raised in a civil rights
complaint. Accordingly, any such claims will be
dismissed without prejudice to any right Maldonado may
have to pursue those allegations via a properly filed
federal habeas corpus petition.


                                                               4 IfPlaintiff can allege facts which could establish that the
Conclusion
                                                               duration of his protective custody has been excessively
Since Maldonado's civil rights complaint is "based on an       prolonged; or that he is being subjected to unconstitutional
indisputably meritless legal theory," it will be dismissed,    conditions [*14] of his confinement; or otherwise cure the
without prejudice, as legally frivolous. Wilson, 878 F.2d      deficiencies outlined herein, he may file a motion for
                                                               reconsideration within fourteen (14) days of the date of this
                                                               Order.
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 79 of 107


     Positive
As of: May 8, 2020 7:39 PM Z


                                       Martinez v. Fed. Corr. Inst.
                           United States District Court for the Central District of California
                               September 25, 2019, Decided; September 25, 2019, Filed
                                          Case No. 2:19-cv-07742-JFW-MAA

Reporter
2019 U.S. Dist. LEXIS 193325 *; 2019 WL 5791454


JUAN DIEGO MIRANDA MARTINEZ, Petitioner, v.
FEDERAL CORRECTIONAL INSTITUTION #2,
Respondent.                                                  Opinion


Subsequent History: Adopted by, Writ of habeas               REPORT AND RECOMMENDATION OF UNITED
corpus denied, Dismissed by, Without prejudice,              STATES MAGISTRATE JUDGE
Judgment entered by Martinez v. Fed. Corr. Inst., 2019
                                                             This Report and Recommendation is submitted to the
U.S. Dist. LEXIS 193345 (C.D. Cal., Nov. 4, 2019)
                                                             Honorable John F. Walter, United States District Judge,
                                                             pursuant to 28 U.S.C. § 636 and General Order 05-07 of
                                                             the United States District Court for the Central District of
                                                             California.
Core Terms
prison, sentence, work assignment, confinement,              I. BACKGROUND
challenges, inmate, civil rights, conditions, custody,
involuntary servitude, habeas relief, requests, violates,    On September 6, 2019, Petitioner Juan Diego Miranda
conditions of confinement, habeas petition, habeas           Martinez (in some records identified as Juan Diego
corpus, incarcerated, convicted, asserts, slavery            Martinez-Miranda) filed a petition for a writ of habeas
                                                             corpus pursuant to 28 U.S.C. § 2241 ("Section 2241").
                                                             ("Petition," ECF No. 1.) Upon a guilty plea, Petitioner
                                                             was convicted and sentenced in the United States
Counsel: [*1] Juan Diego Miranda Martinez, Petitioner,       District Court for the District of Arizona of one count of
Pro se, ADELANTO, CA.                                        reentry of a removed alien (8 U.S.C. § 1326(a)). See
                                                             Judgment in a Criminal Case, United States v. Martinez-
                                                             Miranda, No. 4:17-cr-01117-CKJ-EJM (D. Ariz. Oct. 31,
For Federal Correctional Institution No. 2, Respondent:
                                                             2017), ECF No. 28.1 Petitioner was sentenced to a term
Assistant 2241-194 US Attorney LA-CV, LEAD
                                                             of forty-one months in the custody of the Bureau of
ATTORNEY, Office of US Attorney, Criminal Division -
                                                             Prisons. [*2] See id.
US Courthouse, Los Angeles, CA.


                                                             1 The   Court takes judicial notice of Petitioner's criminal
Judges: MARIA A. AUDERO, UNITED STATES                       proceedings. See Fed. R. Evid. 201(b)(2) ("The court may
MAGISTRATE JUDGE.                                            judicially notice a fact that is not subject to reasonable dispute
                                                             because it . . . can be accurately and readily determined from
                                                             sources whose accuracy cannot reasonably be questioned.");
                                                             Harris v. County of Orange, 682 F.3d 1126, 1131-32 (9th Cir.
                                                             2012) (court may take judicial notice of "documents on file in
Opinion by: MARIA A. AUDERO                                  federal or state courts").
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 80 of 107
                                                                                                             Page 2 of 6
                                           2019 U.S. Dist. LEXIS 193325, *2

Petitioner admittedly does not challenge his conviction        Rule 4 of the Rules Governing Section 2254 Cases in
or sentence, however. (See Petition at 6.) Instead,            the United States District Courts ("Habeas Rules")
Petitioner challenges his institution's imposition of a        requires summary dismissal of federal habeas petitions
work assignment while he is incarcerated. (See id. at 3        "[i]f it plainly appears from the petition and any attached
(describing the decision or action Petitioner challenges       exhibits that the petitioner is not entitled to relief in the
as "Forced work assignemt [sic]/Forced Labor/Prison            district court." See also Habeas Rule 1(b) (applying the
Treatment/Domestic Servitude").) Petitioner asserts four       Habeas Rules to habeas actions brought pursuant to
claims for relief:                                             Section 2241).

    1. "Forced to Work in VIOLATION of; THE
    FEDERAL PRISON INDUSTRIES (FPI) INMATE                     A. The Petition Exceeds the Court's Habeas
    WORK PROGRAMS, 28 CFR §§ 345.35(a),                        Jurisdiction.
    345.42(d), and, The PROGRAM STATEMENTS §§
    345.35(a), 345.42(d)";                                     As a preliminary matter, the Petition does not clearly
                                                               invoke the Court's habeas jurisdiction. Relief in the form
    2. "Deliberate and Conscious VIOLATION of;                 of a writ of habeas corpus may be granted to a person
    CHAPTER 77, PEONAGE, SLAVERY, AND                          in custody under the authority of the United States if the
    TRAFFICKING IN PERSONS, 18 USCS §§ 1581-                   petitioner can show that he is "in custody in violation of
    1597, by the F.C.I. II's personnel, specifically; §        the Constitution or laws or treaties of the United States."
    1589 of title 18 USCS, against Inmate Mr. Juan             28 U.S.C. § 2241(c)(1), (3). In general, [*4] habeas
    Diego Miranda Martinez";                                   proceedings provide a forum in which to challenge the
                                                               "legality or duration" of a prisoner's confinement.
    3. "Deliberate and Conscious VIOLATION against             Crawford v. Bell, 599 F.2d 890, 891 (9th Cir. 1979); see
    the Constitution for Thee American Union,                  also Preiser v. Rodriguez, 411 U.S. 475, 484, 93 S. Ct.
    Specifically the Thirteenth Amendment of 1865, by          1827, 36 L. Ed. 2d 439 (1973) ("[T]he essence of
    the personnel of THE F.C.I. II., 28 Led 89, 114 US         habeas corpus is an attack by a person in custody upon
    417 Ex Parte Wilson, 03/30/1885 the personnel are          the legality of that custody . . . ."); Tucker v. Carlson,
    violating the 5th. 6th. and, 8th, in addition to the       925 F.2d 330, 331 (9th Cir. 1991) (concluding that
    13th. Amend."; and                                         challenges to "the manner in which [a] sentence was
                                                               executed," or to "the fact or duration of . . .
    4. "EXHAUSTION of Administrative process in                confinement," are properly brought in habeas petitions
    Accordance with; 28 CFR §§ 40.1-40.10, and, 42             pursuant to Section 2241). A habeas corpus petition
    USCS § 1997e, presented to THE B.O.P.                      brought pursuant to Section 2241 is the proper vehicle
    WESTERN REGIONAL OFFICE, and, CENTRAL                      for a federal inmate's challenge to the manner, location,
    OFFICE, via PS Form 3800, 7016 3010 0001 0688              or conditions of a sentence's execution. Hernandez v.
    7855, and, PS Form 3800, 7017 0660 0001 0777               Campbell, 204 F.3d 861, 864 (9th Cir. 2000). To the
    3413. [*3] Appeals Court 6th 380 F.3d 989::Boyd            extent a federal inmate challenges his conditions of
    Vs. Corr. Corp. Of Am, 06/15/14."                          confinement, or to the extent the inmate seeks damages
                                                               or injunctive relief for civil rights violations, the inmate's
(Petition at 7-9.) Liberally construing the Petition as best
                                                               claims are properly brought pursuant to Bivens v. Six
as the undersigned can discern, Petitioner contends that
                                                               Unknown Named Agents of Federal Bureau of
he should not be subjected to a work assignment while
                                                               Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed. 2d
he is incarcerated at the Federal Correctional Institution,
                                                               619 (1971) ("Bivens"). See Badea v. Cox, 931 F.2d 573,
and that being forced to work as part of the execution of
                                                               574 (9th Cir. 1991); Tucker, 925 F.2d at 332.
his sentence violates federal law. (See Petition at 3, 7-9,
11, 14, 16.)                                                   Here, Petitioner avers that his petition "is NOT a
                                                               challenge of conviction or sentence, But Rather a Claim
As discussed below, summary dismissal of the action is
                                                               of Unlawful Treatment," and that he challenges "Prison
appropriate.
                                                               Treatment/Forced Labor." (Petition at 3, 6.) Petitioner
                                                               essentially claims that requiring him to participate in a
                                                               work assignment while incarcerated is a violation of
II. DISCUSSION
                                                               federal law. (See id. at 7-8.) He requests drastically [*5]
                                                               disparate forms of relief: On the one hand, Petitioner
          Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 81 of 107
                                                                                                              Page 3 of 6
                                            2019 U.S. Dist. LEXIS 193325, *5

requests an order "to Commend [sic] the FEDERAL                 LEXIS 13433, 2004 WL 1614920 (N.D. Tex. July 19,
AGENCY and its officers to Stop inflicting Unlawful,            2004). A civil rights complaint, not a petition for habeas
Infamous Punishments upon [him]" (id. at 6) and also an         relief, is the [*7] better vehicle for challenging the
order directing Respondent "to produce ALL I.R.S.               "Unlawful Treatment" Petitioner purportedly has
Forms . . . which were Utilized to Report Petitioner's          suffered. (Petition at 6.)
Forced Employment Taxes During the Petitioner's
confinement" (id. at 9). On the other hand, he also             Although Petitioner requests relief in the form of release
seeks an order "Commanding the federal B.O.P. to                from prison (see Petition at 9), which is within the ambit
forthwith Release/Discharge the Petitioner from                 of a writ of habeas corpus, Petitioner's claims challenge
Unlawful     Imprisonment,     and,     to    Order    the      the conditions of his confinement and are properly the
EXPUNGEMENT OF PROFILES per, 34 USCS §                          subject of a civil rights complaint, "[d]espite the relief he
40743, and the Destruction of Records per, 28 CFR §             seeks." Shook v. Apker, 472 F. App'x 702, 702-03 (9th
25.9, and, that [Petitioner] be Provided with Permanent         Cir. 2012); see, e.g., Allah v. Warden, No. CV 17-05201
Residence Status, and, a Protective Order." (Id. at 9.) In      AG (RAO), 2017 U.S. Dist. LEXIS 145293, at *4-5 (C.D.
his administrative remedy appeal, which is attached as          Cal. Aug. 31, 2017) (concluding that Bivens was the
an exhibit to the Petition, Petitioner also requests from       appropriate vehicle for a petitioner's challenges to
the Bureau of Prisons "Monetary Compensation of Ten             conditions of confinement, "even if [the p]etitioner had
Million U.S. Dollars" in addition to expungement of his         requested release from custody or some other
criminal records and discharge from incarceration. (Id.         appropriate habeas relief"). Because Petitioner avers
at 11.)                                                         that he does not challenge his conviction or sentence,
                                                                challenges the conditions of his confinement, and seeks
Petitioner's allegations sound in civil rights, not in          forms of relief well outside the ambit of habeas relief,
habeas. The Ninth Circuit Court of Appeals generally            Section 2241 may not be the proper vehicle for
has entertained claims arising from prison work                 Petitioner's claims.
assignments in the context of civil rights actions for
damages [*6] and injunctive relief, not in actions for          The Court has discretion to construe the Petition as a
habeas relief. See, e.g., Serra v. Lappin, 600 F.3d 1191,       civil rights complaint. See Wilwording v. Swenson, 404
1196 (9th Cir. 2010); Berry v. Bunnell, 39 F.3d 1056,           U.S. 249, 251, 92 S. Ct. 407, 30 L. Ed. 2d 418 (1971),
1057 (9th Cir. 1994). Petitioner's allegations that he is       superseded by statute on other grounds as stated in
being forced to participate in a work assignment in             Woodford v. Ngo, 548 U.S. 81, 84, 126 S. Ct. 2378, 165
prison relate to the conditions of his confinement, not         L. Ed. 2d 368 (2006). Exercising such discretion is
the manner, location, or conditions of the execution of         inappropriate here. First, Petitioner expressly cast his
his criminal sentence. See Luedtke v. Berkebile, 704            Petition as one brought pursuant to Section 2241 by
F.3d 465, 465-66 (6th Cir. 2013) (affirming dismissal of        using the form for [*8] Section 2241 petitions
claim that prison officials violated prisoner's "Thirteenth     promulgated by the Administrative Office of the United
Amendment rights by refusing to pay him the wages he            States Courts. (See generally Petition.) Further, at least
earned in his prison job" "because § 2241 is not the            some forms of relief Petitioner requests bear
proper vehicle for a prisoner to challenge conditions of        resemblance to habeas relief that likely would be
confinement"); Franklin v. Johns, No. 5:08-HC-2140-BO,          unavailable in a civil rights suit. (See Petition at 9
2008 U.S. Dist. LEXIS 118648, at *2, 2008 WL                    (requesting an order that the Bureau of Prisons
8162541, at *1 (E.D.N.C. Oct. 6, 2008) ("When                   "forthwith Release/Discharge the Petitioner from
[petitioner] asserts that he is being forced to work, he is     Unlawful Imprisonment").) The Court is uncertain
not challenging the fact or length of his confinement;          whether Petitioner would seek relief in the form of
rather, he is challenging the conditions of his                 release if he were to proceed pursuant to Bivens, and
confinement. Habeas corpus relief is not appropriate . . .      the Court doubts that Petitioner would be entitled to
."); Rose v. Dretke, No. 2:04-CV-0131, 2004 U.S. Dist.          such relief. See Crawford, 599 F.2d at 892 ("The
LEXIS 12539, at *4, 2004 WL 1515510, at *1 (N.D. Tex.           appropriate remedy for such constitutional violations
July 2, 2004) ("[A]ny challenge to the requirement to           [with respect to conditions of confinement], if proven,
work while in prison challenges the conditions of               would be a judicially mandated change in conditions
petitioner's confinement. A challenge to conditions of          and/or an award of damages, but not release from
confinement must be presented as a civil rights                 confinement."). Second, Petitioner has not paid the
complaint . . . . Petitioner's [claim] is not cognizable in a   $350 fee for filing a civil complaint, has not shown he is
habeas corpus action."), adopted, 2004 U.S. Dist.               eligible to proceed without prepayment of the filing fee
          Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 82 of 107
                                                                                                                    Page 4 of 6
                                             2019 U.S. Dist. LEXIS 193325, *8

pursuant to 28 U.S.C. § 1915(a), and has not authorized           (See Petition at 8 (indicating Petitioner was sanctioned
the fee to be deducted from his prison trust account              for refusing a work assignment); id. at 9 (requesting
pursuant to 28 U.S.C. § 1915(b). The Court cannot                 release as a form of relief).) Cf. Usselman v. Daniels,
presume that Petitioner would continue to pursue this             No. 07-1035-PA, 2007 U.S. Dist. LEXIS 64455, at *1,
action if he knew he ultimately would be [*9] obliged to          2007 WL 2463243, at *1 (D. Or. Aug. 24, 2007)
pay the $350 filing fee regardless of the outcome of his          (considering an involuntary servitude theory in a work
case. Third, the Court would be obligated to screen the           assignment-related claim brought in a habeas petition
converted Petition under 28 U.S.C. §§ 1915A to                    pursuant to Section 2241). So construed, summary
determine whether the action is frivolous or malicious,           dismissal of the Petition is appropriate because it plainly
fails to state a claim on which relief may be granted, or         appears from the face of [*11] the Petition that
seeks monetary relief against a defendant who is                  Petitioner is not entitled to habeas relief. See Habeas
immune from such relief. If the converted Petition                Rule 4.
ultimately were to be dismissed on the basis that it is
frivolous, malicious, or fails to state a claim, that             "When a person is duly tried, convicted, sentenced and
dismissal would count as a "strike" against Petitioner            imprisoned for crime in accordance with law, no issue of
with respect to 28 U.S.C. § 1915(g), which provides that          peonage or involuntary servitude arises." Draper v.
a prisoner who has three "strikes" may not bring an               Rhay, 315 F.2d 193, 197 (9th Cir. 1963). The Thirteenth
action or appeal without prepayment of the full filing fee        Amendment provides, "Neither slavery nor involuntary
"unless the prisoner is under imminent danger of serious          servitude, except as a punishment for crime whereof the
physical injury." Fourth, it is not in the interest of judicial   party shall have been duly convicted, shall exist within
economy to convert the Petition to a federal civil rights         the United States, or any place subject to their
complaint because the case would require additional               jurisdiction." U.S. Const. amend. XIII, § 1 (emphasis
court resources to deal with the problems created by the          added). "By its terms the Amendment excludes
different filing fees, the absence of information called for      involuntary servitude imposed as legal punishment for a
by the civil rights complaint form utilized in this district,     crime." United States v. Kozminski, 487 U.S. 931, 943,
and the potential service issues relative to individuals          108 S. Ct. 2751, 101 L. Ed. 2d 788 (1988). Requiring a
whose conduct may be in issue. In sum, the Court                  prisoner to work in accordance with prison rules does
should [*10] decline to convert the action to a civil             not offend the Thirteenth Amendment. Berry v. Bunnell,
rights action brought pursuant to Bivens, and instead             39 F.3d 1056, 1057 (9th Cir. 1994); see also Ali v.
should treat the Petition as it purports to be: a petition        Johnson, 259 F.3d 317, 318 (5th Cir. 2001) (concluding
for habeas relief pursuant to Section 2241.                       that    the    Thirteenth   Amendment       contemplates
                                                                  involuntary servitude by prisoners not specifically
                                                                  sentenced to perform labor). Likewise, "the Eighth
B. Petitioner's Habeas Claims Fail as a Matter of                 Amendment does not apply unless prisoners are
Law.                                                              compelled to perform physical labor which is beyond
                                                                  their strength, endangers their lives or health, or causes
The Court liberally construes the Petition to challenge           undue pain." Berry, 39 F.3d at 1057. Moreover, "[a]
the manner, location, or conditions of the execution of           prisoner has no basis for asserting a violation of due
Petitioner's sentence insofar as he (1) contends that he          process simply because he is made or allowed to work
is being subjected to involuntary servitude, which is             for low pay as punishment for a crime of which he was
prohibited by federal law, by being required to work and          lawfully convicted." Serra, 600 F.3d at 1196 (discussing
being punished for refusing to work, and (2) seeks relief         Fifth Amendment due process claim based on [*12]
in the form of a writ either compelling his release or            denial of wages for prison work).
directing his institutional custodian to remove sanctions
impacting the duration of his confinement placed upon             Petitioner asserts that that he was given a work
him for refusing to participate in a work assignment.2

                                                                  the Court does not indicate that Petitioner's sentence has
                                                                  been affected in any way by his refusal to work. Accordingly,
2 The notion that Petitioner encountered sanctions impacting      relaxing the assumption that he suffered sanctions affecting
the duration of his confinement is solely the Court's generous    the fact or duration of his confinement, Petitioner has not
and speculative extrapolation from the Petition, which shows      shown that he is "in custody in violation of the Constitution or
that Petitioner was disciplined for refusing a work assignment    laws or treaties of the United States" for his refusal to work. 28
(Code 306). (See Petition at 12, 15, 17-18.) The record before    U.S.C. § 2241(c)(3).
           Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 83 of 107
                                                                                                                 Page 5 of 6
                                             2019 U.S. Dist. LEXIS 193325, *12

assignment against his will, violating the Fifth, Eighth,          Miranda, No. 4:17-cr-01117-CKJ-EJM (D. Ariz. June 22,
and Thirteenth Amendments.3 (See Petition at 8.) But               2017), ECF No. 1 (indicating Petitioner is a citizen of
Petitioner's situation is expressly excepted from the              Mexico). Nevertheless, setting aside the question of
federal constitutional protections he invokes. Federal             whether Petitioner is being held "in custody in violation
habeas relief is unavailable as a matter of law. See,              of" these regulations, 28 U.S.C. § 2241(c)(3), nothing in
e.g., Rinaldi v. Guttierez, No. CV 11-5795 GW (MRW),               the criminal case or in this habeas action demonstrates
2011 U.S. Dist. LEXIS 154861, at *4 n.1, 2011 WL                   that Petitioner is "currently under an order of
7766616, at *1 n.1 (C.D. Cal. Oct. 19, 2011) (concluding           deportation, exclusion, or removal." Nor has Petitioner
habeas claim that petitioner had been forced to work in            indicated that the work assignment at issue, designated
federal prison "is without merit as a matter of law"),             "CS LAND AM" (see Petition at 18), was an FPI
adopted, 2012 U.S. Dist. LEXIS 57383, 2012 WL                      program to which the regulations he cites would apply.
1413600 (C.D. Cal. Apr. 23, 2012); Usselman, 2007
U.S. Dist. LEXIS 64455, at *3, 2007 WL 2463243, at *1-             Petitioner further contends that being forced into a
2 (summarily dismissing Section 2241 petition because              prison work assignment violates federal criminal laws
federal prisoner's claim that required work assignment             prohibiting peonage, slavery, and trafficking in persons,
violated the Thirteenth Amendment was not a claim                  particularly 18 U.S.C. § 1589, which is a criminal statute
upon which relief may be granted).                                 prohibiting the procurement of forced labor. (See
                                                                   Petition at 8.) Aside from failing to explain how he is "in
Petitioner fails to justify how the other federal laws and         custody in violation of" this criminal law, 28 U.S.C. §
regulations he invokes relate to his claim that he should          2241(c)(3), Petitioner has not shown that this statute
not be compelled to work in prison. Petitioner contends            applies to federal prison institutions requiring inmates to
he is being forced to work in violation of 28 C.F.R. §             work, especially in light of the Ninth Circuit's express
345.35(a) and 28 C.F.R. § 345.42(d). (See Petition at 3,           opinion that "[w]here [*14] a person is duly tried,
7.) Those regulations provide that an inmate "currently            convicted, sentenced, and imprisoned for crime in
under an order of deportation, exclusion, or removal" is           accordance with law, no issue of peonage or involuntary
not eligible for a work assignment with the Federal                servitude arises." Draper, 315 F.2d at 197. Indeed,
Prison Industries ("FPI"). It may be true that Petitioner is       courts have recognized that Congress passed 18 U.S.C.
not a citizen of the United States. (See Petition at 3             § 1589 "to implement the Thirteenth Amendment
(indicating Petitioner [*13] is a "Mexican National").)            against slavery or involuntary servitude." United States
See also Criminal Complaint, United States v. Martinez-            v. Toviave, 761 F.3d 623, 629 (6th Cir. 2014); see also
                                                                   U.S. Const. amend. XIII, § 2 ("Congress shall have
                                                                   power to enforce this article by appropriate legislation.");
3 Petitioner also claims the work assignment violates his Sixth    Trafficking Victims Protection Act of 2000 § 102(b)(22),
Amendment rights. (See Petition at 8.) But Petitioner does not     22 U.S.C. § 7101(b)(22) (stating congressional finding
explain how the Sixth Amendment is implicated here. The            that passage of 18 U.S.C. § 1589 would target "[c]urrent
Sixth Amendment provides that "[i]n all criminal prosecutions,
                                                                   practices of sexual slavery and trafficking of women and
the accused shall enjoy the right to a speedy and public trial,
                                                                   children . . . abhorrent to the principles" of the Thirteenth
by an impartial jury of the State and district wherein the crime
                                                                   Amendment); Owino v. CoreCivic, Inc., No. 17-CV-1112
shall have been committed, which district shall have been
previously ascertained by law, and to be informed of the           JLS (NLS), 2018 U.S. Dist. LEXIS 81091, at *21, 2018
nature and cause of the accusation; to be confronted with the      WL 2193644, at *8 (S.D. Cal. May 14, 2018) ("Congress
witnesses against him; to have compulsory process for              enacted the [Trafficking Victims Protection Act, of which
obtaining witnesses in his favor, and to have the Assistance of    18 U.S.C. § 1589 is a part,] pursuant to its power to
Counsel for his defence." Even liberally construing the            enforce the Thirteenth Amendment."). Accordingly, the
Petition, the Court cannot discern how the Sixth Amendment is      statute cannot be read to proscribe requiring prisoners
related to Petitioner's claim that he should not be required to    to work in accordance with prison rules, conduct which
work while his in in custody, as Petitioner has not identified     does not offend the Thirteenth Amendment.See, e.g.,
any criminal prosecution to which the Sixth Amendment would        Ayala v. Livingston, No. 6:16cv612, 6:16cv1144, 2017
apply. Petitioner's conclusory invocation of the Sixth
                                                                   U.S. Dist. LEXIS 151130, at *11, 2017 WL 9292195, at
Amendment is insufficient to provide a basis for granting
                                                                   *4 (E.D. Tex. June 26, 2017) (rejecting forced-labor
habeas relief. See Greenway v. Schriro, 653 F.3d 790, 804
                                                                   claim by inmate who alleged he worked in prison without
(9th Cir. 2011) ("[Petitioner's] cursory and vague claim cannot
support habeas relief."); James v. Borg, 24 F.3d 20, 26 (9th       adequate compensation on the basis that the inmate
Cir. 1994) ("Conclusory allegations which are not supported by     could not show a Thirteenth Amendment violation),
a statement of specific facts do not warrant habeas relief.").     adopted, 2017 U.S. Dist. LEXIS 149875, 2017 WL
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 84 of 107
                                                                                                         Page 6 of 6
                                          2019 U.S. Dist. LEXIS 193325, *14

4081466 (E.D. Tex. Sept. 14, 2017); Bass v. County of
San Diego, No. 08-cv-2135-MMA (NLS), 2009 U.S. Dist.           III. CONCLUSION
LEXIS 136987, at *12-14, 2009 WL 10671992, at *5
(S.D. Cal. Aug. 25, 2009) (citing United States v.             IT THEREFORE IS RECOMMENDED that the District
Reynolds, 235 U.S. 133, 148-50, 35 S. Ct. 86, 59 L. Ed.        Judge issue an order: (1) approving and accepting this
162 (1914), and Draper, 315 F.2d at 197, and                   Report and Recommendation, and (2) directing that
concluding [*15] that prisoner failed to state a claim         judgment be entered dismissing this action without
pursuant to 18 U.S.C. § 1589 because allegations that          prejudice to filing a civil rights complaint pursuant to
the prisoner was required to work while he was serving         Bivens v. Six Unknown Named Agents of Federal
his prison sentence were insufficient).                        Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L.
                                                               Ed. 2d 619 (1971).
Finally, Petitioner asserts without explanation that the
institution violated 26 U.S.C. § 6116, which requires          DATED: September 25, 2019
prisons to provide information for tax administration.
                                                               /s/ Maria A. Audero
(See Petition at 3.) He also speculates that the
institution may have violated other federal tax laws.          MARIA A. AUDERO
(See id. at 9.) Petitioner does not explain how he is
being held "in custody in violation of" these tax laws, 28     UNITED STATES MAGISTRATE JUDGE
U.S.C. § 2241(c)(3), or how the institution's purported
violation of the tax laws affects the execution of his
sentence in any way. That is, the Court cannot discern           End of Document
how Petitioner being sanctioned for refusing to work is
related to the institution's provision of information to the
Internal Revenue Service. Petitioner's summary citation
of tax law is insufficient to support a claim for habeas
relief. See Greenway v. Schriro, 653 F.3d 790, 804 (9th
Cir. 2011); James v. Borg, 24 F.3d 20, 26 (9th Cir.
1994).

In sum, Petitioner's habeas claims fail as a matter of
law.


C. The Court Lacks Personal Jurisdiction.

Finally, construing the Petition as a Section 2241
petition, the Court lacks personal jurisdiction over the
action. The proper respondent to a habeas action
challenging present physical confinement [*16] is "the
warden of the facility where the prisoner is being held."
Rumsfeld v. Padilla, 542 U.S. 426, 435, 124 S. Ct. 2711,
159 L. Ed. 2d 513 (2004). Where the improper
respondent is named in a Section 2241 petition, the
Court lacks personal jurisdiction over the action and
may dismiss the action. See Johnson v. Reilly, 349 F.3d
1149, 1153 (9th Cir. 2003). Here, Petitioner has named
the institution in which he is incarcerated as sole
Respondent. (See Petition at 1.) Because Respondent
is not Petitioner's custodian—that is, the warden of the
Federal Correctional Institution—the Court lacks
personal jurisdiction.

Accordingly, the Petition should be dismissed.
           Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 85 of 107


     Neutral
As of: May 8, 2020 7:39 PM Z


                                       Martinez v. Fed. Corr. Inst.
                           United States District Court for the Central District of California
                               November 4, 2019, Decided; November 4, 2019, Filed
                                         Case No. 2:19-cv-07742-JFW-MAA

Reporter
2019 U.S. Dist. LEXIS 193345 *; 2019 WL 5784738


JUAN DIEGO MIRANDA MARTINEZ, Petitioner, v.
                                                             ORDER ACCEPTING REPORT AND
FEDERAL CORRECTIONAL INSTITUTION #2,
                                                             RECOMMENDATION OF UNITED STATES
Respondent.
                                                             MAGISTRATE JUDGE

                                                             Pursuant to 28 U.S.C. § 636, the Court has reviewed
                                                             the Petition, the other records on file herein, and the
Prior History: Martinez v. Fed. Corr. Inst., 2019 U.S.       Report and Recommendation of the United States
Dist. LEXIS 193325 (C.D. Cal., Sept. 25, 2019)               Magistrate Judge. The time for filing objections has
                                                             expired and no objections have been made.

                                                             IT THEREFORE IS ORDERED that (1) the Report and
Core Terms                                                   Recommendation of the Magistrate Judge is accepted
                                                             and adopted; and (2) Judgment shall be entered
civil rights                                                 denying the Petition and dismissing this action without
                                                             prejudice to filing a civil rights complaint pursuant to
                                                             Bivens v. Six Unknown Named Agents of Federal
                                                             Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L.
Counsel: [*1] Juan Diego Miranda Martinez, Petitioner,       Ed. 2d 619 (1971).
Pro se, ADELANTO, CA.
                                                             DATED: November 4, 2019

For Federal Correctional Institution No. 2, Respondent:      /s/ John F. Walter
Assistant 2241-194 US Attorney LA-CV, LEAD
ATTORNEY, Office of US Attorney, Criminal Division -         JOHN F. WALTER
US Courthouse, Los Angeles, CA.
                                                             UNITED STATES DISTRICT JUDGE
                                                             JUDGMENT

Judges: JOHN F. WALTER, UNITED STATES                        Pursuant to the Order Accepting Report and
DISTRICT JUDGE.                                              Recommendation of United States Magistrate Judge,

                                                             IT IS ORDERED AND ADJUDGED that the Petition is
                                                             denied and the action is dismissed without prejudice to
                                                             filing a civil rights complaint pursuant [*2] to Bivens v.
Opinion by: JOHN F. WALTER
                                                             Six Unknown Named Agents of Federal Bureau of
                                                             Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed. 2d
                                                             619 (1971).

Opinion                                                      DATED: November 4, 2019

                                                             /s/ John F. Walter
        Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 86 of 107
                                                                         Page 2 of 2
                               2019 U.S. Dist. LEXIS 193345, *2

JOHN F. WALTER

UNITED STATES DISTRICT JUDGE


 End of Document
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 87 of 107


     Neutral
As of: May 8, 2020 7:53 PM Z


                                                Mix v. Rosalez
                           United States District Court for the Eastern District of California
                                    May 17, 2016, Decided; May 18, 2016, Filed
                                          Case No. 1:15-cv-01060 DLB PC

Reporter
2016 U.S. Dist. LEXIS 65626 *

                                                             I. Screening Requirement and Standard
ROBERT MIX, Plaintiff, v. RUBEN ROSALEZ, et al.,
Defendants.                                                  Plaintiff Robert Mix, a state civil detainee proceeding pro
                                                             se and in forma pauperis, filed this civil rights action
                                                             pursuant to 42 U.S.C. § 1983 on July 10, 2015. He
                                                             consented to the jurisdiction of the Magistrate Judge on
Subsequent History: Dismissed without prejudice by           July 22, 2015.
Mix v. Rozalez, 2016 U.S. Dist. LEXIS 82529 (E.D. Cal.,
June 24, 2016)                                               The Court is required to screen complaints brought by
                                                             prisoners seeking relief against a governmental entity or
                                                             an officer or employee of a governmental entity. 28
                                                             U.S.C. § 1915A(a). The Court must dismiss a complaint
Core Terms                                                   or portion thereof if the prisoner has raised claims that
                                                             are legally "frivolous or malicious," that fail to state a
allegations, amended complaint, rights, inmate, wages        claim upon which relief may be granted, or that seek
                                                             monetary relief from a defendant who is immune from
                                                             such relief. 28 U.S.C. § 1915A(b)(1), (2).
                                                             "Notwithstanding any filing fee, or any portion thereof,
Counsel: [*1] Robert Mix, Plaintiff, Pro se, COALINGA,       that may have been paid, the court shall dismiss the
CA.                                                          case at any time if the court determines that . . . the
                                                             action or appeal . . . fails to state a claim upon which
                                                             relief may be granted." 28 U.S.C. § 1915(e)(2)(B)(ii).

Judges: Sandra M. Snyder, UNITED STATES                      A complaint must contain "a short and plain statement of
MAGISTRATE JUDGE.                                            the [*2] claim showing that the pleader is entitled to
                                                             relief. . . ." Fed. R. Civ. P. 8(a)(2). Detailed factual
                                                             allegations are not required, but "[t]hreadbare recitals of
                                                             the elements of a cause of action, supported by mere
Opinion by: Sandra M. Snyder                                 conclusory statements, do not suffice," Ashcroft v. Iqbal,
                                                             556 U.S. 662, 678, 129 S.Ct. 1937, 173 L. Ed. 2d 868
                                                             (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S.
                                                             544, 555, 127 S.Ct. 1955, 167 L. Ed. 2d 929 (2007)),
                                                             and courts "are not required to indulge unwarranted
Opinion                                                      inferences," Doe I v. Wal-Mart Stores, Inc., 572 F.3d
                                                             677, 681 (9th Cir. 2009) (internal quotation marks and
                                                             citation omitted). While factual allegations are accepted
FIRST SCREENING ORDER DISMISSING
                                                             as true, legal conclusions are not. Iqbal, 556 U.S. at
COMPLAINT, WITH LEAVE TO AMEND, FOR
                                                             678.
FAILURE TO STATE A CLAIM UNDER SECTION 1983
                                                             Under section 1983, Plaintiff must demonstrate that
                                                             each defendant personally participated in the
          Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 88 of 107
                                                                                                           Page 2 of 4
                                            2016 U.S. Dist. LEXIS 65626, *2

deprivation of his rights. Jones v. Williams, 297 F.3d          The FLSA was enacted in 1938. It requires employers to
930, 934 (9th Cir. 2002). This requires the presentation        pay employees a minimum hourly wage and overtime
of factual allegations sufficient to state a plausible claim    pay. 29 U.S.C. §§ 201-219 (1988). Its essential purpose
for relief. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret      is to provide for workers a "minimum standard of all
Service, 572 F.3d 962, 969 (9th Cir. 2009). Prisoners           living necessary for health, efficiency, [*4] and general
proceeding pro se in civil rights actions are entitled to       well-being of workers." 29 U.S.C. § 202. If the prisoner's
have their pleadings liberally construed and to have any        sentence compels the work and the prisoner's custodian
doubt resolved in their favor, Hebbe v. Pliler, 627 F.3d        sets the wages, the Fair Labor Standards Act does not
338, 342 (9th Cir. 2010) (citations omitted), but               protect the prisoner. Henthorn v. Dept. of Navy, 29 F.3d
nevertheless, the mere possibility of misconduct falls          682, 308 U.S. App. D.C. 36 (D.C.Cir.1994). Thus, to the
short of meeting the plausibility standard, Iqbal, 556          extent that Plaintiff has been compelled to work as a
U.S. at 678; Moss, 572 F.3d at 969.                             part of his commitment, he is not entitled to a minimum
                                                                hourly wage.

II. Discussion                                                  The Supreme Court, in a non-prisoner case, has
                                                                articulated an "economic reality test" to be considered in
                                                                deciding if an employee-employer relationship exists. In
                                                                Goldberg v. Whitaker House Coop., 366 U.S. 28, 33, 81
A. Plaintiff's Allegations                                      S.Ct. 933, 6 L.Ed.2d 100, (1961), the Court held that a
                                                                determination under the FLSA of whether an
Plaintiff was detained at Coalinga State Hospital               employment relationship exists should be based on the
("CSH") at the time the events giving rise to this action       "economic reality" of the employment situation. The
occurred. Plaintiff brings this action against the following    Court did not specify the factors to be weighed in this
Defendant: Ruben Rosalez, Regional Administrator of             evaluation.
the Wage [*3] and Hour Division at the U.S.
Department of Labor.                                            The Ninth Circuit, in deciding if an employer-employee
                                                                relationship exists, has applied an "economic reality"
Plaintiff alleges as follows. Prior to filing this action, he   test which identifies four factors:
had been working as a janitor at CSH for nearly three
years. In late March of 2015, a formal complaint was                whether the alleged employer (1) had the power to
filed with the U.S. Department of Labor for all 700                 hire and fire the employees, (2) supervised and
patients at CSH who are not receiving federal minimum               controlled employee work schedules or conditions
wage requesting that they be paid minimum wage under                of employment, (3) determined the rate and method
the Fair Labor Standards Act ("FLSA"). Plaintiff claims             of payment, and (4) maintained employment
he is not a prison inmate but he is wrongly considered              records.
such by the U.S. Department of Labor. Plaintiff states he
is a civil detainee and therefore should be entitled to         Gilbreath v. Cutter Biological, Inc., 931 F.2d 1320, 1324
federal minimum wage like any other federal employee.           (9th Cir.1991). The proper starting point in a case such
Plaintiff requests an order from the Court directing the        as this is the state's complete control [*5] over its
Department of Labor to consider him an employee, as             inmates. Where the state provides the inmates' food,
well as an order directing CSH to comply with the FLSA          shelter, and clothing, gives permission for a prisoner to
by paying appropriate wages.                                    be allowed the privilege of working, the state's absolute
                                                                power over the inmate is a power that is not a
                                                                characteristic of - and indeed is inconsistent with - the
B. Plaintiff's Wage Claim                                       bargained-for exchange of labor which occurs in a true
                                                                employer-employee relationship. Plaintiff has stated no
Plaintiff claims the wages he has been receiving violate        economic need for the FLSA. Plaintiff has not stated
the FLSA, the Thirteenth Amendment, and the                     facts to address any of the above factors. Plaintiff thus
Fourteenth Amendment.                                           fails, and appears unable, to state a cognizable wage
                                                                claim under the FLSA.

1. FLSA
                                                                2. Thirteenth Amendment
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 89 of 107
                                                                                                            Page 3 of 4
                                            2016 U.S. Dist. LEXIS 65626, *5

The law is clear that prisoners may be required to work        For the reasons set forth above, Plaintiff's complaint
and that any compensation for their labor exists by            fails to state any [*7] cognizable claims under section
grace of the state. Vanskike v. Peters, 974 F.2d 806,          1983. Plaintiff has not previously been provided with
809 (7th Cir.1992) (citing Draper v. Rhay, 315 F.2d 193,       notice of the deficiencies in his claims and the Court will
197 (9th Cir.), cert. denied, 375 U.S. 915, 84 S. Ct. 214,     provide Plaintiff with the opportunity to file an amended
11 L. Ed. 2d 153 (1963); Sigler v. Lowrie, 404 F.2d 659        complaint, if he believes, in good faith, he can cure the
(8th Cir.1968), cert. denied, 395 U.S. 940, 89 S.Ct.           identified deficiencies. Akhtar v. Mesa, 698 F.3d 1202,
2010, 23 L.Ed.2d 456 (1969)). The Court was unable to          1212-13 (9th Cir. 2012); Lopez v. Smith, 203 F.3d 1122,
find any case authority to justify a digression from this      1130 (9th Cir. 2000); Noll v. Carlson, 809 F.2d 1446,
well-established law when the case involves a detainee         1448-49 (9th Cir. 1987). If Plaintiff amends, he may not
rather than a prisoner. Further, Plaintiff's factual           change the nature of this suit by adding new, unrelated
allegations do not show that he is forced to hold a job at     claims in his amended complaint. George v. Smith, 507
CSH. Rather his facts imply that inmates involved in           F.3d 605, 607 (7th Cir. 2007).
treatment are allowed to participate in vocational
training/placement. Plaintiff is unable to state a             Plaintiff's amended complaint should be brief, Fed. R.
cognizable claim that he is being forced [*6] into             Civ. P. 8(a), but under section 1983, it must state what
involuntary servitude in violation of the Thirteenth           each named defendant did that led to the deprivation of
Amendment.                                                     Plaintiff's constitutional rights and liability may not be
                                                               imposed on supervisory personnel under the theory of
                                                               mere respondeat superior, Iqbal, 556 U.S. at 676-77;
3. Fourteenth Amendment                                        Starr, 652 F.3d at 1205-07. Although accepted as true,
                                                               the "[f]actual allegations must be [sufficient] to raise a
The Due Process Clause of the Fourteenth Amendment             right to relief above the speculative level. . . ." Twombly,
protects prisoners from being deprived of life, liberty, or    550 U.S. at 555 (citations omitted).
property without due process of law. Wolff v. McDonnell,
418 U.S. 539, 556, 94 S.Ct. 2963, 41 L.Ed.2d 935               Finally, an amended complaint supersedes the original
(1974). Plaintiff has not alleged any facts that would         complaint, Lacey, 693 F.3d at 907 n.1, and it must be
support a claim that he was deprived of a protected            "complete in itself without reference to the prior or
interest without procedural due process as to his wages,       superseded pleading," Local Rule 220.
or lack thereof. "To establish a violation of substantive
due process ..., a plaintiff is ordinarily required to prove   Accordingly, it is HEREBY ORDERED that:
that a challenged government action was clearly
                                                               1. Plaintiff's complaint is dismissed, with leave to
arbitrary and unreasonable, having no substantial
                                                               amend, for failure to state any claims;
relation to the public health, safety, morals, or general
welfare. Where a particular amendment provides an              2. The Clerk's Office shall send Plaintiff a civil rights
explicit textual source of constitutional protection against   complaint form;
a particular sort of government behavior, that
Amendment, not the more generalized notion of                  3. Within [*8] thirty (30) days from the date of service of
substantive due process, must be the guide for                 this order, Plaintiff shall file an amended complaint, not
analyzing a plaintiff's claims." Patel v. Penman, 103          to exceed twenty-five (25) pages, excluding exhibits;
F.3d 868, 874 (9th Cir.1996) (citations, internal              and
quotations, and brackets omitted), cert. denied, 520
U.S. 1240, 117 S. Ct. 1845, 137 L. Ed. 2d 1048 (1997);         4. If Plaintiff fails to file an amended complaint in
County of Sacramento v. Lewis, 523 U.S. 833, 842, 118          compliance with this order, this action will be dismissed,
S.Ct. 1708, 140 L.Ed.2d 1043 (1998). Plaintiff has not         with prejudice, for failure to state a claim.
alleged any facts that would support a claim that his
                                                               IT IS SO ORDERED.
rights under the substantive component of the Due
Process Clause were violated by the wages he                   Dated: May 17, 2016
received.
                                                               /s/ Sandra M. Snyder

III. Conclusion and Order                                      UNITED STATES MAGISTRATE JUDGE
       Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 90 of 107
                                                                        Page 4 of 4
                             2016 U.S. Dist. LEXIS 65626, *8


End of Document
          Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 91 of 107


     Neutral
As of: May 8, 2020 7:53 PM Z


                               Tae In Kim v. Dongbu Tour & Travel, Inc.
                                United States District Court for the District of New Jersey
                                  October 16, 2013, Decided; October 16, 2013, Filed
                                              Civ. No. 2:12-cv-1136 (WHW)

Reporter
2013 U.S. Dist. LEXIS 148549 *; 2013 WL 5674395


TAE IN KIM and DAVID D. KIM, individually and on
behalf of all others similarly situated, Plaintiffs, v.
                                                               Judges: William H. Walls, Senior United States District
DONGBU TOUR & TRAVEL, INC. and KYU SUNG
                                                               Judge.
CHO, Defendants.



                                                               Opinion by: William H. Walls
Notice: NOT FOR PUBLICATION



                                                               Opinion
Prior History: Tae in Kim v. Dongbu Tour & Travel,
Inc., 2012 U.S. Dist. LEXIS 198042 (D.N.J., June 6,
2012)                                                          Walls, Senior District Judge

                                                               Plaintiffs Tae In Kim and David D. Kim (together,
                                                               "Plaintiffs") move to conditionally certify a class of tour
Core Terms                                                     guides employed by Defendants Dongbu Tour & Travel,
                                                               Inc. ("Dongbu") and Kyu Sung Cho ("Cho") (together,
collective action, employees, similarly situated,              "Defendants") under the Fair Labor Standards Act
equitable tolling, certification, notice, statute of           ("FLSA"), 29 U.S.C. § 216(b), et seq. (2013). Plaintiffs
limitations, class member, rights, named plaintiff,            also move for equitable tolling of the FLSA statute of
proposed class                                                 limitations. The motion has been decided from the
                                                               written submissions of the parties under Federal Rule of
                                                               Civil Procedure 78. Plaintiffs' motion is granted.


Counsel: [*1] For TAE IN KIM, DAVID D KIM,
individually and on behalf of all others similarly situated,   FACTUAL AND PROCEDURAL BACKGROUND
Plaintiffs, Counter Defendants: CHARLES R. COHEN,
                                                               On February 24, 2012, Plaintiffs filed a putative
LEAD ATTORNEY, COHN LIFLAND PEARLMAN
                                                               collective action alleging violations of the minimum
HERRMANN & KNOPF LLP, SADDLE BROOK, NJ;
                                                               wage and overtime [*2] provisions of the FLSA and the
JEFFREY W. HERRMANN, COHN, LIFLAND,
                                                               New Jersey Wage and Hour Law. Compl. ¶¶ 1-2 (ECF
PEARLMAN, HERRMANN & KNOPF, LLC,
                                                               No. 1). On March 23, 2012, Plaintiffs also filed a Motion
SADDLEBROOK, NJ.
                                                               for Preliminary Injunction. ECF No. 8. On April 4, 2012,
                                                               Defendants moved to dismiss the Complaint under
For DONGBU TOUR & TRAVEL INC., KYU SUNG                        Federal Rule of Civil Procedure 12(b)(6). ECF No. 10.
CHO, Defendants, Counter Claimants: MICHAEL S.                 This Court held a hearing on May 30, 2012, ECF Nos.
KIMM, Englewood Cliffs, NJ.                                    16-17, and an evidentiary hearing on July 5, 2012, ECF
          Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 92 of 107
                                                                                                              Page 2 of 4
                                            2013 U.S. Dist. LEXIS 148549, *2

No. 28. Following the July 5, 2012 hearing, the Court           at 536 n.4 (quoting Symczyk, 656 F.3d at 193).
held that Plaintiffs are employees of Dongbu as a matter
of law. See Op. dated Oct. 9, 2012 at 1-2 (ECF No. 60).         "After discovery, and with the benefit of 'a much thicker
Defendants' Motion to Dismiss was denied on June 6,             record than it had at the notice stage,' a court following
2012. ECF Nos. 18-19. Plaintiffs' Motion for Preliminary        this approach then makes a conclusive determination as
Injunction was denied on July 23, 2012. ECF Nos. 34,            to whether each plaintiff who has opted in to the
36. The Court also denied Defendants' Motion to                 collective action is in fact similarly situated to the named
Compel Arbitration on July 25, 2012, ECF No. 38, as             plaintiff." Symczyk, 656 F.3d at 193 (quoting Morgan v.
well as Defendants' Motion for Reconsideration of that          Family Dollar Stores, Inc., 551 F.3d 1233, 1261 (11th
request on September 19, 2012, ECF Nos. 58-59.                  Cir. 2008)). "This second stage is less lenient, and the
Defendants appealed this Court's denial of their Motion         plaintiff bears a heavier burden." Id. "Should the plaintiff
to Compel Arbitration to the Third Circuit, which affirmed      satisfy her burden at this stage, the case may proceed
the judgment of this Court on June 19, 2013. See Tae In         to trial as a collective action." Id.
Kim v. Dongbu Tour & Travel, Inc., No. 12-3285, 529
Fed. Appx. 229, 2013 U.S. App. LEXIS 12483, 2013 WL             In commenting on the differences in these two stages of
3045569, at *4 (3d Cir. June 19, 2013).                         the collective action certification analysis, the Third
                                                                Circuit has cited the rationale of the Second Circuit:
                                                                 [*5] "The Second Circuit has described this initial step
STANDARD [*3] OF REVIEW                                         as 'determin[ing] whether 'similarly situated' plaintiffs do
                                                                in fact exist,' while at the second stage, the District
Section 216(b) of the FLSA authorizes employees to              Court determines 'whether the plaintiffs who have opted
bring an action on behalf of themselves and others              in are in fact 'similarly situated' to the named plaintiffs.'"
"similarly situated." 29 U.S.C. § 216(b). "No employee          Zavala, 691 F.3d at 536 n.4 (quoting Myers v. Hertz
shall be a party plaintiff to any such action unless he         Corp., 624 F.3d 537, 555 (2d Cir. 2010)).
gives his consent in writing to become such a party and
such consent is filed in the court in which such action is
brought." Id.                                                   DISCUSSION

The Third Circuit has embraced a two-step approach to
determining whether a suit brought under § 216(b) may
move forward as a collective action. See Zavala v. Wal          I. Conditional Certification of Plaintiffs' FLSA Claims
Mart Stores, Inc., 691 F.3d 527, 536 (3d Cir. 2012)             is Appropriate
(adopting "two-tier approach" put forth in Symczyk v.
Genesis HealthCare Corp., 656 F.3d 189, 192-93 (3d              Plaintiffs contend that they have "more than satisfied
Cir. 2011), rev'd on other grounds, 133 S. Ct. 1523, 185        their 'lenient' burden of demonstrating that the proposed
L. Ed. 2d 636 (2013)). "Conditional certification," which       class of Dongbu tour guides is sufficiently similarly
is sought in the pending motion, is the initial stage of        situated to justify issuing notice to potential class
that two-tiered analysis. See Symczyk, 656 F.3d at 192.         members." Pls.' Br. in Supp. of Conditional Certification
                                                                ("Pls.' Br.") at 22 (ECF No. 77-3). Plaintiffs point out that
During this initial phase, "the court makes a preliminary       the record contains ample evidence that the proposed
determination whether the employees enumerated in               class was subject to a uniform Dongbu policy of
the complaint can be provisionally categorized as               misclassifying tour guides as independent contractors,
similarly situated to the named plaintiff." Id. "If the         which had the effect of depriving those tour guides of
plaintiff carries her burden at this threshold stage, the       the wages they were owed. Id. Plaintiffs also contend
court will 'conditionally certify' the collective [*4] action   that apart from Dongbu's "no compensation" policy,
for the purposes of notice and pretrial discovery." Id.         "Plaintiffs and the members of the proposed class were
                                                                subjected to the same policies, [*6] procedures, and
At this initial stage, the Third Circuit applies a "modest      work schedules." Id. at 23.
factual showing" standard, under which "a plaintiff must
produce some evidence, 'beyond pure speculation,' of a          Defendants do not respond to Plaintiffs' argument that
factual nexus between the manner in which the                   the proposed class should be conditionally certified
employer's alleged policy affected her and the manner           under § 216(b) of the FLSA. Rather, Defendants
in which it affected other employees." Zavala, 691 F.3d         dedicate their response brief to Plaintiffs' failure to meet
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 93 of 107
                                                                                                            Page 3 of 4
                                           2013 U.S. Dist. LEXIS 148549, *6

the factors of numerosity, commonality, typicality and         collective action is commenced, the statute
representativeness that apply when a plaintiff moves to        differentiates between named plaintiffs and opt-in
certify a class under Federal Rule of Civil Procedure 23.      plaintiffs. See 29 U.S.C. § 256; Symczyk, 656 F.3d at
See Defs.' Br. in Opp'n to Pls.' Mot. for Class                200. For named plaintiffs, the action is commenced on
Certification at 14-31 (ECF No. 78). Those factors are         the date they file the Complaint. See 29 U.S.C. § 256.
inapposite in a court's decision to conditionally certify a    For opt-in plaintiffs, however, the action is not
class under § 216(b) of the FLSA. See, e.g., De Asencio        commenced until the date on which they file their written
v. Tyson Foods, Inc., 342 F.3d 301, 306 (3d Cir. 2003)         consent. Id.
("'Rule 23 is inapplicable to class proceedings under the
FLSA'") (quoting 5 James Wm. Moore et al., Moore's             It is "a well-established principle of law that equitable
Federal Practice § 23.06[1] (3d ed. 2003)); Zavala, 691        tolling doctrines are 'read into every federal statute of
F.3d at 536 (3d Cir. 2012) (rejecting approaches derived       limitation.'" Ramadan v. Chase Manhattan Corp., 156
from Rule 23 for determining whether proposed                  F.3d 499, 504 (3d Cir. 1998) (quoting Holmberg v.
collective action plaintiffs are "similarly situated");        Armbrecht, 327 U.S. 392, 396-97, 66 S. Ct. 582, 90 L.
Symczyk, 656 F.3d at 194 (explaining that "expedient           Ed. 743 (1946)). The doctrine "can rescue a claim
adopting of Rule 23 terminology with no mooring in the         otherwise barred as untimely by a statute of limitations
statutory text of § 216(b) may have injected a measure         when a plaintiff has been prevented from filing in a
of confusion [*7] into the wider body of FLSA                  timely manner due to sufficiently inequitable
jurisprudence."); Afsur v. Riya Chutney Manor LLC, No.          [*9] circumstances." Santos ex rel. Beato v. United
12-cv-3832(JAP), 2013 U.S. Dist. LEXIS 96654, 2013             States, 559 F.3d 189, 197 (3d Cir. 2009) (internal
WL 3509620, at *2 n.3 (D.N.J. July 11, 2013).                  citation omitted).

This Court finds that conditional certification is             The Third Circuit has identified "three principal situations
appropriate. Plaintiffs have certainly made a "modest          in which equitable tolling is appropriate." Podobnik v.
factual showing," and have produced evidence "'beyond          U.S. Postal Serv., 409 F.3d 584, 591 (3d Cir. 2005).
pure speculation' of a factual nexus between the               Those situations are: (1) "where the defendant has
manner in which the employer's alleged policy affected         actively misled the plaintiff respecting the plaintiff's
her and the manner in which it affected other                  cause of action, and that deception causes non-
employees." Zavala, 691 F.3d at 536 n.4 (quoting               compliance with an applicable limitations provision"; (2)
Symczyk, 656 F.3d at 193). Plaintiffs have shown that          "where the plaintiff in some extraordinary way has been
they are similarly situated to the putative class through      prevented from asserting his rights"; or (3) "where the
record evidence—hearing transcripts containing sworn           plaintiff has timely asserted his or her rights mistakenly
testimony, training manuals, certifications and copies of      in the wrong forum." Id.
contractual agreements—demonstrating that Plaintiffs
                                                               Plaintiffs argue that equitable tolling is appropriate in
and the proposed class were subject to the same
                                                               this case under the first and second scenarios identified
employment practices with respect to training,
                                                               by the Third Circuit in Podobnik based on Defendants'
compensation, and work schedules. The Court grants
                                                               conduct in failing to inform the class members of their
Plaintiffs' motion for conditional certification.
                                                               FLSA rights, misrepresenting the employment status of
                                                               the class members, delaying the merits of the case by
                                                               bringing a frivolous appeal, and retaliating against
II. Equitable Tolling of the FLSA Statute of
                                                               Plaintiffs for filing this lawsuit. Pls.' Br. at 26 (ECF No.
Limitations is Appropriate
                                                               77-3). Defendants offer no arguments addressing the
The FLSA provides that actions to recover "unpaid              issue [*10] of equitable tolling in their response brief.
minimum wages, unpaid overtime compensation, or
                                                               Plaintiffs first argue that equitable tolling is warranted
liquidated damages" must be commenced within two
                                                               because Dongbu failed to inform its employees (the
years [*8] of the alleged violation or within three years
                                                               potential class members) of their FLSA rights as
after the cause of action accrued for willful violations. 29
                                                               required by the FLSA regulations. This Court agrees.
U.S.C. § 255(a). To qualify for relief under the FLSA, a
party must "commence his cause of action before the
                                                               The Federal Regulations implementing the FLSA read:
statute of limitations applying to his individual claims has
                                                               "Every employer employing any employees subject to
lapsed." Symczyk, 656 F.3d at 200 (3d Cir. 2011)
                                                               the Act's minimum wage provisions shall post and keep
(internal citation omitted). To determine when an FLSA
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 94 of 107
                                                                                                           Page 4 of 4
                                          2013 U.S. Dist. LEXIS 148549, *10

posted a notice explaining the Act, as prescribed by the       consents to join this collective action.
Wage and Hour Division, in conspicuous places in every
establishment where such employees are employed so             Because the Court finds equitable tolling appropriate
as to permit them to observe readily a copy." 29 C.F.R.        based on Defendants' failure to post notice to its
§ 516.4. The Third Circuit has held that an employer's         employees under 29 C.F.R. § 516.4 and Defendants'
failure to comply with a similar notice requirement under      misleading of Plaintiffs as to their employment status as
the Age Discrimination in Employment Act tolled the            independent contractors, the Court need not address
running of the 180-day administrative filing period "at        Plaintiffs' other arguments regarding this issue. See Pls.'
least until such time as the aggrieved person seeks out        Br. at 30-35 (ECF No. 77-3).
an attorney or acquires actual knowledge of his rights . .
. ." Bonham v. Dresser Industries, Inc., 569 F.2d 187,
193 (3d Cir. 1978).                                            CONCLUSION

                                                               Plaintiffs' motion for conditional certification and
This Court agrees with other courts of this district and
                                                               equitable tolling of the FLSA statute of limitations is
this circuit that have applied the Bonham rule to the
                                                               granted.
FLSA statute of limitations and held that "'an
 [*11] employer's failure to post a statutorily required       October 16, 2013
notice of this type tolls the running of any period of
limitations.'" Henchy v. City of Absecon, 148 F. Supp. 2d      /s/ William H. Walls
435, 439 (D.N.J. 2001) (quoting Kamens v. Summit
Stainless, Inc., 586 F. Supp. 324, 328 (E.D.Pa. 1984));        United States Senior District Judge
see also Rong Chen v. Century Buffet and Restaurant,
No. 09-cv-1687(SRC), 2012 U.S. Dist. LEXIS 4214,
2012 WL 113539, at *4 (D.N.J. Jan. 12, 2012) (same).             End of Document


In this case, the Court has found that Plaintiffs are
employees of Dongbu as a matter of law, see Op. dated
Oct. 9, 2012 at 1-2 (ECF No. 60), and any potential
class member that is similarly situated to Plaintiffs will
also be found to be an employee. Dongbu had a
responsibility to post the notice requirements as
prescribed by 29 C.F.R. § 516.4 and failed to do so. See
David Kim Cert. ¶ 12 (ECF No. 77-2); Tae In Kim Cert. ¶
12 (ECF No. 77-1). Failure to post such notice, along
with Defendants' misleading of Plaintiffs as to their
employment status as independent contractors, is a
clear example of "'where the employer's own acts or
omissions have lulled the plaintiff into foregoing prompt
attempts to vindicate his rights.'" Henchy, 148 F. Supp.
2d at 438-39 (quoting Meyer v. Riegel Prods. Corp., 720
F.2d 303, 309 (3d Cir. 1983)). [*12] These acts and
omissions fall within Podobnik's first scenario, and
equitable tolling is appropriate because "the defendant
has actively misled the plaintiff respecting the plaintiff's
cause of action, and that deception causes non-
compliance with an applicable limitations provision." 409
F.3d at 591.

The FLSA statute of limitations will be equitably tolled
for all potential class members from February 24, 2012
(the date Plaintiffs filed this putative collective action)
through the deadline to be established by this Court for
the putative class members to file their respective
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 95 of 107


     Caution
As of: May 8, 2020 7:42 PM Z


                                   USTAAD Sys. v. iCAP Int'l Corp.
                          United States District Court for the Middle District of Pennsylvania
                                      July 16, 2010, Decided; July 16, 2010, Filed
                                           CIVIL ACTION NO. 1:09-CV-1149

Reporter
2010 U.S. Dist. LEXIS 71607 *; 2010 WL 2838593


USTAAD SYSTEMS, INC., Plaintiff v. iCAP
                                                              Opinion by: CHRISTOPHER C. CONNER
INTERNATIONAL CORP. t/b/d/a CAP COMPUTER
CONSULTANTS, INC. and CARLOS AGUADO,
Defendants

                                                              Opinion

Subsequent History: Reconsideration denied by
USTAAD Sys. v. iCAP Int'l Corp., 2010 U.S. Dist. LEXIS
108558 (M.D. Pa., Oct. 12, 2010)                              MEMORANDUM

                                                              This is a diversity action sounding in breach of contract,
                                                              unjust enrichment, intentional interference with
                                                              contractual relations, alter ego liability, and civil
Core Terms                                                    conspiracy, filed by plaintiff USTAAD Systems,
                                                              Incorporated ("USTAAD"). USTAAD claims that
unjust enrichment, civil conspiracy, allegations,             defendant Cap Computer Consultants, Incorporated
software, alter ego liability, motion to dismiss, corporate   ("CCC") and its president and sole shareholder,
veil, misconduct, counts, express contract, participated,     defendant Carlos Aguado ("Aguado"), breached the
shareholders, disregarded, benefits, rights, ego              terms of a contract and improperly recouped monies to
                                                              which USTAAD is entitled. Presently before the court is
                                                              a motion to dismiss three of the complaint's six counts
                                                              for failure to state a claim upon which relief may be
Counsel: [*1] For USTAAD Systems, Inc., Plaintiff:            granted. (See Doc. 3.) For the reasons that follow, the
Ronald L. Finck, LEAD ATTORNEY, Kathryn L.                    motion [*2] will be granted in part and denied in part.
Simpson, Mette, Evans & Woodside, Harrisburg, PA.
                                                              I. Statement of Facts 1

For iCAP International Corporation and Cap Computer           USTAAD is a technology company that owns proprietary
Consultants, Inc., as successor to iCAP International         software known as the "Rigel Software System"
Corporation, Carlos A. Aguado, Defendants: Harvey             ("Rigel"). (Doc. 1, Ex. A P 7.) On September 28, 2004,
Freedenberg, LEAD ATTORNEY, McNees, Wallace &                 USTAAD entered into an exclusive agreement with
Nurick, Harrisburg, PA; Kimberly A. Selemba, LEAD
ATTORNEY, McNees Wallace & Nurick LLC,
Harrisburg, PA.
                                                              1 In accordance with the standard of review for a motion to
                                                              dismiss pursuant to Rule 12(b)(6), the court will present the
                                                              facts as alleged in the complaint. See infra Part II. However,
                                                              those portions of the complaint which consist of no more than
Judges: Judge CHRISTOPHER C. CONNER, United
                                                              legal conclusions or a formulaic recitation of the elements of a
States District Judge.
                                                              cause of action have been disregarded. Ashcroft v. Iqbal,
                                                              U.S. , 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009).
           Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 96 of 107
                                                                                                             Page 2 of 6
                                            2010 U.S. Dist. LEXIS 71607, *2

Branch Electric ("Branch"), 2 wherein Branch obtained a        provides for the dismissal of complaints that fail to state
license to use Rigel and USTAAD contracted to provide          a claim upon which relief can be granted. FED. R. CIV.
maintenance, customer support, and enhancement                 P. 12(b)(6). When ruling on a motion to dismiss under
services for the software. (Id. PP 11-12, 20.) Around the      Rule 12(b)(6), the court must "accept all factual
same time, USTAAD entered into a contract with CCC             allegations as true, construe the complaint in the light
wherein CCC agreed to assume USTAAD's obligation to            most favorable to the plaintiff, and determine whether,
provide customer support, maintenance, and software            under any reasonable reading of the complaint, the
modification services to Branch under the USTAAD-              plaintiff may be entitled to relief." Gelman v. State Farm
Branch licensing agreement. (Id. PP 16-17, 23.)                Mut. Auto. Ins. Co., 583 F.3d 187, 190 (3d Cir. 2009)
According to the complaint, customer support and               (quoting Phillips v. County of Allegheny, 515 F.3d 224,
maintenance [*3] fees due under the USTAAD-Branch              233 (3d Cir. 2008)); see also Kanter v. Barella, 489 F.3d
contract remained payable to USTAAD, and the                   170, 177 (3d Cir. 2007) (quoting Evancho v. Fisher, 423
services performed by CCC were completed on                    F.3d 347, 350 (3d Cir. 2005)). Although the court is
USTAAD's behalf. 3 (See id. PP 22-23.)                         generally [*5] limited in its review to the facts contained
                                                               in the complaint, it "may also consider matters of public
In or about August of 2007, USTAAD allegedly                   record, orders, exhibits attached to the complaint and
discovered that CCC was collecting fees from Branch in         items appearing in the record of the case." Oshiver v.
exchange for its software support services. (Id. H 26.)        Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1384
USTAAD contends that such an arrangement violated              n.2 (3d Cir. 1994); see also In re Burlington Coat
its agreement with CCC. Accordingly, on May 20, 2009,          Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997).
USTAAD filed a complaint in the York County Court of
Common Pleas, asserting, inter alia, that "CCC and             Federal notice and pleading rules require the complaint
[Aguado] . . . engaged in a course of conduct calculated       to provide "the defendant notice of what the . . . claim is
to advance their own economic and business interests           and the grounds upon which it rests." Phillips, 515 F.3d
to the detriment of USTAAD." (Id. P 25.) CCC and               at 232 (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
Aguado removed the action to federal court on June 17,         544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).
2009. (Doc. 1.)                                                To test the sufficiency of the complaint in the face of a
                                                               Rule 12(b)(6) motion, the court must conduct a two-step
The complaint contains a total of six separate counts          inquiry. In the first step, the factual and legal elements
accusing CCC of breach of contract, and CCC and                of a claim should be separated; well-pleaded facts must
Aguado of unjust enrichment, intentional interference          be accepted as true, while mere legal conclusions may
with contractual relations, and of engaging in a civil         be disregarded. Fowler v. UPMC Shadyside, 578 F.3d
conspiracy to appropriate profits belonging to USTAAD.         203, 210-11 (3d Cir. 2009). Once the well-pleaded
In addition, USTAAD characterizes CCC as [*4] an               factual allegations have been isolated, the court must
alter ego of Aguado and therefore seeks to pierce              determine whether they are sufficient to show a
CCC's corporate veil and to hold its shareholders-             "plausible claim for relief." Ashcroft v. Iqbal,      U.S. ,
namely, Aguado-personally liable for CCC's corporate           129 S. Ct. 1937, 1950, 173 L. Ed. 2d 868 (2009) (citing
conduct. On June 22, 2009, CCC and Aguado filed a               [*6] Twombly, 550 U.S. at 556); Twombly, 550 U.S. at
motion to dismiss three of the complaint's six counts for      555 (requiring plaintiffs to allege facts sufficient to "raise
failure to state a claim upon which relief may be              a right to relief above the speculative level"). A claim
granted. (See Doc. 3.) The motion has been fully briefed       "has facial plausibility when the plaintiff pleads factual
and is now ripe for disposition.                               content that allows the court to draw the reasonable
                                                               inference that the defendant is liable for the misconduct
                                                               alleged." Iqbal,     U.S. at , 129 S. Ct. at 1949. When
II. Standard of Review                                         the complaint fails to establish defendant liability,
                                                               however, courts should generally grant plaintiffs leave to
Rule 12(b)(6) of the Federal Rules of Civil Procedure          amend their claims before dismissing a complaint that is
                                                               merely deficient. See Grayson v. Mayview State Hosp.,
                                                               293 F.3d 103, 108 (3d Cir. 2002); Shane v. Fauver, 213
2 Branch  is a wholly owned division of Rexel, Incorporated.   F.3d 113, 116-17 (3d Cir. 2000).
(Doc. 1, Ex. A P 11.)
3 The agreements are attached as Exhibits A-C to the
complaint.
           Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 97 of 107
                                                                                                               Page 3 of 6
                                               2010 U.S. Dist. LEXIS 71607, *6

III. Discussion 4                                                  against disregarding the corporate form. Lumax, 669
                                                                   A.2d at 895; Wedner v. Unemployment Bd., 449 Pa.
The instant motion seeks dismissal of three of the                 460, 296 A.2d 792, 794 (Pa. 1972).
complaint's six counts. Specifically, CCC and Aguado
have moved to dismiss (1) Count Three, which purports              To pierce the corporate veil, one must demonstrate "that
to state a claim against Aguado for unjust enrichment;             a corporation's affairs and personnel were manipulated
(2) Count Five, which characterizes CCC as a "mere []              to such an extent that it became nothing more than a
alter ego of Aguado" and seeks to pierce CCC's                     sham used to disguise the alter ego's use of its assets
corporate veil; and (3) Count Six, which alleges that              for his own benefits in fraud of its creditors." Kaplan v.
CCC and Aguado engaged in a civil conspiracy to                    First Options., 19 F.3d 1503, 1521 (3d Cir. 1994).
appropriate rights and profits belonging to USTAAD.                 [*9] Circumstances which typically permit veil-piercing
The court will first address USTAAD's allegation of alter          include, inter alia, the following:
ego liability before considering its claims for unjust
enrichment and civil conspiracy.                                       The failure to observe corporate formalities; non-
                                                                       payment of dividends; insolvency of debtor
A. Alter Ego Liability                                                 corporation; siphoning the funds from corporation
                                                                       by dominant shareholders; non-functioning of other
In Pennsylvania, "the general rule is that a corporation               officers and directors; absence of corporate
shall be regarded as an independent entity even if its                 records; whether the corporation is a mere facade
stock is owned entirely by one person." Lumax Indus. v.                for the operations of a common shareholder or
Aultman, 543 Pa. 38, 669 A.2d 893, 895 (Pa. 1995).                     shareholders; and gross undercapitalization.
Courts may set aside this general rule "only in limited
circumstances when the [corporate] form is used to                 E. Minerals & Chems. Co. v. Mahan, 225 F.3d 330, 333
defeat public convenience, justify wrong, protect fraud            n.7 (3d Cir. 2000) (quoting Wheeling-Pittsburgh Steel
or defend crime." Official Comm. of Unsecured Creditors            Corp. v. Intersteel, Inc., 758 F. Supp. 1054, 1059 (W.D.
v. R.F. Lafferty & Co., Inc., 267 F.3d 340, 353 (3d Cir.           Pa. 1990)). In sum, a plaintiff requesting alter ego
2001) [*8] (quoting Kiehl v. Action Mfg. Co., 517 Pa.              liability must demonstrate "that the corporation's owners
183, 535 A.2d 571, 574 (Pa. 1987)); see also Trs. of the           abused the legal separation of a corporation from its
Natl Elevator Indus. Pension, Health Benefit & Educ.               owners and used the corporation for illegitimate
Funds v. Lutyk, 332 F.3d 188, 193 n.6 (3d Cir. 2003)               purposes." Kaplan, 19 F.3d at 1521. The proof
(explaining that "piercing the corporate veil is not               necessary to impose alter ego liability must be clear and
technically a mechanism for imposing 'legal' liability, but        convincing. Lutyk, 332 F.3d at 194.
for remedying the fundamental unfairness [that] will
result from a failure to disregard the corporate form"             In the instant matter, USTAAD's complaint fails to meet
(internal quotations omitted)). In such situations, a party        the exacting standard required to pierce the corporate
may be permitted to pierce the corporate veil and                  veil under Pennsylvania law. It is devoid of factual
impose liability upon the corporation's shareholders. Bd.          allegations which suggest that CCC failed to observe
of Trs. of Teamsters Local 863 Pension Fund v.                     corporate [*10] formalities or pay dividends, that it is
Foodtown, Inc., 296 F.3d 164, 171 (3d Cir. 2002).                  insolvent, or that Aguado inappropriately siphoned its
However, a litigant seeking this remedy must overcome              funds. Furthermore, no facts are pled which might show
an exacting inquiry, for there is a strong presumption             that CCC was a sham, that it did not maintain corporate
                                                                   records, or that it is grossly undercapitalized. Instead of
                                                                   pleading such facts, USTAAD flatly asserts that CCC is
4 Jurisdiction
                                                                   "under the control and domination of Aguado" and that it
              over the instant action is based on diversity of
                                                                   "fails to maintain its own corporate independence" from
citizenship, see 28 U.S.C. § 1332, which in this case requires
the court to apply Pennsylvania law to the parties' substantive    Aguado. (See Doc. 1, Ex. A PP 54-55.) These
claims. See Norfolk S. Ry. Co. v. Basell USA, Inc., 512 F.3d       conclusory assertions, unsupported by allegations of
86, 91-92 (3d Cir. 2008). Neither party disputes the application   fact, do nothing to further USTAAD's claim and have
of Pennsylvania state law to this matter. Accordingly,             been disregarded by the court. See Iqbal,        U.S. at ,
decisions of the Pennsylvania Supreme Court are binding            129 S. Ct. at 1950 (explaining that a court must
precedent upon this court, while Pennsylvania Superior             disregard claims which consist of no more than legal
 [*7] Court decisions will be treated as persuasive precedent.     conclusions, for they are "not entitled to the assumption
See State Farm Fire & Cas. Co. v. Estate of Mehlman, 589           of truth").
F.3d 105, 107 n.2 (3d Cir. 2009).
          Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 98 of 107
                                                                                                                     Page 4 of 6
                                               2010 U.S. Dist. LEXIS 71607, *10

USTAAD attempts to salvage its claim by pointing to the              participated in orchestrating the arrangements between
software support contract it entered with CCC in 2004.               Branch and CCC." 6 (Doc. 10 at 13.)
According to USTAAD, it is significant that Aguado
signed this agreement on behalf of CCC and in his                    Under Pennsylvania law, "when there is no express
individual capacity. USTAAD argues that "[t]his fact                 contract between the parties, a plaintiff may still recover
alone illustrates how casually Aguado distinguishes                  under a quasi-contract theory" such as a theory of
between his own acts and acts taken by the                           unjust enrichment. Temple Univ. Hosp., Inc. v.
corporation[.]" (Doc. 10 at [*11] 11.) The court                     Healthcare Mgmt. Alternatives, Inc., 2003 PA Super
disagrees. Aguado is the sole owner of CCC and                       332, 832 A.2d 501, 507 (Pa. Super. Ct. 2003); see also
therefore it is not surprising that his signature appears            Ne. Fence & Iron Works, Inc. v. Murphy Quigley Co.,
on company contracts. Although his sole ownership                    2007 PA Super 287, 933 A.2d 664, 667 (Pa. Super. Ct.
status is certainly relevant to the veil-piercing inquiry, it        2007) (stating that a quasi-contract claim may lie when
is not sufficient-without some additional factual                    one party is unjustly enriched at another party's
allegations-to impose alter ego liability. 5 See Lumax,              expense). To make out a claim for unjust enrichment, a
669 A.2d at 895 (explaining that alter ego liability is              plaintiff must establish three elements: "(1) benefits
typically not imposed simply because a single individual             conferred on defendant by plaintiff; (2) appreciation of
owns the entire company). Accordingly, the motion to                 such benefits by defendant; and (3) acceptance and
dismiss this count will be granted. The court will,                  retention of such benefits under circumstances that it
however, permit USTAAD to seek leave to amend its                    would be inequitable for defendant to retain the benefit
complaint in order to address the above-described                    without payment of value." Sovereign Bank v. BJ's
deficiencies.                                                        Wholesale Club, Inc., 533 F.3d 162, 180 (3d Cir. 2008)
                                                                     (citing Limbach Co. LLC v. City of Phila., 905 A.2d 567,
B. Unjust Enrichment                                                 575 (Pa. Commw. Ct. 2006). [*15] Pennsylvania
                                                                     tribunals consider the third element of the doctrine-
Count Three of the complaint contends that Aguado was                whether enrichment of the defendant is unjust-to be the
unjustly enriched when he appreciated benefits he                    inquiry's principal focus. See AmeriPro Search, Inc. v.
received from CCC as a result of CCC's alleged breach
of contract. (See Doc. 1, Ex. A. P 45.) Specifically,
USTAAD avers that CCC accepted payments directly                     6 The 2004 software services agreement [*13] at issue herein
from Branch and that Aguado had knowledge of these
                                                                     states that it is an agreement between CCC, Aguado, and
transactions. The complaint does not specify how                     USTAAD. (See Doc. 1, Ex. A.) Aguado's signature appears on
Aguado participated in the purported misconduct, but                 this document, but all rights, duties, and obligations under the
USTAAD argues that he is subject to personal liability               agreement exclusively flow between CCC and USTAAD. The
because he "exclusively controls all aspects of CCC                  terms of the agreement do not provide Aguado with any rights
[and] it can reasonably be inferred that Aguado, himself,            in his individual capacity, nor is he burdened with any
                                                                     responsibilities stemming from the contract. Absent some
                                                                     exchange of benefit and/or detriment between Aguado and
                                                                     USTAAD, the contract between these two parties is not
5 USTAAD      argues that the court should deny the motion to        supported by valid consideration and there simply is no
dismiss because "[d]iscovery of information that is currently        express contract between them. See Blair v. Scott Specialty
within the sole control of the Defendants will confirm the           Gases, 283 F.3d 595, 603 (3d Cir. 2002) (explaining that a
underlying allegations of the Complaint." (Doc. 10 at 12.) To        valid contract requires consideration and that consideration
obtain such discovery, however, USTAAD's claim must                  "confers a benefit upon the promisor or causes a detriment to
possess facial plausibility. See Iqbal,      U.S. at , 129 S. Ct.    the promisee and must be an act, forbearance or return
at 1949 (explaining that a claim "has facial plausibility when       promise bargained for and given in exchange for the original
the plaintiff pleads factual content that allows the court to draw   promise" (quoting Channel Home Ctrs. v. Grossman, 795 F.2d
the reasonable inference that the defendant [*12] is liable for      291, 299 (3d Cir. 1986))). By pursuing a quasi-contract claim
the misconduct alleged"). In its current form, USTAAD's claim        against Aguado, USTAAD implicitly concedes that no express
for alter ego liability is premised on a single, rather innocuous    contract exists between it and Aguado and, by extension, that
fact: that Aguado signed the 2004 software support                   Aguado did [*14] not breach the terms of an express contract.
agreement. Under Pennsylvania law-and federal pleading               See Temple Univ. Hosp., Inc. v. Healthcare Mgmt.
standards-this claim is simply too speculative to proceed. See       Alternatives, Inc., 2003 PA Super 332, 832 A.2d 501, 507 (Pa.
Phillips, 515 F.3d at 234 (stating that the allegations "must be     Super. Ct. 2003) (holding that a quasi-contract action is
enough to raise a right to relief above the speculative level"       appropriate only when there is no express contract between
(quoting Twombly, 550 U.S. at 555)).                                 the parties).
          Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 99 of 107
                                                                                                                Page 5 of 6
                                            2010 U.S. Dist. LEXIS 71607, *14

Fleming Steel Co., 2001 PA Super 325, 787 A.2d 988,              of Aguado . . . , USTAAD alleges that CCC conspired
991 (Pa. Super. Ct. 2001).                                       with Aguado to engage in a civil conspiracy" to
                                                                 "appropriate rights and profits belonging to USTAAD."
When benefits are improperly conferred upon a                    (Doc. 1, Ex. A PP 59-60.) Under Pennsylvania law, a
corporate entity, its officers are typically liable only if it   cognizable civil conspiracy claim consists of the
can be shown that the officer in question actually               following elements: "(1) a combination of two or more
participated in the misconduct. See Wicks v. Milzoco             persons acting with a common purpose to do an
Builders, Inc., 503 Pa. 614, 470 A.2d 86, 90 (Pa. 1983);         unlawful act or to do a lawful act by unlawful means or
Parker Oil Co. v. Mico Petro & Heating Oil, LLC, 2009            for an unlawful purpose; (2) an overt act done in
PA Super 105, 979 A.2d 854, 856 (Pa. Super. Ct. 2009)            pursuance of the common purpose; and (3) actual legal
(explaining that under the "participation theory," a             damage." Gen. Refractories Co. v. Fireman's Fund Ins.
corporate officer may be held liable "for a business debt        Co., 337 F.3d 297, 313 (3d Cir. 2003) (quoting
where that person participates in tortious conduct that          Strickland v. Univ. of Scranton, 700 A.2d 979, 987-88
led to the liability"). In other words, a corporate officer is   (Pa. Super. Ct. 1997)). According to the "intracorporate
not subject to liability for corporate misconduct merely         conspiracy doctrine," however, "an entity cannot
because he or she is an officer of the corporation. See          conspire with one who acts [*18] as its agent." Id.; see
Loeffler v. McShane, 372 Pa. Super. 442, 539 A.2d 876,           also Rife v. Borough of Dauphin, 625 F. Supp. 2d 212,
878-79 (Pa. Super. Ct. 1988) (distinguishing between an          221-22 (M.D. Pa. 2008) (same). Thus, an agent that
officer's misfeasance, which is actionable, and                  acts entirely within the scope of his or her employment
nonfeasance, for which no liability may lie). Rather,            or agency may not, as a matter of law, conspire with his
Pennsylvania        courts     require    active,   personal     or her employer or principal. See Gen. Refractories, 337
participation in the events in question. [*16] See Shay          F.3d at 313; Heffernan v. Hunter, 189 F.3d 405, 412-13
v. Flight C Helicopter Servs., Inc., 2003 PA Super 86,           (3d Cir. 1999).
822 A.2d 1, 17-20 (Pa. Super. Ct. 2003) (surveying
cases in which liability is imposed and contrasting with         Nowhere in the complaint does USTAAD allege that
cases in which no liability is imposed).                         Aguado acted outside the scope of his employment or
                                                                 corporate agency. The complaint simply avers that
USTAAD alleges that Aguado controls and manages the              Aguado controls and is the sole owner of CCC, and that
operations of CCC and that CCC began to collect fees             Aguado knew about the exclusive agreement entered
directly from Branch despite Aguado's knowledge of the           between Branch and USTAAD. 7 (See Doc. 1, Ex. A PP
exclusive agreement between Branch and USTAAD.                   5, 26, 54, 60.) These contentions are insufficient to
(See Doc. 1, Ex. A P 26, 54.) In addition, USTAAD                show that Aguado was acting in a personal capacity.
claims that Aguado negotiated the 2004 software                  See Gen. Refractories, 337 F.3d at 313 (requiring
services agreement. Construing these allegations in the          pleading to allege facts showing defendant was acting in
light most favorable to USTAAD, the court can                    a personal, as opposed to official, capacity). The court
reasonably infer that Aguado actively participated in the        will thus grant the motion to dismiss the civil conspiracy
alleged misconduct attributed to CCC. Thus, the court            claim, but will permit USTAAD to seek leave to amend
finds these that USTAAD has sufficiently stated a claim          the complaint in order to rectify the deficiencies
for unjust enrichment under Pennsylvania law. See,               identified herein.
e.g., Loeffler, 372 Pa. Super. 442, 539 A.2d 876 (finding
active participation when officer personally authorized
payment in question); Bank of Landisburg v. Burruss,             IV. Conclusion
362 Pa. Super. 317, 524 A.2d 896 (Pa. Super. Ct. 1987)
 [*17] (finding active participation when bank president         For the foregoing reasons, the court will dismiss Counts
negotiated deal, arranged for delivery of goods, and             Three, Five, and Six of the complaint. USTAAD's
neglected to arrange alternate financing). The motion to         pleading does not contain sufficient factual allegations
dismiss this claim will therefore be denied.

C Civil Conspiracy
                                                                 7 USTAAD    also alleges that "Aguado and CCC engaged in a
The final count before the court is Count Six, a claim for       common plan and scheme [*19] to appropriate rights and
civil conspiracy. USTAAD pleads this cause of action in          profits belonging to USTAAD." (Doc. 1, Ex. A P 60.) This
the alternative, asserting that if "CCC is not the alter ego     formulaic recitation of the elements of the cause of action has
                                                                 been disregarded. See Iqbal, U.S. , 129 S. Ct. at 1949.
        Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 100 of 107
                                                                            Page 6 of 6
                                         2010 U.S. Dist. LEXIS 71607, *19

to support its contention that Aguado was unjustly
enriched, that CCC is the alter ego of Aguado, or that
Aguado and CCC engaged in a civil conspiracy to
defraud USTAAD.

An appropriate order follows.

/s/ Christopher C. Conner

CHRISTOPHER C. CONNER

United States District Judge

Dated: July 16, 2010


ORDER

AND NOW, this 16th day of July, 2010, upon
consideration of the motion (Doc. 3) to dismiss, filed by
defendants iCAP International Corporation t/b/d/a Cap
Computer Consultants, Incorporated and Carlos
Aguado, and for the reasons set forth in the
accompanying memorandum, it is hereby ORDERED
that:
      1. The motion (Doc. 3) to dismiss is GRANTED in
      part and DENIED in part as follows:
           a. The motion is GRANTED with respect to
           Counts Five and Six.
           b. The motion is DENIED in all other respects.

    2. Plaintiff USTAAD Systems, Incorporated
     [*20] shall be permitted to seek leave to file an
    amended complaint on or before August 9, 2010.
    Any motion filed pursuant to this Paragraph shall
    comply with Local Rule 15.1 or be stricken as
    improperly filed.

/s/ Christopher C. Conner

CHRISTOPHER C. CONNER

United States District Judge


  End of Document
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 101 of 107


     Positive
As of: May 8, 2020 7:41 PM Z


                                             Williams v. Coleman
                           United States District Court for the Eastern District of California
                               December 26, 2012, Decided; December 26, 2012, Filed
                                         CASE NO. 1:11-cv-01189-GBC (PC)

Reporter
2012 U.S. Dist. LEXIS 181874 *; 2012 WL 6719483
                                                             FOR FAILURE TO STATE A CLAIM UPON WHICH
                                                             RELIEF MAY BE GRANTED
MICHAEL B. WILLIAMS, Plaintiff, v. BRUCE
COLEMAN, et al., Defendants.
                                                             Doc. 11


Subsequent History: Affirmed by, Motion denied by,
As moot Williams v. Coleman, 2013 U.S. App. LEXIS            I. Procedural History, Screening Requirement, and
16019 (9th Cir. Cal., Aug. 2, 2013)                          Standard

                                                             On July 8, 2011, Plaintiff Michael B. Williams ("Plaintiff"),
                                                             a civil detainee proceeding pro se and in forma
Prior History: Williams v. Coleman, 2012 U.S. Dist.          pauperis, filed this civil rights action filed this civil rights
LEXIS 127671 (E.D. Cal., Sept. 6, 2012)                      action pursuant to 42 U.S.C. § 1983. Doc. 1. On
                                                             September 7, 2012, the Court issued a screening order,
                                                             dismissing Plaintiff's complaint, with leave to amend.
                                                             Doc. 10. On September 28, 2012, Plaintiff filed an
                                                             amended complaint. Doc. 11.
Core Terms
                                                             The proceedings in forma pauperis statute states as
detainee, Vocational, rights, allegations, violations
                                                             follows: "Notwithstanding any filing fee, or any portion
                                                             thereof, that may have been paid, the court shall
                                                             dismiss the case at any time if the court determines that
                                                             . . . the action or appeal . . . fails to state a claim upon
Counsel: [*1] Michael B. Williams, Plaintiff, Pro se,
                                                             which relief may be granted." 28 U.S.C. §
COALINGA, CA.
                                                             1915(e)(2)(B)(ii).

                                                             A complaint must contain "a short and plain statement of
                                                             the claim showing that the pleader is entitled to relief. . .
Judges: Gerald B. Cohn, UNITED STATES                        ." Fed. R. Civ. P. 8(a)(2). Detailed factual allegations
MAGISTRATE JUDGE.                                             [*2] are not required, but "[t]hreadbare recitals of the
                                                             elements of a cause of action, supported by mere
                                                             conclusory statements, do not suffice," Ashcroft v. Iqbal,
                                                             556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868
Opinion by: Gerald B. Cohn                                   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S.
                                                             544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)),
                                                             and courts "are not required to indulge unwarranted
                                                             inferences," Doe I v. Wal-Mart Stores, Inc., 572 F.3d
Opinion                                                      677, 681 (9th Cir. 2009). While factual allegations are
                                                             accepted as true, legal conclusions are not. Iqbal, 556
                                                             U.S. at 678.
ORDER DISMISSING ACTION, WITH PREJUDICE,
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 102 of 107
                                                                                                          Page 2 of 4
                                           2012 U.S. Dist. LEXIS 181874, *2

Plaintiff is a civil detainee. "[T]he rights afforded          A. Allegations
prisoners set a floor for those that must be afforded . . .
civil detainees." McNeal v. Mayberg, 2008 U.S. Dist.           In Plaintiff's amended complaint, he names defendants
LEXIS 101926, 2008 WL 5114650, at *4 (E.D. Cal. Dec.           Arthur D. Fortin, Vocational Laundry Facilitator; Bruce
3, 2008), citing Hydrick v. Hunter, 500 F.3d 978, 989          Coleman, Hospital Vocational Supervisor; and Gabriel
(9th Cir. 2007) (reversed on other grounds) (quoting           Diaz, Hospital Vocational Supervisor, employed at
Youngberg v. Romeo, 457 U.S. 307, 322, 102 S. Ct.              Coalinga State Hospital ("Coalinga"). Am. Compl. at 1,
2452, 73 L. Ed. 2d 28 (1982). See also Semeneck v.             3-4, Doc. 11.
Ahlin, 2010 U.S. Dist. LEXIS 125075, 2010 WL
                                                               Plaintiff states he was "allegedly forced" to perform at
4738065, at *3 (E.D. Cal. Nov. 16, 2010); Leonard v.
                                                               the state hospital from August 2, 2010 through August
Bonner, 2010 U.S. Dist. LEXIS 102199, 2010 WL
                                                               31, 2012 for $1.00 per hour, 2 hours per day, 10 hours
3717248, at *2 (E.D. Cal. Sep. 15, 2010); Allen v.
                                                               per week, for a total of 40 hours per month, for less than
Mayberg, 2010 U.S. Dist. LEXIS 15350, 2010 WL
                                                               federal minimum wage and overtime compensation. Id.
500467, at *5 (E.D. Cal. Feb. 8, 2010). Therefore,
                                                               at 4. Plaintiff alleges defendants are liable on theory of
though Plaintiff is a detainee and not a prisoner, the
                                                               respondeat superior, for the torts of its employees in
Court may refer to the rights of prisoners to determine
                                                               execution of a government policy or custom. Id. at 5.
the rights afforded Plaintiff.
                                                               Plaintiff alleges violations of the Thirteenth Amendment
                                                               for failure to pay Plaintiff overtime wages under the
While prisoners [*3] proceeding pro se in civil rights
                                                               California Labor Code, the Fair Labor Standards Act,
actions are still entitled to have their pleadings liberally
                                                               failure to provide Plaintiff [*5] with pay reporting time
construed and to have any doubt resolved in their favor,
                                                               premiums, or to provide accurate and itemized wage
the pleading standard is now higher, Hebbe v. Pliler,
                                                               stubs. Id.
627 F.3d 338, 342 (9th Cir. 2010). Under § 1983,
plaintiff must demonstrate that each defendant
                                                               Plaintiff seeks injunctive relief, unpaid wages, and
personally participated in the deprivation of his rights.
                                                               damages. Id. at 4, 6.
Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).
This requires the presentation of factual allegations
sufficient to state a plausible claim for relief. Iqbal, 556   B. Minimum Wage for Civil Detainee Patient Workers
U.S. at 678-79; Moss v. U.S. Secret Service, 572 F.3d
962, 969 (9th Cir. 2009). The mere possibility of              Plaintiff claims that whenever he may be employed, he
misconduct falls short of meeting this plausibility            will not be provided appropriate wages for services as
standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.       an employed patient worker at Coalinga. Plaintiff claims
                                                               that the wages received violate the Fair Labor
Section 1983 provides a cause of action for the violation      Standards Act ("FLSA") and the Thirteenth Amendment
of constitutional or other federal rights by those acting      (forced involuntary servitude).
under color of state law. E.g., Patel v. Kent School Dist.,
648 F.3d 965, 971 (9th Cir. 2011); Jones, 297 F.3d at
934. For each defendant named, plaintiff must show a           1. FLSA
causal link between the violation of his rights and an
action or omission of the defendant. Iqbal, 556 U.S. at        The FLSA requires employers to pay employees a
678-79; Starr v. Baca, 652 F.3d 1202, 1205-06 (9th Cir.        minimum hourly wage and overtime pay. 29 U.S.C. §§
2011); Corales v. Bennett, 567 F.3d 554, 570 (9th Cir.         201-19 (1988). In a non-prisoner case, the Supreme
2009). [*4] There is no respondeat superior liability          Court articulated an "economic reality test" to be
under § 1983, and each defendant may only be held              considered in deciding if an employee-employer
liable for misconduct directly attributed to him or her.       relationship exists. Goldberg v. Whitaker House Coop.,
Iqbal, 556 U.S. at 677-79; Ewing v. City of Stockton, 588      366 U.S. 28, 33, 81 S. Ct. 933, 6 L. Ed. 2d 100 (1961).
F.3d 1218, 1235 (9th Cir. 2009).                               In Goldberg, the Court held that a determination under
                                                               the FLSA of whether an employment relationship exists
                                                               should be based on the "economic reality" of the
II. Plaintiff's Amended Complaint                              employment situation. The Court did not specify factors
                                                               to be weighed in this evaluation. However, the Ninth
                                                               Circuit, in deciding if an employer-employee relationship
         Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 103 of 107
                                                                                                             Page 3 of 4
                                            2012 U.S. Dist. LEXIS 181874, *5

exists, has applied an "economic reality" [*6] test which       F.3d 1011, 1020-21 (9th Cir. 2010); Ewing, 588 F.3d at
identifies four factors: whether the alleged employer (1)       1235; Jones v. Williams, 297 F.3d at 934. Liability
had the power to hire and fire the employees; (2)                [*8] may not be imposed on supervisory personnel
supervised and controlled employee work schedules or            under the theory of respondeat superior, Iqbal, 556 U.S.
conditions of employment; (3) determined the rate and           at 676; Ewing, 588 F.3d at 1235, and administrators
method of payment; and (4) maintained employment                may only be held liable if they "participated in or directed
records. See Gilbreath v. Cutter Biological Inc., 931           the violations, or knew of the violations and failed to act
F.2d 1320, 1324 (9th Cir. 1991).                                to prevent them," Taylor v. List, 880 F.2d 1040, 1045
                                                                (9th Cir. 1989); accord Starr, 652 F.3d 1202, 1205-08
The proper starting point in a case such as this is the         (9th Cir. 2011); Corales, 567 F.3d at 570; Preschooler II
state's control over its civil detainees. Where the state       v. Clark County School Board of Trustees, 479 F.3d
provides the detainees' food, shelter, and clothing, gives      1175, 1182 (9th Cir. 2007); Harris v. Roderick, 126 F.3d
permission for a detainee to be allowed the privilege of        1189, 1204 (9th Cir. 1997). Some culpable action or
working, the state's absolute power over the detainee is        inaction must be attributable to defendants and while
a power that is not a characteristic of, but inconsistent       the creation or enforcement of, or acquiescence in, an
with, the bargained-for exchange of labor which occurs          unconstitutional policy may support a claim, the policy
in a true employer-employee relationship. See                   must have been the moving force behind the violation.
Gilbreath, 931 F.2d at 1325; see also Allen v. Mayberg,         Starr, 652 F.3d at 1205; Jeffers v. Gomez, 267 F.3d
2010 U.S. Dist. LEXIS 15350, 2010 WL 500467, at *11             895, 914-15 (9th Cir. 2001); Redman v. County of San
(E.D. Cal. Feb. 8, 2010). Plaintiff has not stated an           Diego, 942 F.2d 1435, 1446-47 (9th Cir. 1991); Hansen
economic need for the FLSA. Plaintiff has not stated            v. Black, 885 F.2d 642, 646 (9th Cir. 1989).
facts to address any of the above factors. Thus, Plaintiff
fails, and appears unable, to state a cognizable wage           Plaintiff names defendants Arthur D. Fortin, Vocational
claim under the FLSA.                                           Laundry Facilitator; Bruce Coleman, Hospital Vocational
                                                                Supervisor; and Gabriel Diaz, Hospital Vocational
                                                                Supervisor. Plaintiff's [*9] allegations are insufficient to
2. Thirteenth Amendment                                         hold them liable based on their position of authority as
                                                                Plaintiff has not alleged any facts linking him to acts or
The law is clear that prisoners may be required to              omissions, which suggest he participated or directed the
 [*7] work and that any compensation for their labor            violations, or knew of the violations and failed to prevent
exists by grace of the state. Vanskike v. Peters, 974           them. Iqbal, 556 U.S. at 676; Ewing, 588 F.3d at 1235.
F.2d 806, 809 (7th Cir. 1992) (citing Draper v. Rhay,           Accordingly, the Court finds that Plaintiff fails to state a
315 F.2d 193, 197 (9th Cir. 1963)); Sigler v. Lowrie, 404       cognizable claim for relief under § 1983 against names
F.2d 659 (8th Cir. 1968). There is no authority to justify      defendants Arthur D. Fortin, Vocational Laundry
a digression from this well-established law when the            Facilitator; Bruce Coleman, Hospital Vocational
case involves a civil detainee rather than a prisoner.          Supervisor; and Gabriel Diaz, Hospital Vocational
Further, Plaintiff's factual allegations fail to show that a    Supervisor, based upon supervisory liability.
civil detainee is forced to hold a job at Coalinga. Rather,
the facts show that civil detainees are allowed
vocational training when such positions become                  III. Conclusion and Order
available. This implies a voluntary election to participate
in     vocational      training/placement.       Accordingly,   Plaintiff's amended complaint fails to state any claims
notwithstanding Plaintiff's current non-employment              upon which relief may be granted. Plaintiff was
status, he is unable to state a cognizable claim that he        previously notified of the deficiencies in his claims and
is being forced into involuntary servitude in violation of      granted leave to amend, but he was unable to cure the
the Thirteenth Amendment.                                       deficiencies. Lopez v. Smith, 203 F.3d 1122, 1130 (9th
                                                                Cir. 2000); Noll v. Carlson, 809 F.2d 1446, 1448-49 (9th
                                                                Cir. 1987). Based on the record in this case, the Court
C. Supervisory Liability and Linkage                            finds that further leave to amend is not warranted.

Under § 1983, Plaintiff must link the named defendants          Accordingly, pursuant to 28 U.S.C. §§ 1915A and
to the participation in the violation at issue. Iqbal, 556      1915(e), the Court HEREBY ORDERS that this action
U.S. at 678-79; Simmons v. Navajo County, Ariz., 609            be DISMISSED, with [*10] prejudice, based on
        Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 104 of 107
                                                                            Page 4 of 4
                                        2012 U.S. Dist. LEXIS 181874, *10

Plaintiff's failure to state any claims upon which relief
may be granted under § 1983.

IT IS SO ORDERED.

Dated: December 26, 2012

/s/ Gerald B. Cohn

UNITED STATES MAGISTRATE JUDGE


  End of Document
            Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 105 of 107


     Positive
As of: May 8, 2020 7:41 PM Z


                                                  Williams v. Coleman
                                       United States Court of Appeals for the Ninth Circuit
                                        July 24, 2013, Submitted***; August 2, 2013, Filed
                                                           No. 13-15082




*** The   panel unanimously concludes this case is suitable for decision without oral argument. See Fed. R. App. P. 34(a)(2).
          Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 106 of 107
                                                                                                            Page 2 of 3
                          536 Fed. Appx. 694, *694; 2013 U.S. App. LEXIS 16019, **16019


Reporter
536 Fed. Appx. 694 *; 2013 U.S. App. LEXIS 16019 **; 2013 WL 3963463
                                                              Pro se, Coalinga, CA.
MICHAEL B. WILLIAMS, Plaintiff - Appellant, v. BRUCE
COLEMAN, Vocational Supervisor at Coalinga State
Hospital; GABRIEL DIAZ, Vocational Services
                                                              Judges: Before: ALARCÓN, CLIFTON, and
Assignment Supervisor at Coalinga State Hospital,
                                                              CALLAHAN, Circuit Judges.
Defendants - Appellees.




Notice: PLEASE REFER TO FEDERAL RULES OF                      Opinion
APPELLATE PROCEDURE RULE 32.1 GOVERNING
THE CITATION TO UNPUBLISHED OPINIONS.

                                                              [*694] MEMORANDUM *

                                                              Michael B. Williams, a civil detainee confined at
                                                              Coalinga State Hospital pursuant to California's Sexually
Subsequent History: US Supreme Court certiorari
                                                              Violent Predator Act, appeals pro se from the district
denied by Williams v. Coleman, 2014 U.S. LEXIS 1396
                                                              court's judgment dismissing his action alleging that
(U.S., Feb. 24, 2014)
                                                              defendants violated the Thirteenth Amendment and the
                                                              Fair Labor Standards Act. We have jurisdiction under 28
                                                              U.S.C. § 1291. We review de novo a dismissal for
                                                              failure to state a claim under 28 U.S.C. § 1915A,
Prior History: [**1] Appeal from the United States
                                                              Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000),
District Court for the Eastern District of California. D.C.
                                                              and 28 U.S.C. § 1915(e)(2), Barren v. Harrington, 152
No. 1:11-cv-01189-GBC. Gerald B. Cohn, Magistrate
                                                              F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.
Judge, Presiding **.
                                                              The district court properly dismissed Williams's action
                                                              because the allegations in his amended complaint did
Williams v. Coleman, 2012 U.S. Dist. LEXIS 181874
                                                              not "contain[ [**2] ] enough facts to state a claim to
(E.D. Cal., Dec. 26, 2012)
                                                              relief that is plausible on its face." Hebbe v. Pliler, 627
                                                              F.3d 338, 341-42 (9th Cir. 2010) (citation and internal
                                                              quotation marks omitted); see also U.S. Const. amend.
                                                              XIII, § 1 (prohibiting involuntarily servitude); Gilbreath v.
Disposition: AFFIRMED.
                                                              Cutter Biological, Inc., 931 F.2d 1320, 1324-25 (9th Cir.
                                                              1991) (discussing economic reality test to consider for
                                                              determining whether an employer-employee relationship
                                                              exists).

Core Terms                                                    We do not consider arguments and allegations raised
                                                              for the first time on appeal. See Padgett v. Wright, 587
allegations                                                   F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

                                                              Williams's motion filed on March 6, 2013 is denied as
                                                              moot.
Counsel: MICHAEL B. WILLIAMS, Plaintiff - Appellant,          AFFIRMED.


** Williams
          consented to proceed before a magistrate judge.     * This
                                                                   disposition is not appropriate for publication and is not
See 28 U.S.C. § 636(c).                                       precedent except as provided by 9th Cir. R. 36-3.
      Case 3:14-cv-01891-RDM-JFS Document 116 Filed 05/14/20 Page 107 of 107
                                                                               Page 3 of 3
                   536 Fed. Appx. 694, *694; 2013 U.S. App. LEXIS 16019, **2




End of Document
